




--------------------------------------------------------------------------------



SILVERBOW RESOURCES, INC.


SENIOR SECURED SECOND LIEN NOTES DUE 2024



$200,000,000 NOTE PURCHASE AGREEMENT
DATED AS OF
DECEMBER 15, 2017

--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE I. DEFINITIONS AND INTERPRETATION    1
1.1
Terms Defined Above    1

1.2
Definitions    2

1.3
Accounting Terms    34

1.4
Interpretation, etc    34

ARTICLE II. PURCHASE AND SALE OF NOTES    35
2.1
Note Purchase    35

2.2
Incremental Facility    35

2.3
The Notes    36

2.4
Requests for Notes    36

2.5
Use of Proceeds    37

2.6
Evidence of Indebtedness; Register; the Holders’ Books and Records; Notes    37

2.7
Interest; Fees    38

2.8
Repayment of Notes    39

2.9
Voluntary Prepayments    39

2.10
Mandatory Prepayments    39

2.11
Application of Payments    43

2.12
General Provisions Regarding Payments    43

2.13
Ratable Sharing    45

2.14
Taxes; Withholding, etc    46

2.15
Alternate Rate of Interest    49

ARTICLE III. CONDITIONS PRECEDENT    50
3.1
Closing Date    50

3.2
Conditions to Purchase of Incremental Notes    53

ARTICLE IV. REPRESENTATIONS AND WARRANTIES    54
4.1
Organization; Powers    54

4.2
Authority; Enforceability    54

4.3
Approvals; No Conflicts    54

4.4
Financial Condition; No Material Adverse Change    55

4.5
Litigation    55

4.6
Environmental Matters    55

4.7
Compliance with Laws and Agreements; No Defaults    56

4.8
Investment Company Act    57

4.9
Taxes    57

4.10
ERISA    57

4.11
Disclosure; No Material Misstatements    58

4.12
Insurance    58

4.13
Restrictions on Liens    58

4.14
Group Members    58



i

--------------------------------------------------------------------------------





4.15
Location of Business and Offices    58

4.16
Properties, Titles, Etc.    59

4.17
Maintenance of Properties    60

4.18
Gas Imbalances; Prepayments    60

4.19
Marketing of Production    60

4.20
Security Documents    60

4.21
Swap Agreements    61

4.22
Use of Proceeds    61

4.23
Solvency    61

4.24
Foreign Corrupt Practices    61

4.25
Anti-Corruption Laws; Sanctions; OFAC    62

4.26
EEA Financial Institution    62

4.27
Private Offering    62

ARTICLE V. REPRESENTATIONS OF HOLDERS.    62
5.1
Organization and Standing    63

5.2
Authorization; Enforceability    63

5.3
Investment    63

5.4
Accredited Investor    63

5.5
No Resale or Repurchase    63

5.6
Private Placement    63

5.7
Knowledge and Experience    64

5.8
No Materials    64

5.9
Transfer Restrictions    64

5.10
Offers and Sales Only in Certain Circumstances    64

5.11
Subsequent Purchaser Notification    65

ARTICLE VI. AFFIRMATIVE COVENANTS    65
6.1
Financial Statements; Other Information    65

6.2
Notices of Material Events    69

6.3
Existence; Conduct of Business    69

6.4
Payment of Obligations    70

6.5
Operation and Maintenance of Properties    70

6.6
Insurance    70

6.7
Books and Records; Inspection Rights    71

6.8
Compliance with Laws    71

6.9
Environmental Matters    71

6.10
Further Assurances    72

6.11
Reserve Reports    73

6.12
Title Information    74

6.13
Additional Collateral; Additional Guarantors; Flood Insurance    74

6.14
ERISA Compliance    76

6.15
Marketing Activities    77

6.16
Account Control Agreements    77



ii

--------------------------------------------------------------------------------





6.17
Unrestricted Subsidiaries    77    

6.18
Swap Agreements    78

ARTICLE VII. NEGATIVE COVENANTS    79
7.1
Ratio of Total Net Indebtedness to EBITDA    79

7.2
Indebtedness    79

7.3
Liens    80

7.4
Restricted Payments, Restrictions on Amendments of Permitted

First Lien Debt    80
7.5
Investments, Loans and Advances    81

7.6
Nature of Business; No International Operations    83

7.7
Proceeds of the Notes    83

7.8
ERISA Compliance    83

7.9
Sale or Discount of Receivables    84

7.10
Mergers, Etc.    84

7.11
Sale of Properties and Termination of Hedging Transactions    84

7.12
Sale and Leasebacks    85

7.13
Environmental Matters    86

7.14
Transactions with Affiliates    86

7.15
Subsidiaries    86

7.16
Negative Pledge Agreements; Dividend Restrictions    86

7.17
Swap Agreements    87

7.18
Amendments to Organizational Documents and Material Contracts    89

7.19
Changes in Fiscal Periods    89

7.20
Amendments to Senior Debt; Collateral; Borrowing Base    89

ARTICLE VIII. EVENTS OF DEFAULT; REMEDIES    90
8.1
Events of Default    90

8.2
Remedies    92

ARTICLE IX. AGENT    94
9.1
Appointment of Agent    94

9.2
Powers and Duties    94

9.3
General Immunity    95

9.4
The Holders’ Representations, Warranties and Acknowledgment    98

9.5
Successor Agent    98

9.6
Security Instruments    99

9.7
Posting of Approved Electronic Communications    100

9.8
Proofs of Claim    101

9.9
Intercreditor Agreement    101

ARTICLE X. MISCELLANEOUS    102
10.1
Notices    102

10.2
Expenses    102



iii

--------------------------------------------------------------------------------





10.3
Indemnity    102

10.4
Set Off    104

10.5
Sharing of Payments by the Holders    104

10.6
Amendments and Waivers    105

10.7
Successors and Assigns; Assignments    106

10.8
Survival of Representations, Warranties and Agreements    110

10.9
No Waiver; Remedies Cumulative    110

10.10
Marshalling; Payments SEt Aside    110

10.11
Severability    111

10.12
Obligations Several; Independent Nature of the Holders' Rights    111

10.13
[Reserved]    111

10.14
Headings    111

10.15
APPLICABLE LAW    111

10.16
CONSENT TO JURISDICTION    111

10.17
WAIVER OF JURY TRIAL    112

10.18
Confidentiality    112

10.19
Usury Savings Clause    113

10.20
Counterparts    114

10.21
USA Patriot Act    114

10.22
Disclosure    114

10.23
Appointment for Perfection    114

10.24
Advertising and Publicity    114

10.25
Acknowledgments and Admissions    115

10.26
Third Party Beneficiaries    116

10.27
Entire Agreement    116

10.28
Transferability of Securities; Restrictive Legend    116

10.29
Replacement of Notes    116

10.30
Acknowledgment and Consent to Bail-In of EEA Financial Institutions    117    









iv

--------------------------------------------------------------------------------





APPENDICES:
A
Commitments
 
B
Notice Addresses
SCHEDULES:
4.12
Insurance
 
4.14
Group Members
 
4.18
Gas Imbalances; Prepayments
 
4.19
Marketing of Production
 
4.21
Swap Agreements
 
6.9(b)
Environmental Matters
 
7.2
Indebtedness
 
7.3
Liens
 
7.5
Investments
 
 
 
EXHIBITS:
A
Form of Note Purchase Notice
 
B
Form of Note
 
C
Form of Compliance Certificate
 
D
Form of Closing Date Certificate
 
E
Form of Increased Facility Activation Notice
 
F
Form of New Holder Supplement
 
G
Form of U.S. Tax Compliance Certificate
 
H
Form of Assignment Agreement
 
I
Form of Reserve Report Certificate
 
J
Form of Perfection Certificate
 
K
Form of Affiliated Holder Assignment and Assumption
 
L
Form of Affiliated Holder Notice









v

--------------------------------------------------------------------------------






SILVERBOW RESOURCES, INC.
This NOTE PURCHASE AGREEMENT, dated as of December 15, 2017 (together with any
amendments, restatements, supplements or other modifications, the “Agreement”),
is entered into by and among SILVERBOW RESOURCES, INC., a Delaware corporation
(the “Issuer”);
•
EIG GLOBAL PRIVATE DEBT FUND-A, L.P., as a Holder;

•
EIG GLOBAL PRIVATE DEBT FUND-A (UL), L.P., as a Holder;

•
EIG GLOBAL PRIVATE DEBT FINCO-B (UL), LLC, as a Holder;

•
TRILOMA EIG ENERGY INCOME FUND, as a Holder;

•
TRILOMA EIG ENERGY INCOME FUND – TERM I, as a Holder;

•
ALLIANZ GLOBAL INVESTORS GMBH, acting on behalf of ALLIANZ L-PD FONDS, as a
Holder;

•
ALLIANZ GLOBAL INVESTORS GMBH, acting on behalf of ALLIANZ PK-PD FONDS , as a
Holder;

•
ALLIANZ GLOBAL INVESTORS GMBH, acting on behalf of ALLIANZ PKV-PD FONDS , as a
Holder;

•
ALLIANZ GLOBAL INVESTORS GMBH, acting on behalf of ALLIANZ SE-PD FONDS , as a
Holder;

•
ALLIANZ GLOBAL INVESTORS GMBH, acting on behalf of ALLIANZ V-PD FONDS , as a
Holder;

•
EIG SUNSUPER CO-INVESTMENT FINCO, LLC, as a Holder;

•
FS ENERGY AND POWER FUND, as a Holder; and

•
U.S. BANK NATIONAL ASSOCIATION, as agent and collateral agent for the Holders
(in such capacity, the “Agent”).



W I T N E S E T H:
In consideration of the mutual covenants and agreements contained herein and the
Notes to be purchased by the Holders, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:





--------------------------------------------------------------------------------





Article I.
DEFINITIONS AND INTERPRETATION
1.1    Terms Defined Above. As used in this Agreement, each term defined above
has the meaning indicated above.
1.2    Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:
“ABR” means, for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the NYFRB Rate in effect on such day plus ½ of 1%, and (c) LIBOR
for a one-month Interest Period on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%; provided that, LIBOR for
any day shall be subject to any interest rate floors set forth in the definition
therein. Any change in ABR due to a change in the Prime Rate, NYFRB Rate or
LIBOR shall be effective from and including the effective date of such change in
the Prime Rate, NYFRB Rate or LIBOR, respectively. For the avoidance of doubt,
if the ABR shall be less than 2.0%, such rate shall be deemed to be 2.0% for
purposes of this Agreement.
“ABR Note” means Notes the rate of interest applicable to which is based upon
the ABR. For the avoidance of doubt, Notes shall constitute ABR Notes only as
set forth in Section 2.15(a).
“Accepting Holders” as defined in Section 2.10(e).
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Affiliated Holder” means a Holder that is an Affiliate of the Issuer or any
other Group Member.
“Affiliated Holder Assignment and Assumption” as defined in Section 7.10(j).
“Agent” as defined in the preamble hereto.
“Agent’s Account” means an account designated by Agent from time to time as the
account into which Note Parties shall make all payments to Agent for the benefit
of the Agent and the Holders under this Agreement and the other Note Documents.
“Agent’s Office” means the “Agent’s Office” as set forth on Appendix B or such
other office as Agent may from time to time designate in writing to the Issuer
and each Holder.
“Aggregate Amounts Due” as defined in Section 2.13.
“Agreement” as defined in the preamble hereto.


2

--------------------------------------------------------------------------------





“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Issuer or any of its Affiliates from time to time
concerning or relating to bribery or corruption.
“Applicable Margin” means, for any day, (a) with respect to any Note (other than
an ABR Note), a rate per annum equal to the LIBOR plus 7.50% and (b) with
respect to any ABR Note, a rate per annum equal to the ABR plus 6.50%.
“Applicable Office” means the office through which a Holder’s investment in any
Note is made.
“Approved Counterparty” means with respect to any Swap Agreement (a) any First
Lien Lender or any Affiliate of a First Lien Lender, (b) any other Person whose
long term senior unsecured debt rating is A-/A3 by S&P or Moody’s (or their
equivalent) or higher or (c) any other Person consented to by the Requisite
Holders (such consent not to be unreasonably withheld, conditioned or delayed),
in each case, at the time the applicable Swap Agreement (or any transaction
thereunder) is entered into.
“Approved Petroleum Engineers” means (a) Netherland, Sewell & Associates, Inc.,
(b) Ryder Scott Company Petroleum Consultants, L.P., (c) DeGolyer and
MacNaughton, (d) Cawley, Gillespie & Associates, Inc., (e) HJ Gruy and
Associates and (f) any other independent petroleum engineers proposed by the
Issuer and reasonably acceptable to the Requisite Holders (provided that any
independent reserve engineer acceptable to the First Lien Administrative Agent
shall be deemed acceptable to the Requisite Holders).
“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect from time to time
“Asset Coverage Ratio” means, with respect to any date of determination, the
ratio of (a) Proved PV-10 as of such date plus Swap Mark-to-Market Value as of
such date to (b) the Total Net Indebtedness as of such date.
“Asset Sale” means a sale, lease or sublease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, license, transfer or other disposition to, or
any exchange of property with, any Person, in one transaction or a series of
related transactions, of all or any part of any Person’s businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including the Equity
Interest owned by such Person (in each case of the foregoing, excluding any
Casualty Event).
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in form of Exhibit H or any other form approved by the Requisite
Holders.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


3

--------------------------------------------------------------------------------





“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means The Bankruptcy Reform Act of 1978 as codified as 11
U.S.C. Section 101 et seq., as amended from time to time and any successor
statute.
“Bloomberg” means Bloomberg Financial Markets.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.
“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board; (b) with respect to a partnership, the Board of Directors
of the general partner of the partnership; (c) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof; and (d) with respect to any other Person, the board
or committee of such Person serving a similar function.
“Borrowing Base” means, at any particular time, the Dollar amount determined to
be the “Borrowing Base” in accordance with the terms of the First Lien Credit
Agreement, including any redetermination or adjustment thereof in accordance
with the terms of the First Lien Credit Agreement; provided that such Borrowing
Base is a conforming commercial banking borrowing base for oil and gas secured
loan transactions, as determined by the First Lien Lenders, in accordance with
their customary oil and gas lending criteria as they exist at the particular
time and in accordance with the First Lien Credit Agreement, including customary
mechanisms for periodic redeterminations thereof (it being acknowledged and
agreed that the Borrowing Base determined in accordance with the First Lien
Credit Agreement as in effect on the date hereof satisfies such standard).
“Borrowing Base Deficiency” has the meaning set forth in the First Lien Credit
Agreement.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a the issuance of a
Note or continuation of, a payment or prepayment of principal of or interest on,
or the Interest Period for, a Note or a notice by the Issuer with respect to any
such issuance of Notes or continuation, payment, prepayment, conversion or
Interest Period, any day which is also a day on which banks are open for
dealings in dollar deposits in the London interbank market.
“Called Principal” means, with respect to any Note, the amount of principal of
such Note that is to be prepaid pursuant to Section 2.9 or Section 2.10 or has
become or is declared to be immediately due and payable pursuant to Section 8.2,
as the context requires.
“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right


4

--------------------------------------------------------------------------------





to use) real or personal property, or a combination thereof, which obligations
are required to be classified and accounted for as capital leases on a balance
sheet of such Person under GAAP and, for the purposes of this Agreement, the
amount of such obligations at any time shall be the capitalized amount thereof
at such time determined in accordance with GAAP.
“Cash” means money, currency or a credit balance in any demand or deposit
account.
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any commercial bank organized under the laws of the United
States or any state thereof having combined capital and surplus of not less than
$500,000,000; (c) commercial paper of an issuer rated at least A-1 by S&P or P-1
by Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within six months from the date
of acquisition or (d) repurchase obligations of any commercial bank satisfying
the requirements of clause (b) of this definition, having a term of not more
than 30 days, with respect to securities issued or fully guaranteed or insured
by the United States government.
“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Issuer or any of its Restricted
Subsidiaries having a Fair Market Value (when considered in the aggregate for
all such Property subject to the particular event) in excess of $20,000,000.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person (other than a Permitted
Holder) or group (within the meaning of the Securities Exchange Act of 1934 and
the rules of the SEC thereunder as in effect on the date hereof) (other than a
group of Permitted Holders) of Equity Interests representing more than 50% of
the aggregate issued and outstanding Voting Interests of the Issuer, (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Issuer by Persons who were not (i) directors of the Issuer on
the date of this Agreement nor (ii) nominated or appointed by the board of
directors of the Issuer, (c) the Issuer shall cease to own and control, of
record and beneficially, directly or indirectly, 100% of each class of
outstanding Equity Interest of each of its Restricted Subsidiaries (it being
understood that the foregoing shall not restrict any Disposition of all the
Equity Interests of a Restricted Subsidiary to the extent permitted hereunder)
or (d) a Specified Change in Control shall have occurred.
“Closing Date” means the date on which all of the conditions precedent set forth
in Section 3.1 have been satisfied or waived.
“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit D.


5

--------------------------------------------------------------------------------





“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute (except as otherwise provided herein).
“Collateral” means all Property of the Note Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security
Instrument.
“Commitment” means, as to any Holder, the commitment of such Holder to purchase
Notes in the manner set forth in Section 2.1. “Commitments” means such
commitments of all the Holders in the aggregate. The amount of each Holder’s
Commitment is set forth on Appendix A.
“Communications” as defined in Section 9.7(a).
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.
“Confidential Information” as defined in Section 10.18.
“Consolidated Net Income” means with respect to the Issuer and the Consolidated
Restricted Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Issuer and the Consolidated Restricted Subsidiaries after
allowances for taxes for such period determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein) the following: (a) the net income of
any Person in which the Issuer or any Consolidated Restricted Subsidiary has an
interest (other than a Consolidated Restricted Subsidiary), except to the extent
of the amount of dividends or distributions actually paid in cash during such
period by such other Person to the Issuer or to a Consolidated Restricted
Subsidiary, as the case may be, from such other Person’s net income; (b) the net
income (but not loss) during such period of any Consolidated Restricted
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions or transfers or loans by that Consolidated Restricted Subsidiary
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument or Governmental Requirement applicable to such
Consolidated Restricted Subsidiary or is otherwise restricted or prohibited; (c)
the income (or loss) of any Person accrued prior to the date it becomes a
Consolidated Restricted Subsidiary of the Issuer or is merged into or
consolidated with the Issuer or any of its Consolidated Restricted Subsidiaries;
(d) any extraordinary gains or losses or expenses during such period; (e)
non-cash gains or losses under FASB ASC Topic 815 resulting from the net change
in mark to market portfolio of commodity price risk management activities during
that period and (f) any gains or losses attributable to writeups or writedowns
of assets, including ceiling test writedowns.
“Consolidated Restricted Subsidiaries” means each Restricted Subsidiary of the
Issuer (whether now existing or hereafter created or acquired) the financial
statements of which shall be (or should have been) consolidated with the
financial statements of the Issuer in accordance with GAAP.
“Consolidated Subsidiaries” means each Subsidiary of the Issuer (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Issuer in accordance with GAAP.


6

--------------------------------------------------------------------------------





“Consolidated Total Assets” means, as of any date of determination, the amount
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on a consolidated balance sheet of the Issuer and
the other Group Members.
“Control” means the power, directly or indirectly, to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
“Control Agreement” means a deposit account control agreement or securities
account control agreement (or similar agreement), as applicable, in form and
substance reasonably satisfactory to the Requisite Holders. Such agreement shall
provide a second priority perfected Lien (subject only to Permitted Prior Liens)
in favor of the Agent, for the benefit of the Secured Parties, in the applicable
Note Party’s Deposit Account and/or Securities Account.
“Controlled Account” means a Deposit Account or Securities Account that is
subject to a Control Agreement.
“Customary Recourse Exceptions” means, with respect to any Non-Recourse Debt of
an Unrestricted Subsidiary, exclusions from the exculpation provisions with
respect to such Non-Recourse Debt for the voluntary bankruptcy of such
Unrestricted Subsidiary, fraud, misapplication of cash, environmental claims,
waste, willful destruction and other circumstances customarily excluded by
lenders from exculpation provisions or included in separate indemnification
agreements in non-recourse financings.
“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Declining Holder” as defined in Section 2.10(e).
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Default Rate” means any interest payable pursuant to Section 2.7(c).
“Deposit Account” has the meaning assigned to such term in the UCC.
“Discharge of First Lien Non-Excluded Obligations” has the meaning assigned to
such term in the Intercreditor Agreement.
“Discount Letter” means that certain Letter dated as of the Closing Date between
the Issuer, the Holders party thereto and the other parties named therein.
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal


7

--------------------------------------------------------------------------------





from their respective scheduled due dates to the Settlement Date with respect to
such Called Principal, in accordance with accepted financial practice and at a
discount factor (applied on the same periodic basis as that on which interest on
the Notes is payable) equal to the Reinvestment Yield with respect to such
Called Principal.
“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer, casualty, condemnation or other
disposition thereof. The terms “Dispose” and “Disposed of” shall have
correlative meanings.
“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Indebtedness or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Notes or other
Obligations outstanding.
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of the United States of America or any state thereof or the District of
Columbia.
“Domestic Subsidiary Group Member” means any Restricted Subsidiary (a) that is
organized under the laws of the United States of America or any state thereof or
the District of Columbia and (b) that is not a Foreign Group Member.
“EBITDA” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: (i) interest, (ii) federal and state
income taxes, (iii) depreciation, depletion, amortization and other similar
noncash charges, (iv) the amount of non-recurring expenses and charges incurred
through December 31, 2017 in an amount not to exceed $10,000,000 in the
aggregate per Fiscal Year during such time, including expenses and charges in
connection with any operational restructuring, severance, relocation,
acquisition, disposition, consolidation of Subsidiaries, Material Acquisition,
Material Disposition, Investment, incurrence of Indebtedness and issuance of
Equity Interests, (v) any fees, expenses or charges of third parties incurred
through September 30, 2016 in connection with the implementation of fresh start
accounting, the Chapter 11 Cases, the Plan of Reorganization, the transactions
contemplated thereby and any other reorganization items, in an aggregate amount
not to exceed $27,500,000 and (vi) any non-cash expenses, charges and
impairments, including non-cash impact attributable to the adoption of fresh
start accounting in connection with the transactions under the Plan of
Reorganization, in accordance with GAAP, minus all noncash income (including
cancellation of indebtedness income) added to Consolidated Net Income (excluding
any such non cash item to the extent it represents the reversal of an accrual or
reserve for potential cash item in any prior period); provided that any realized
cumulative cash gains or losses resulting from the settlement of commodity price
risk contracts not included in


8

--------------------------------------------------------------------------------





Consolidated Net Income shall, to the extent not included, be added to EBITDA in
the case of such gains and subtracted from EBITDA in the case of such losses
(provided that in all events any such realized cumulative cash gains or losses
shall be applied in equal monthly installments across the term which would have
been in effect had such applicable commodity price risk contract not been
settled); provided further that for the purposes of calculating EBITDA for any
period of four consecutive Fiscal Quarters (each, a “Reference Period”), (a) if
during such Reference Period (or, in the case of pro forma calculations, during
the period from the last day of such Reference Period to and including the date
as of which such calculation is made) the Issuer or any Consolidated Restricted
Subsidiary shall have made a Material Disposition or Material Acquisition,
EBITDA (including Consolidated Net Income) for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Disposition
or Material Acquisition by the Issuer or its Consolidated Restricted
Subsidiaries occurred on the first day of such Reference Period (with the
Reference Period for the purposes of pro forma calculations being the most
recent period of four consecutive Fiscal Quarters for which the relevant
financial information is available) and (b) if any calculations in the foregoing
clause (a) are made on a pro forma basis, such pro forma adjustments are
factually supportable and subject to supporting documentation and otherwise
acceptable to the Agent. As used in this definition, “Material Acquisition”
means any acquisition by the Issuer or its Consolidated Restricted Subsidiaries
of property or series of related acquisitions of property that involves
consideration in excess of $5,000,000, and “Material Disposition” means any
Disposition or series of related Dispositions that yields gross proceeds to the
Issuer or any Consolidated Restricted Subsidiary in excess of $5,000,000. For
avoidance of doubt, amounts added back or subtracted from Consolidated Net
Income pursuant to this definition shall be without duplication of gains or
losses excluded from Consolidated Net Income.
“EIG” means EIG Credit Management Company, LLC.
“Eligible Assignee” means (a) any Holder, (b) any Related Fund or Affiliate of a
Holder and (c) any Institutional Investor (other than any Holder, Related Fund
or Affiliate thereof) or other Person in each such case in this clause (c) with
the consent of the Issuer, such consent not to be unreasonably withheld,
conditioned or delayed; provided that the parties hereto acknowledge that the
Issuer’s refusal to provide such consent with respect to any Institutional
Investor that is either an activist fund or a distressed fund shall be deemed to
be reasonable; provided further that (i) if an Event of Default has occurred and
is continuing, the consent of the Issuer will not be required and (ii) the
Issuer shall be deemed to have consented to any such Person unless it shall
object thereto by written notice to the Agent within ten (10) Business Days
after having received written notice thereof.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.


9

--------------------------------------------------------------------------------





“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Environmental Laws” means all Governmental Requirements relating to the
environment, the preservation or reclamation of natural resources, the
regulation or management of any harmful or deleterious substances, or to health
and safety as it relates to environmental protection or exposure to harmful or
deleterious substances.
“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.
“ERISA Affiliate” means any entity (whether or not incorporated) which together
with the Issuer or a Subsidiary would be treated as a single employer under
Section 4001(b)(1) of ERISA or Section 414(b) or (c) of the Code or, for
purposes of provisions relating to Section 412 of the Code and Section 302 of
ERISA, Section 414 (m) or (o) of the Code.
“ERISA Event” means (a) a Reportable Event, (b) the withdrawal of the Issuer,
any other Group Member or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA, (c) a
complete or partial withdrawal by the Issuer, any other Group Member or any
ERISA Affiliate from a Multiemployer Plan; (d) the filing (or the receipt by any
Group Member or any ERISA Affiliate) of a notice of intent to terminate a Plan
under Section 4041(c) of ERISA or the treatment of a Plan amendment as a
termination under Section 4041 of ERISA, (e) the institution of proceedings to
terminate a Plan by the PBGC, (f) the receipt by any Group Member or any ERISA
Affiliate of a notice of withdrawal liability pursuant to Section 4202 of ERISA,
(g) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan or the incurrence by any Group Member or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
including but not limited to the imposition of any Lien in favor of the PBGC,
(h) on and after the effectiveness of the Pension Act, a determination that a
Plan is, or would be expected to be, in “at risk” status (as defined in
303(i)(4) of ERISA or 430(i)(4) of the Code) or (i) the failure of any Group
Member or any ERISA Affiliate to make by its due date, after expiration of any
applicable


10

--------------------------------------------------------------------------------





grace period, a required installment under Section 430(j) of the Code with
respect to any Plan or any failure by any Plan to satisfy the minimum funding
standards (within the meaning of Section 412 of the Code or Section 302 of
ERISA) applicable to such Plan, whether or not waived, or the failure by the
Issuer, any other Group Member or any of their respective ERISA Affiliates to
make any required contribution to a Multiemployer Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Event of Default” as defined in Section 8.1.
“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) contractual Liens which arise
in the ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements, in
each case, which are usual and customary in the oil and gas business and are for
claims which are not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP, provided that any such Lien referred to in this clause
does not materially impair (i) the use of the Property covered by such Lien for
the purposes for which such Property is held by the Issuer or any other Group
Member or (ii) the value of such Property subject thereto; (e) Liens arising by
virtue of any statutory or common law provision or customary deposit account
terms relating to banker’s liens, rights of set-off or similar rights and
remedies and burdening only deposit accounts or other funds maintained with a
creditor depository institution, provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by the
Board and no such deposit account is intended by Issuer or any other Group
Member to provide collateral to the depository institution; (f) zoning and land
use requirements, easements, restrictions, servitudes, permits, conditions,
covenants, exceptions or reservations in any Property of the Issuer or any other
Group Member for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution


11

--------------------------------------------------------------------------------





lines for the removal of gas, oil, coal or other minerals or timber, and other
like purposes, or for the joint or common use of real estate, rights of way,
facilities and equipment, that do not secure any monetary obligations and which
in the aggregate do not materially impair (i) the use of such Property for the
purposes of which such Property is held by the Issuer or any other Group Member
or (ii) the value of such Property subject thereto; (g) Liens on cash or
securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature, in each case, incurred in the ordinary course of
business; (h) judgment and attachment Liens not giving rise to an Event of
Default, provided that any appropriate legal proceedings which may have been
duly initiated for the review of such judgment shall not have been finally
terminated or the period within which such proceeding may be initiated shall not
have expired and no action to enforce such Lien has been commenced; (i) Liens,
titles and interests of lessors of personal Property leased by such lessors to
the Issuer or any other Group Member, restrictions and prohibitions on
encumbrances and transferability with respect to such Property and the Issuer’s
or such Group Member’s interests therein imposed by such leases, and Liens and
encumbrances encumbering such lessors’ titles and interests in such Property and
to which the Issuer’s or such Group Member’s leasehold interests may be subject
or subordinate, in each case, whether or not evidenced by UCC financing
statement filings or other documents of record; provided that such Liens do not
secure Indebtedness of the Issuer or any other Group Member and do not encumber
Property of the Issuer or any other Group Member other than the Property that is
the subject of such leases; and (j) Liens, titles and interests of licensors of
software and other intangible personal Property licensed by such licensors to
the Issuer or any other Group Member, restrictions and prohibitions on
encumbrances and transferability with respect to such Property and the Issuer’s
or such Group Member’s interests therein imposed by such licenses, and Liens and
encumbrances encumbering such licensors’ titles and interests in such Property
and to which the Issuer’s or such Group Member’s license interests may be
subject or subordinate, in each case, whether or not evidenced by UCC financing
statement filings or other documents of record; provided that such Liens do not
secure Indebtedness of the Issuer or any other Group Member and do not encumber
Property of the Issuer or any other Group Member other than the Property that is
the subject of such licenses; provided, further that Liens described in clauses
(a) through (e) shall remain “Excepted Liens” only for so long as no action to
enforce such Lien has been commenced and no intention to subordinate the Liens
granted in favor of the Agent is to be hereby implied or expressed by the
permitted existence of any Excepted Liens.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
“Excluded Accounts” means (a) each account all or substantially all of the
deposits in which consist of amounts utilized to fund payroll, employee benefit
or tax obligations of the Issuer and its Subsidiaries, (b) fiduciary accounts,
(c) to the extent necessary or desirable to comply with the terms of a binding
purchase agreement, escrow accounts holding amounts on deposit in connection
with a binding purchase agreement to the extent that and for so long as such
amounts are refundable to the buyer, (d) “zero balance” accounts and (e) other
accounts so long as the aggregate average daily maximum balance in any such
other account over a 30-day period does not at any time exceed


12

--------------------------------------------------------------------------------





$2,500,000; provided that the aggregate daily maximum balance for all such bank
accounts excluded pursuant to this clause (d) on any day shall not exceed
$5,000,000.
“Excluded Taxes” as defined in Section 2.14(b).
“Exposure” means, with respect to any Holder, as of any date of determination,
the outstanding principal amount of the Notes held by such Holder.
“Fair Market Value” means, with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a
Disposition of such asset or assets at such date of determination assuming a
Disposition by a willing seller to a willing purchaser dealing at arm’s length
and arranged in an orderly manner over a reasonable period of time having regard
to the nature and characteristics of such asset.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any treaties or
intergovernmental agreements entered into to implement the foregoing (together
with any law, regulation or official guidance implementing such agreements).
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided, that if the foregoing rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“Fee Letter” means that certain Fee Letter dated as of the Closing Date between
the Issuer, EIG and the other parties named therein.
“Financial Officer” means, for any Person, the chief executive officer, chief
financial officer, principal accounting officer or treasurer of such Person or a
Person holding a similar role or who is designated in writing as a “Financial
Officer” by another Financial Officer. Unless otherwise specified, all
references herein to a Financial Officer mean a Financial Officer of the Issuer.
“First Lien Administrative Agent” means JPMorgan Chase Bank, N.A., in its
capacity as “Administrative Agent” under and as defined in the First Lien Credit
Agreement (or any successor thereto appointed pursuant to Section 11.06 of the
First Lien Credit Agreement) or the administrative agent under a Permitted
Revolver Refinancing First Lien Credit Agreement, in each case subject to the
requirements of Section 7.2(k).
“First Lien Credit Agreement” means that certain First Amended and Restated
Senior Secured Revolving Credit Agreement, dated as of April 19, 2017, among the
Issuer, the First Lien


13

--------------------------------------------------------------------------------





Administrative Agent and the lenders party thereto, as the same may be amended,
restated, modified, or supplemented from time to time, in each case, subject to
the Intercreditor Agreement.
“First Lien Credit Facility” means the first lien reserve based revolving credit
facility established pursuant to the First Lien Credit Agreement or any first
lien reserve based credit facility established pursuant to a Permitted Revolver
Refinancing First Lien Credit Agreement.
“First Lien Lender” means a “Lender” as defined in the First Lien Credit
Agreement or any functionally equivalent term in a Permitted Revolver
Refinancing First Lien Credit Agreement.
“First Lien Loan Documents” means the “Loan Documents” as defined in the First
Lien Credit Agreement or any functionally equivalent term in a Permitted
Revolver Refinancing First Lien Credit Agreement.
“First Lien Secured Obligations” means the “Secured Obligations” as defined in
the First Lien Loan Documents or any functionally equivalent term under a
Permitted Revolver Refinancing First Lien Credit Agreement that describes
obligations thereunder that are secured by a Lien on Collateral that is prior to
the Liens on the Collateral securing Notes issued pursuant to this Agreement.
“First Offer” as defined in Section 2.10(e).
“First Offer Deadline” as defined in Section 2.10(e).
“Fiscal Quarter” means each fiscal quarter for accounting and tax purposes,
ending on the last day of each March, June, September and December.
“Fiscal Year” means each fiscal year for accounting and tax purposes, ending on
December 31 of each year.
“Flood Insurance Regulations” means (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statue thereto, (c) the National Flood Insurance Reform Act of 1994 (amending 42
USC 4001, et seq.), as the same may be amended or recodified from time to time,
(d) the Flood Insurance Reform Act of 2004 and (e) the Biggert Waters Flood
Reform Act of 2012, and any regulations promulgated thereunder.
“Foreign Group Member” means, any Group Member that is a Subsidiary of the
Issuer which (a) is not organized under the laws of the United States of America
or any state thereof or the District of Columbia or (b) is a FSHCO.
“FSHCO” means (a) any Subsidiary substantially all of the assets of which
consist of Equity Interests in one or more Subsidiaries that are “controlled
foreign corporations” within the meaning of Section 957 of the Code and (b)
Swift Energy International, LLC.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.3; provided that the accounting for operating leases and
Capital Leases Obligations under GAAP as in effect


14

--------------------------------------------------------------------------------





on the date hereof (including, without limitation, Accounting Standards
Codification 840) shall apply for the purposes of determining compliance with
the provisions of this Agreement, including the definition of Capital Lease
Obligations (it being understood, for avoidance of doubt, that no operating
leases, or obligations in respect of operating leases, shall be treated as
Capital Lease Obligations, respectively, hereunder).
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
“Governmental Requirement” means any law (including common law), statute, code,
ordinance, order, determination, rule, regulation, judgment, decree, injunction,
franchise, permit, certificate, license, authorization or other directive or
requirement, whether now or hereinafter in effect, including energy regulations
and occupational, safety and health standards or controls, of any Governmental
Authority.
“Group Members” means the collective reference to the Issuer and its Restricted
Subsidiaries.
“Guarantee and Collateral Agreement” means the Second Lien Guarantee and
Collateral Agreement, dated as of the Closing Date, as the same may be amended,
modified or supplemented from time to time.
“Guarantors” means:
(a)    SilverBow Resources Operating, LLC,
(b)    SilverBow Resources USA, Inc.,
(c)    each other Domestic Subsidiary Group Member that is a Material
Subsidiary, that guarantees or otherwise becomes obligated with respect to
Indebtedness incurred in reliance on Section 7.2(k) or (l), and
(d)    any other Group Member that guarantees the Obligations at the election of
the Issuer.
“Hazardous Material” means any chemical, compound, material, product, byproduct,
substance or waste that is defined, regulated or otherwise classified as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “solid waste,”
“toxic waste,” “extremely hazardous substance,” “toxic substance,”
“contaminant,” “pollutant,” or words of similar meaning under any applicable
Environmental Law, and for the avoidance of doubt includes Hydrocarbons,
radioactive materials, explosives, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon, and infectious or medical wastes.
“Hedge Receipts” means any Cash received by or paid to or for the account of any
Note Party pursuant to any Unwind of any Swap Agreement in respect of
commodities after giving effect


15

--------------------------------------------------------------------------------





to any netting agreements, and excluding in any event any regularly scheduled
settlement payments and any payments applied towards amounts outstanding under
the First Lien Credit Facility to (a) eliminate any Borrowing Base Deficiency,
in an amount equal to such Borrowing Base Deficiency or (b) pay other amounts
due under the First Lien Credit Facility.
“Highest Lawful Rate” means, as to any Holder, at the particular time in
question, the maximum non-usurious rate of interest which, under applicable law,
such Holder is then permitted to contract for, charge or collect from the Issuer
on the Notes or the other obligations of the Issuer hereunder, and as to any
other Person, at the particular time in question, the maximum non-usurious rate
of interest which, under applicable law, such Person is then permitted to
contract for, charge or collect with respect to the obligation in question. If
the maximum rate of interest which, under applicable law, the Holders are
permitted to contract for, charge or collect from the Issuer on the Notes or the
other obligations of the Issuer hereunder shall change after the date hereof,
the Highest Lawful Rate shall be automatically increased or decreased, as the
case may be, as of the effective time of such change without notice to the
Issuer or any other Person.
“Holders” means each Person listed on the signature pages hereto as a Holder,
and any other Person that becomes a party hereto as a Holder pursuant to an
Assignment Agreement, other than any such Person that ceases to be a party
hereto as a Holder pursuant to an Assignment Agreement.
“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
Unless otherwise indicated herein, each reference to the term “Hydrocarbon
Interests” shall mean Hydrocarbon Interests of the Issuer or any other Group
Member, as the context requires.
“Hydrocarbons” means all oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all constituents, elements or compounds thereof and all products refined or
separated therefrom and all other minerals which may be produced and saved from
or attributable to the Oil and Gas Properties of any Person, including all oil
in tanks, and all rents, issues, profits, proceeds, products, revenues and other
incomes from or attributable to the Hydrocarbon Interests or other properties
constituting Oil and Gas Properties.
“Increased Facility Activation Date” means any Business Day on which the Issuer
and any Holder shall execute and deliver to the Agent an Increased Facility
Activation Notice pursuant to Section 2.2(a).
“Increased Facility Activation Notice” means a notice substantially in the form
of Exhibit E.
“Increased Facility Closing Date” means any Business Day designated as such in
an Increased Facility Activation Notice.
“Incremental Amount” means $100,000,000.


16

--------------------------------------------------------------------------------





“Incremental Notes” as defined in Section 2.2(a).
“Indebtedness” means, for any Person, the sum of the following (without
duplication): (a) all obligations of such Person for borrowed money or evidenced
by bonds, bankers’ acceptances, debentures, notes or other similar instruments;
(b) all obligations of such Person (whether contingent or otherwise) in respect
of letters of credit, bank guarantees, surety or other bonds and similar
instruments; (c) all accounts payable and all accrued expenses, liabilities or
other obligations of such Person to pay the deferred purchase price of Property
or services (including insurance premium payables) that are one hundred twenty
(120) days past the date of invoice, other than those which are being contested
in good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (d) all Capital Lease Obligations; (e) all
Indebtedness (as defined in the other clauses of this definition) of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Indebtedness is assumed by such Person; (f) all
Indebtedness (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Indebtedness (howsoever such assurance shall be made) to the
extent of the lesser of the amount of such Indebtedness and the maximum stated
amount of such guarantee or assurance against loss; (g) all obligations or
undertakings of such Person to maintain or cause to be maintained the financial
position or covenants of others or to purchase the Indebtedness or Property of
others; (h) [reserved]; (i) all obligations of such Person under take/ship or
pay contracts if any goods or services are not actually received or utilized by
such Person; (j) any Indebtedness of a partnership for which such Person is
liable either by agreement, by operation of law or by a Governmental Requirement
but only to the extent of such liability; (k) Disqualified Capital Stock (for
purposes hereof, the amount of any Disqualified Capital Stock shall be its
liquidation value and, without duplication, the amount of all obligations of
such Person with respect to the redemption, repayment or other repurchase in
respect of Disqualified Capital Stock); (l) net Swap Obligations of such Person
(for purposes hereof, the amount of any net Swap Obligations on any date shall
be deemed to be the Swap Termination Value thereof as of such date) and (m) the
undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment. The
Indebtedness of any Person shall include all obligations of such Person of the
character described above to the extent such Person remains legally liable in
respect thereof notwithstanding that any such obligation is not included as a
liability of such Person under GAAP.
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages, penalties, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the reasonable and
documented fees and disbursements of counsel which shall be limited to one firm
of counsel for all Indemnitees, taken as a whole, an additional firm of counsel
to the Agent, and a single local counsel in each appropriate jurisdiction for
all Indemnitees, taken as a whole (and in the case of an actual or reasonably
perceived conflict of interest, another firm of counsel in each relevant
jurisdiction to the affected indemnified persons similarly situated taken as a
whole)), whether direct, indirect or consequential and whether based on any
federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any


17

--------------------------------------------------------------------------------





manner relating to or arising out of (a) this Agreement or the other Note
Documents or the transactions contemplated hereby or thereby (including the
Holders’ agreement to make Note Purchases or the use or intended use of the
proceeds thereof, or any enforcement of any of the Note Documents (including any
sale of, collection from, or other realization upon any of the Collateral or the
enforcement of the Guarantee and Collateral Agreement)); (b) in connection with
any investigative, administrative or judicial proceeding commenced or threatened
by any Person, and any reasonable fees or expenses incurred by such Indemnitees
in enforcing the indemnity under Section 10.3(a); or (c) any environmental claim
against, or any past or present activity, operation, land ownership, or practice
of, the Issuer or any of its Restricted Subsidiaries or on any of their
respective Properties. Notwithstanding the foregoing, Indemnified Liabilities
shall not include Taxes other than any Taxes that represent liabilities arising
from any non-Tax claim.
“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Obligation of any Note Party
under any Note Document.
“Indemnitee” as defined in Section 10.3(a).
“Initial Financial Statements” means (a) Issuer’s audited consolidated and
consolidating annual financial statements as of December 31, 2016 and
(b) Issuer’s unaudited consolidated and consolidating quarterly financial
statements as of September 30, 2017.
“Initial Note” means any Note purchased by any Holder pursuant to Section 2.1,
as may be evidenced by a promissory note in the form of Exhibit B.
“Initial Reserve Report” means an internally prepared report of the Issuer dated
as of September 30, 2017, with respect to certain Oil and Gas Properties of the
Issuer and the other Group Members as of June 30, 2017.
“Institutional Investor” means (a)  any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, or any other similar
financial institution or entity, regardless of legal form and (b) any other
Person that is a Qualified Institutional Buyer (as defined in Rule 144A
promulgated under the Securities Act, as presently in effect) to the extent such
Person would not reasonably be considered a competitor or Affiliate of the
Issuer.
“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of December 15, 2017, by and among the Issuer, the other Note Parties, the Agent
and the First Lien Administrative Agent, as such agreement may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.
“Interest” as defined in Section 2.7(a).
“Interest Payment Date” means (a) each Quarterly Date and (b) the Maturity Date.
“Interest Period” means (a) with respect to any Initial Notes, (i) from and
including the Closing Date to the next Quarterly Date, and (ii) thereafter, from
each Quarterly Date to the next


18

--------------------------------------------------------------------------------





Quarterly Date and (b) with respect to any Incremental Notes, (i) from and
including the issuance date of such Incremental Notes, as applicable, to the
next Quarterly Date and (ii) thereafter, from each Quarterly Date to the next
Quarterly Date.
“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such short sale); (b) the making of any deposit with,
or advance, loan or capital contribution to, assumption of Indebtedness of,
purchase or other acquisition of any other Indebtedness of, or equity
participation or interest in, or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding ninety (90) days representing the purchase price of
inventory, goods, supplies or services sold by such Person in the ordinary
course of business); or (c) the entering into of any guarantee of, or other
contingent obligation (including the deposit of any Equity Interests to be sold)
with respect to, Indebtedness or other liability of any other Person and
(without duplication) any amount committed to be advanced, lent or extended to
such Person.
“IRS” as defined in Section 2.14(e).
“Issuer” as defined in the preamble hereto.
“LIBOR” means, with respect to any Interest Period, the greater of (a) the
three-month rate appearing on Bloomberg screen page (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, for purposes of providing quotations of interest
rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period (the “LIBO Screen Rate”) and (b) one
percent (1.0%) per annum.
“LIBO Screen Rate” has the meaning set forth in the definition of “LIBOR”.
“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations,
including if they burden Property to the extent they secure an obligation owed
to a Person other than the owner of the Property. For the purposes of this
Agreement, the Issuer and the other Group Members shall be deemed to be the
owner of any Property which they have acquired or hold subject to a conditional
sale agreement, or leases under a financing lease or other arrangement


19

--------------------------------------------------------------------------------





pursuant to which title to the Property has been retained by or vested in some
other Person in a transaction intended to create a financing.
“Make-Whole Amount” means, with respect to the Called Principal of any Note, an
amount equal to the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note, provided that the Make-Whole
Amount shall in no event be less than zero.
“Make-Whole Expiry Date” as defined in Section 2.12(g).
“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property, condition (financial
or otherwise) of the Issuer and the other Group Members taken as a whole, (b)
the ability of the Issuer or any other Note Party to perform any of its
obligations under any Note Document, (c) the validity or enforceability of any
Note Document or (d) the rights and remedies of or benefits available to the
Agent or Holder under any Note Document.
“Material Indebtedness” means Indebtedness (other than the Notes) of any one or
more Group Member in an aggregate principal amount exceeding $15,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any Group Member in respect of any Swap Agreement at any time
shall be the Swap Termination Value.
“Material Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Issuer (a) whose Total Assets (when combined with the assets
of such Restricted Subsidiary’s Subsidiaries) at the last day of the most recent
Fiscal Quarter of the Issuer for which financial statements were required to be
delivered pursuant to Section 6.1 were equal to or greater than five percent
(5.0%) of the Consolidated Total Assets of the Issuer and the Restricted
Subsidiaries at such date or (b) whose revenues (when combined with the revenues
of such Restricted Subsidiary’s Subsidiaries) at the last day of the most recent
Fiscal Quarter of the Issuer for which financial statements were required to be
delivered pursuant to Section 6.1 were equal to or greater than five percent
(5.0%) of the consolidated revenues of the Issuer and the Restricted
Subsidiaries at the last day of the most recent Fiscal Quarter of the Issuer for
which financial statements were required to be delivered pursuant to
Section 6.1, in each case determined in accordance with GAAP; provided that if,
at any time and from time to time after the Closing Date, Restricted
Subsidiaries that are not Material Subsidiaries have, in the aggregate, (i)
Total Assets (when combined with the assets of such Restricted Subsidiary’s
Subsidiaries) as of the last day of such Fiscal Quarter that equal, or exceed,
seven and a half percent (7.5%) of the Consolidated Total Assets of the Issuer
and the Restricted Subsidiaries as of such date or (ii) revenues (when combined
with the revenues of such Restricted Subsidiary’s Subsidiaries) during such
period that equal or exceed seven and a half percent (7.5%) of the consolidated
revenues of the Issuer and the Restricted Subsidiaries for such period, in each
case, determined in accordance with GAAP, then the term “Material Subsidiary”
shall include each such Restricted Subsidiary (starting with the Restricted
Subsidiary that accounts for the most revenues or Consolidated Total Assets and
then in descending order) necessary to account for at least 92.5% of the
consolidated gross revenues and 92.5% of the Consolidated Total Assets, each as
described in the previous sentence, so that the remaining non-Material
Subsidiaries no longer satisfy such condition.


20

--------------------------------------------------------------------------------





“Maturity Date” means the earlier of (a) December 15, 2024 and (b) the date that
all Notes shall become due and payable in full hereunder, whether by
acceleration or otherwise.
“Mortgage Deadline” is defined in Section 6.13(a).
“Minimum Mortgage Requirement” is defined in Section 6.13(a).
“Moody’s” means Moody’s Investor Services, Inc. and any successor thereto that
is a nationally recognized rating agency.
“Mortgage” means each of the mortgages or deeds of trust executed by any one or
more Note Parties for the benefit of the Secured Parties as security for the
Obligations, together with any supplements, modifications or amendments thereto
and assumptions or assignments of the obligations thereunder by any Note Party.
“Mortgages” shall mean all of such Mortgages collectively.
“Mortgaged Property” means any Property owned by any Note Party which is subject
to the Liens existing and to exist under the terms of the Security Instruments.
“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) or
4001(a)(3) of ERISA.
“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (a) the sum of Cash payments and Cash Equivalents received by the Issuer or
any of its Restricted Subsidiaries from such Asset Sale (including any Cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) or, if after giving effect to such Asset Sale, the Issuer is required
to prepay the Loans pursuant to Section 2.10(a)(i)(A), all consideration
received by the Issuer or any of its Restricted Subsidiaries, minus (b) any bona
fide costs and expenses (including, without limitation, legal, accounting and
investment banking fees, and sales commissions) incurred in connection with such
Asset Sale, including income or gains Taxes paid or payable as a result of such
Asset Sale (after taking into account any available tax credits or deductions
and any tax-sharing arrangements) or reserves taken in respect of Taxes arising
as a result thereof, (c) a reasonable reserve for any indemnification payments
(fixed or contingent) attributable to seller’s indemnities and representations
and warranties to purchaser in respect of such Asset Sale undertaken by the
Issuer or any other Note Party in connection with such Asset Sale; provided that
upon release of any such reserve, the amount released shall be considered Net
Asset Sale Proceeds, (d) any other reasonable fees, costs and expenses payable
by the Issuer or any other Note Party in connection with such Asset Sale, (e)
payments applied toward amounts outstanding under Indebtedness (other than the
Notes and First Lien Credit Facility) to the extent that it is secured by a Lien
that is prior to the Lien created by the Security Instruments on the assets that
are the subject of such Asset Sale and which must be repaid as a result of such
Asset Sale and (f) payments applied towards amounts outstanding under the First
Lien Credit Facility to (i) eliminate any Borrowing Base Deficiency, in an
amount equal to such Borrowing Base Deficiency or (ii) pay other amounts due
under the First Lien Credit Facility.


21

--------------------------------------------------------------------------------





“Net Insurance/Condemnation Proceeds” means an amount equal to: (a) any Cash
payments or Cash proceeds received by the Issuer or any of its Restricted
Subsidiaries (i) under any casualty insurance policies in respect of any covered
loss thereunder that constitutes a Casualty Event or (ii) as a result of the
taking of any assets of the Issuer or any of its Restricted Subsidiaries by any
Person pursuant to the power of eminent domain, condemnation or otherwise, or
pursuant to a sale of any such assets to a purchaser with such power directly
under threat of such a taking in lieu thereof, in the aggregate having a Fair
Market Value in excess of $25,000,000, minus (b)(i) any actual and reasonable
costs incurred by the Issuer or any of its Restricted Subsidiaries in connection
with the adjustment or settlement of any claims of the Issuer or any of its
Restricted Subsidiaries in respect thereof, (ii) amounts expended to repair
and/or replace Property subject to such casualty, (iii) any bona fide direct
costs incurred in connection with any sale of such assets as referred to in
clause (a)(ii) of this definition, including income or gains Taxes paid or
payable as a result thereof (after taking into account any available tax credits
or deductions and any tax-sharing arrangements) or reserves taken in respect of
Taxes arising as a result thereof, (iv) payments applied to any Indebtedness
(other than the Notes) which is secured by a Lien upon any of the assets subject
to such casualty and which much be repaid as a result of such casualty, (v)
payments applied toward amounts outstanding under Indebtedness (other than the
Notes and First Lien Credit Facility) to the extent that it is secured by a Lien
that is prior to the Lien created by the Security Instruments on the assets that
are the subject of such Asset Sale and which must be repaid as a result of such
Asset Sale and (vi) payments applied towards amounts outstanding under the First
Lien Credit Facility to(A) eliminate any Borrowing Base Deficiency, in an amount
equal to such Borrowing Base Deficiency or(B) pay other amounts due under the
First Lien Credit Facility.
“New Holder” as defined in Section 2.2(b).
“New Holder Supplement” as defined in Section 2.2(b).
“Non-Recourse Debt” means Indebtedness:
(a)    as to which neither the Issuer nor any of its Restricted Subsidiaries (a)
provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness) or (b) is directly or indirectly
liable as a guarantor or otherwise, except for Customary Recourse Exceptions;
and
(b)    as to which the lenders have been notified in writing that they will not
have any recourse to the Equity Interest or assets of Issuer or any of its
Restricted Subsidiaries (other than the Equity Interests of an Unrestricted
Subsidiary), except for Customary Recourse Exceptions.
“Non-U.S. Holder” means a Holder that is not a U.S. Person.
“Note Document” means any of this Agreement, the Notes, the Security Instruments
and all other certificates, documents, instruments or agreements executed and
delivered by a Note Party for the benefit of Agent or any Holder in connection
herewith or pursuant to any of the foregoing. Any reference in this Agreement or
any other Note Document to a Note Document shall include all appendices,
exhibits and schedules thereto, and all amendments, restatements, waivers,
supplements or other modifications thereto.


22

--------------------------------------------------------------------------------





“Note Party” means the Issuer and each Guarantor.
“Note Purchase” means a purchase by the Holders of Notes pursuant to
Section 2.1.
“Note Purchase Notice” means a written notice by the Issuer that it will issue
Notes hereunder, which Note Purchase Notice (a) sets forth the principal amount
of Notes to be issued, (b) is accompanied by a general description of the
anticipated use of the proceeds of such issuance, (c) contains the information
required by Section 2.4 and (d) is substantially in the form of Exhibit A or
such other form satisfactory to the Requisite Holders.
“Notes” means, collectively, the Initial Notes together with any Incremental
Notes which may from time to time be issued pursuant to Section 2.2, as may be
evidenced by a promissory note in the form of Exhibit B or such other form
satisfactory to the Requisite Holders (such term shall also include any such
notes in substitution therefore pursuant to Section 10.29 of this Agreement).
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the Agent
from a federal funds broker of recognized standing selected by the Agent in
consultation with the Requisite Holders; provided, further, that if any of the
aforesaid rates shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“NYMEX Pricing” shall mean, as of any date of determination with respect to any
month (a) for crude oil, the closing settlement price for the WTI Light, Sweet
Crude Oil futures contract for each month, and (b) for natural gas, the closing
settlement price for the Henry Hub Natural Gas futures contract for such month,
in each case as reported by Bloomberg or any successor thereto (as such pricing
may be corrected or revised from time to time by Bloomberg in accordance with
its rules and regulations and customary practice), or if not reported by
Bloomberg or any successor thereto, as published by New York Mercantile Exchange
(NYMEX) on its website currently located at www.nymex.com or any successor
thereto.
“Obligations” means all liabilities and obligations of every type of each Note
Party from time to time owed to Agent (including any former Agent), the Holders,
any Indemnitee, or any of them, in each case, under any Note Document to which
it is a party, whether for principal, interest (including, without limitation,
interest accruing at any post-default rate and interest accruing after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), fees, expenses,
penalties, premiums (including, without limitation, any Make-Whole Amounts),
reimbursements, indemnification or otherwise and whether primary, secondary,
direct, indirect, contingent, fixed or otherwise (including obligations of
performance) and all renewals, extensions and/or rearrangements of any of the
above.


23

--------------------------------------------------------------------------------





“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including all units created under orders,
regulations and rules of any Governmental Authority) which may affect all or any
portion of the Hydrocarbon Interests; (d) all operating agreements, contracts
and other agreements, including production sharing contracts and agreements,
which relate to any of the Hydrocarbon Interests or the production, sale,
purchase, exchange or processing of Hydrocarbons from or attributable to such
Hydrocarbon Interests; (e) all Hydrocarbons in and under and which may be
produced and saved or attributable to the Hydrocarbon Interests, including all
oil in tanks, and all rents, issues, profits, proceeds, products, revenues and
other incomes from or attributable to the Hydrocarbon Interests; (f) all
tenements, hereditaments, appurtenances and Properties in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests and
(g) all Properties, rights, titles, interests and estates described or referred
to above, including any and all Property, real or personal, now owned or
hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or Property (excluding drilling rigs, automotive equipment, rental
equipment or other personal Property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, structures,
fuel separators, liquid extraction plants, plant compressors, pumps, pumping
units, gathering systems, tanks and tank batteries, fixtures, valves, fittings,
machinery and parts, engines, boilers, meters, apparatus, equipment, appliances,
tools, implements, cables, wires, towers, casing, tubing and rods, surface
leases, rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing.
“Olmos Disposition” means to the Issuer’s divestiture of the Group Members’
interest in the AWP Olmos Field that includes approximately 29,352 net acres and
491 wells in McMullen County, Texas initially listed for sale in December 2017.
“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to such corporation’s
jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means with respect to the Agent or any Holder, Taxes
imposed as a result of a present or former connection between the Agent or such
Holder, as applicable, and the jurisdiction imposing such Tax (other than
connections arising from the Agent or such Holder, as applicable, having
executed, delivered, become a party to, performed its obligations under,


24

--------------------------------------------------------------------------------





received payments under, received or perfected a security interest under, or
sold or assigned any interest in any Note).
“Other Taxes” means any and all present or future stamp, registration,
recording, filing, court or documentary or similar Taxes, fees, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery, performance, or enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to or in
connection with, any Note Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight LIBOR borrowings by U.S.-managed banking
offices of depository institutions, (as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time) and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite rate).
“Participant” as defined in Section 10.7(g).
“Participant Register” as defined in Section 10.7(g).
“Payment in Full” means (a) the irrevocable payment in full in cash of all
principal, interest (including interest accruing during the pendency of an
insolvency or liquidation proceeding, regardless of whether allowed or allowable
in such insolvency or liquidation proceeding) and premium (including any
Make-Whole Amount), if any, on all Notes outstanding under this Agreement,
(b) the irrevocable payment in full in cash in respect of all other obligations
or amounts that are outstanding under this Agreement (other than indemnity
obligations for which notice of potential claim has not been given), and (c) the
termination of all Commitments under this Agreement.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Act” means the Pension Protection Act of 2006, as it presently exists
or as it may be amended from time to time, or any successor thereto.
“Perfection Certificate” means a perfection certificate substantially in the
form of Exhibit J.
“Permitted Holder” means any Person that, on the Closing Date, is the beneficial
owner, together with any of its Affiliates (but excluding any operating
portfolio companies of the foregoing Persons), of Equity Interests representing
35% or more of the aggregate Voting Interests of the Issuer at such time.
“Permitted Prior Liens” means each Liens permitted under Sections 7.3(b) (other
than Liens identified in clause (h) of the definition Excepted Liens and subject
to the provisos at the end of such definition), 7.3(c) and 7.3(d).


25

--------------------------------------------------------------------------------





“Permitted Recipients” as defined in Section 10.18.
“Permitted Refinancing Indebtedness” means Indebtedness (for purposes of this
definition, “New Debt”) incurred in exchange for, or proceeds of which are used
to refinance, all of any other Indebtedness (the “Refinanced Indebtedness”);
provided that:
(a)    such New Debt is in an aggregate principal amount not in excess of the
sum of (i) the aggregate principal amount then outstanding of the Refinanced
Indebtedness (or, if the Refinanced Indebtedness is exchanged or acquired for an
amount less than the principal amount thereof to be due and payable upon a
declaration of acceleration thereof, such lesser amount) and (ii) an amount
necessary to pay any fees and expenses, including premiums, related to such
exchange or refinancing,
(b)    such New Debt has a stated maturity no earlier than the stated maturity
of the Refinanced Indebtedness and an average life no shorter than the average
life of the Refinanced Indebtedness and does not restrict the prepayment or
repayment of the Obligations,
(c)    such New Debt contains covenants, events of default, guarantees and other
terms which (other than “market” interest rate, fees, funding discounts and
redemption or prepayment premiums as determined at the time of issuance or
incurrence of any such Indebtedness), (i) are “market” terms as determined on
the date of issuance or incurrence and (ii) in any event are not more
restrictive on the Issuer and each Group Member than the terms of this Agreement
(as in effect at the time of such issuance or incurrence),
(d)    no Subsidiary of the Issuer (other than a Guarantor or a Person who
becomes a Guarantor in connection therewith) is an obligor under such New Debt,
and
(e)    such New Debt (and any guarantees thereof) is subordinated in right of
payment to the Obligations (or, if applicable, the Guarantee and Collateral
Agreement) to at least the same extent as the Refinanced Indebtedness and
subordinated on terms satisfactory to the Requisite Holders.
“Permitted Revolver Refinancing” means any Indebtedness in the form of a first
lien reserve based credit facility of the Issuer the net proceeds of which are
used to refinance or replace a First Lien Credit Facility, in whole only, from
time to time; provided that (a) the principal amount of such Indebtedness does
not exceed the principal amount of the Indebtedness being so refinanced, plus
accrued and unpaid interest, fees and premiums, plus reasonable costs and
expenses incurred in connection therewith, (b) the covenant, default and remedy
provisions of such Indebtedness are not materially more restrictive to the
Issuer and its Subsidiaries than those imposed by the First Lien Credit
Agreement, unless such provisions are proposed by the Issuer to be incorporated
into the applicable Note Documents, (c) the mandatory prepayment, make-whole,
prepayment premium, repurchase and redemption provisions of such Indebtedness
are not more restrictive to the Issuer and its Subsidiaries than those imposed
by the First Lien Credit Agreement, (d) such Indebtedness is subject to the
Intercreditor Agreement, (e) no Subsidiary of the Issuer is required to
guarantee or secure such Indebtedness unless such Subsidiary is (or concurrently
with any such guarantee becomes) a Guarantor hereunder, (f) such Indebtedness is
syndicated to (or initially placed only


26

--------------------------------------------------------------------------------





with) one or more traditional commercial banks and (g) such Permitted Revolver
Refinancing shall be limited to a reserve-based credit agreement determined or
re-determined by the lenders, subject to a “borrowing base” and incurred in
accordance with Sections 7.2(k) and 7.20.
“Permitted Revolver Refinancing First Lien Credit Agreement” means a credit
agreement among the Issuer, as borrower, First Lien Administrative Agent, as
administrative agent, and the other lenders and parties party thereto from time
to time as amended, restated, modified or supplemented from time to time, in
each case, subject to the Intercreditor Agreement and the terms hereof.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Petroleum Industry Standards” means the Definitions for Oil and Gas Reserves
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.
“Placement Agents” as defined in Section 5.7.
“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA, other than a Multiemployer Plan, that is subject to Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA and which (a) is currently or
hereafter sponsored, maintained or contributed to by a Group Member or an ERISA
Affiliate or (b) was at any time during the six calendar years immediately
preceding the date hereof, sponsored, maintained or contributed to by a Group
Member or an ERISA Affiliate or to which a Group Member or an ERISA Affiliate
has any liability.
“Prime Rate” means the rate of interest per annum publicly quoted from time to
time by The Wall Street Journal (or, if no longer quoted by The Wall Street
Journal, such other national publication selected by the Agent in consultation
with the Issuer and which is reasonable acceptable to the Requisite Holders) as
the United States “prime rate”.
“Pro Rata Share” means, as to any Holder, with respect to:
(a)    Section 2.1, the percentage obtained by dividing (i) the Commitments of
that Holder by (ii) the aggregate Commitments of all the Holders; and
(b)    all payments, computations and other matters relating to the Notes of any
Holder, the percentage obtained by dividing (i) the Exposure of that Holder by
(ii) the aggregate Exposure of all the Holders.
“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(c) of the Code.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including cash, securities,
accounts and contract rights.


27

--------------------------------------------------------------------------------





“Proved Developed Non-Producing Reserves” means oil and gas mineral reserves
that, in accordance with Petroleum Industry Standards, are classified as both
“Proved Reserves” and “Developed Non-Producing Reserves”.
“Proved Developed Producing Reserves” means oil and gas mineral reserves that,
in accordance with Petroleum Industry Standards, are classified as both “Proved
Reserves” and “Developed Producing Reserves”.
“Proved PV-10” means, as of any date of determination, with respect to the
Proved Reserves constituting Oil and Gas Properties of the Note Parties, the net
present value of future cash flows (discounted at ten percent (10%) per annum)
set forth in the Initial Reserve Report or most recent Reserve Report delivered
by the Issuer pursuant to Section 6.11 (which shall be based on calculations of
expected future cash flow and shall be made in accordance with the then existing
standards of the Society of Petroleum Engineers); provided that (a) the
discounted net present value of future cash flows shall be calculated using the
Strip Price as of such date of determination and costs determined in accordance
with the definition of Reserve Report,(b) appropriate deductions shall be made
for severance and ad valorem taxes, and for operating, gathering, transportation
and marketing costs required for the production and sale of such reserves
(provided that to the extent consistent with the Initial Reserve Report, certain
gathering and transportation costs shall not be subject to a markup and shall be
run at cost), (c) appropriate adjustments to the Strip Price shall be made for
commodity and basis hedging activities permitted by this Agreement for the
volumes actually hedged, (d) the cash-flows derived from the pricing assumptions
set forth in clause (c) above shall be further adjusted to account for the
forward-looking differential; (d) the value attributable to the Proved
Undeveloped Reserves of the Note Parties will not account for more than twenty
five (25%) of the total Proved PV-10 of the Note Parties, (f) the value
attributable to the Proved Developed Non-Producing Reserves of the Note Parties
shall be 85% of the value that would otherwise be attributed to such Proved
Developed Non-Producing Reserves; and (g) the Proved PV-10 as of any date of
determination shall be calculated on a pro forma basis to give effect to all to
extensions, discoveries and other additions and upward (and downward) revisions
of estimates of Proved Reserves due to exploration, development or exploitation,
production or other activities, acquisitions, Dispositions and production, in
each case, since the date of such Reserve Report; and which such calculation
shall be made by the Issuer in good faith in accordance with its reasonable
judgment and consistent with past practice and reasonably acceptable to the
Requisite Holders acting in good faith.
“Proved Reserves” means oil and gas mineral reserves that, in accordance with
Petroleum Industry Standards, are classified as both “Proved Reserves” and one
of the following: (a) “Developed Producing Reserves”, (b) “Developed
Non-Producing Reserves” or (c) “Undeveloped Reserves”.
“Proved Undeveloped Reserves” means oil and gas mineral reserves that, in
accordance with Petroleum Industry Standards, are classified as both “Proved
Reserves” and “Undeveloped Reserves”.
“PV-9” has the meaning given to such term in the First Lien Credit Agreement or
any functionally equivalent term in a Permitted Revolver Refinancing First Lien
Credit Agreement.


28

--------------------------------------------------------------------------------





“Qualified Institutional Buyer” as defined in Section 5.11.
“Quarterly Date” means December 15, March 15, June 15 and September 15 of each
Fiscal Year and if such day is not a Business Day, then the next succeeding
Business Day.
“Quarterly Period” means the period commencing on the day following any
Quarterly Date and ending on the next succeeding Quarterly Date.
“Recipient” as defined in Section 10.18.
“Redemption” means with respect to any Indebtedness, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Indebtedness. “Redeem” has the correlative meaning thereto.
“Reference Period” has the meaning assigned to such term in the definition of
“EBITDA”.
“Register” as defined in Section 2.6(b).
“Reinvestment Yield” means, with respect to the Called Principal of any Note, 50
basis points (one-half of one percent) over the yield to maturity implied by
(a) the yields reported as of 10:00 a.m. (New York, New York time) on the second
Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated as “Page PX1” (or such other display as may
replace Page PX1 on Bloomberg) or, if Page PX1 (or its successor screen on
Bloomberg) is unavailable, the Telerate Access Service screen which corresponds
most closely to Page PX1 for the most recently issued actively traded U.S.
Treasury securities having a maturity equal to the Remaining Life of such Called
Principal as of such Settlement Date, or (b) if such yields are not reported as
of such time or the yields reported as of such time are not ascertainable
(including by way of interpolation), the Treasury Constant Maturity Series
Yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (519) (or any
comparable successor publication) for actively traded U.S. Treasury securities
having a constant maturity equal to the Remaining Life of such Called Principal
as of such Settlement Date. Such implied yield will be determined, if necessary,
by (i) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (ii) interpolating linearly
between (A) the actively traded U.S. Treasury security with the maturity closest
to and greater than such Remaining Life and (B) the actively traded U.S.
Treasury security with the maturity closest to and less than such Remaining
Life. The Reinvestment Yield shall be rounded to two decimal places.
“Related Fund” means, with respect to any Holder that is an investment fund, any
other investment fund that is engaged in investing in similar commercial loans
and that is managed, advised or sub-advised by the same investment advisor as
such Holder or by an Affiliate of such investment advisor. Related Fund shall,
with respect to any Holder, also include any swap, special purpose vehicles
purchasing or acquiring security interests in collateralized loan obligations of
such


29

--------------------------------------------------------------------------------





Holder or any other vehicle through which such Holder’s investment advisors may
leverage its investments from time to time.
“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.
“Remaining Life” means, with respect to any Called Principal, the number of
years (calculated to the nearest one-twelfth year) that will elapse between the
Settlement Date with respect to such Called Principal and the Make-Whole Expiry
Date.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of Interest in respect of such Called Principal that
would be due after the Settlement Date through the Make-Whole Expiry Date with
respect to such Called Principal if no payment of such Called Principal were
made (assuming that the LIBOR prevailing at the time the applicable notice of
prepayment is delivered or, if no such notice is given, the time of such
prepayment applies through the applicable period).
“Repayment Fee” as defined in Section 2.12(g).
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, with respect to a Plan, other than those
events as to which the 30-day notice has been waived in regulations issued by
the PBGC.
“Requisite Holders” means the Holders having or holding Exposure representing
more than fifty percent (50%) of the sum of the aggregate Exposure of all the
Holders.
“Reserve Report” means the Initial Reserve Report and any other subsequent
report, in form and substance reasonably satisfactory to the Requisite Holders,
setting forth, as of the dates set forth in Section 6.11(a) the oil and gas
reserves attributable to the Oil & Gas Properties of the Issuer and the
Guarantors, together with a projection of the rate of production and future net
income, taxes, operating expenses and capital expenditures with respect thereto
as of such date, consistent with SEC reporting requirements at such time.
“Reserve Report Certificate” has the meaning set forth in Section 6.11(b).
“Responsible Officer” means, as to any Person, the chief executive officer, the
president, any vice president, any corporate secretary, any Financial Officer or
general counsel of such Person. Unless otherwise specified, all references to a
Responsible Officer herein shall mean a Responsible Officer of the Issuer.
“Restricted Payment” means any dividend or other distribution or return of
capital (whether in cash, securities or other Property) with respect to any
Equity Interests in any Person, or any payment (whether in cash, securities or
other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of (a) any such Equity Interests or (b) any option, warrant or other right to
acquire any such Equity Interests.


30

--------------------------------------------------------------------------------





“Restricted Subsidiary” means any Subsidiary of the Issuer that is not an
Unrestricted Subsidiary.
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation, and any successor thereto that is a nationally recognized rating
agency.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Closing Date, Belarus,
Burundi, Central African Republic, Crimea, Cuba, Iran, Libya, North Korea,
Somalia, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by OFAC or the U.S. Department of State.
“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.
“Second Offer” as defined in Section 2.10(e).
“Secured Parties” means, collectively, the Agent, the Holders, and any other
Person owed Obligations, and “Secured Party” means any of them individually.
“Securities Account” has the meaning assigned to such term in the UCC.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Security Instruments” means each of the Guarantee and Collateral Agreement, the
Mortgages, the Intercreditor Agreement and all other instruments, documents and
agreements delivered by any Note Party pursuant to this Agreement or any of the
other Note Documents in order to (a) grant to Agent, for the benefit of the
Secured Parties, a Lien on any Collateral or (b) set forth the relative
priorities of any Lien on any Collateral, as any of the foregoing may be
amended, restated, supplemented or otherwise modified from time to time.
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 2.9 or
Section 2.10 as the context requires.
“Specified Change in Control” means a “Change in Control” or “Change of Control”
(or any other defined term having a similar purpose or meaning) as defined in
any First Lien Loan Document.


31

--------------------------------------------------------------------------------





“Specified Excluded Date” means March 31, May 31, June 30, September 30,
November 30 and December 31 of each calendar year and if such day is not a
Business Day, then the immediately preceding Business Day.
“Strip Price” shall mean, at any time, (a) for each remaining month of the
current calendar year, the monthly NYMEX Pricing for the remaining contracts in
the current calendar year, (b) for each of the succeeding five complete calendar
years, the monthly NYMEX Pricing for each of the twelve months in each such
calendar year, and (c) for the succeeding sixth complete calendar year, and for
each calendar year thereafter, the annual monthly average of the sum of the
NYMEX Pricing of the preceding fifth calendar year.
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which a majority of the Voting Interests
are at the time owned, or the management of which is otherwise controlled,
directly or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a direct or indirect Subsidiary
or Subsidiaries of the Issuer.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of any Group Member shall be a
Swap Agreement.
“Swap Mark-to-Market Value” means, as of any date of determination, the net mark
to market value of the Group Members’ Swap Agreements with Approved
Counterparties in respect of commodities then in effect.
“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.
“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and any unpaid
amounts and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Agreements, as
determined by the counterparties to such Swap Agreements.
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, imposed,
levied, collected, withheld or assessed by any Governmental Authority, including
any interest, additions to tax or penalties applicable thereto.


32

--------------------------------------------------------------------------------





“Tax on the Overall Net Income” of a Person means any net income (however
denominated), franchise or branch profits Tax imposed on a Person by the
jurisdiction (or any political subdivision thereof) (a) in which a Person is
organized or in which that Person’s applicable principal office (and/or, in the
case of a Holder, its Applicable Office) is located or (b) in which that Person
(and/or, in the case of a Holder, its Applicable Office) is deemed to be doing
business or as a result of a present or former connection between such Person
and the jurisdiction imposing such Tax (other than a jurisdiction in which such
Person is treated as doing business or having a connection as a result of its
entering into any Note Document or its participation in the transactions
governed thereby).
“Tax Related Person” means any Person (including a beneficial owner of an
interest in a pass-through entity) who is required to include in income amounts
realized (whether or not distributed) by Agent, a Holder or any Tax Related
Person of any of the foregoing.
“Total Assets” means, as of any date of determination with respect to any
Person, the amount that would, in accordance with GAAP, be set forth opposite
the caption “total assets” (or any like caption) on a balance sheet of such
Person at such date.
“Total Net Indebtedness” means, at any date, all Indebtedness (other than
Indebtedness under clauses (f) with respect to guarantees of Indebtedness not
constituting Total Debt, (i) and (l) of the definition thereof) of the Issuer
and the Consolidated Restricted Subsidiaries on a consolidated basis, excluding
the undrawn portion and/or contingent obligations arising under, or in respect
of letters of credit, bank guarantees and surety or other bonds and similar
instruments; provided that net Swap Obligations to the extent such obligations
are due and payable and not paid on such date shall constitute Total Debt,
calculated net of unrestricted Cash and Cash Equivalents, in each case, held by
the Issuer and its Consolidated Restricted Subsidiaries; provided that such
unrestricted Cash and Cash Equivalents and restricted Cash and Cash Equivalents
(x) shall be determined in accordance with GAAP and (y) for purposes of this
definition shall not exceed $15,000,000, in the aggregate.
“Transactions” means the transactions contemplated by the Note Documents to
occur on the Closing Date.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” as defined in Section 2.14(e)(iii).
“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.
“Unrestricted Subsidiary” means any Subsidiary of the Issuer which the Issuer
has designated in writing to the Agent to be an Unrestricted Subsidiary pursuant
to Section 6.17(c) and satisfies the requirements to be an Unrestricted
Subsidiary as set forth in Section 6.17.


33

--------------------------------------------------------------------------------





“Unwind” means, with respect to any Swap Agreement, the early termination,
unwind, cancelation or other Disposition of any such Swap Agreement. “Unwound”
shall have a meaning correlative to the foregoing.
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56), as amended.
“Voting Interest” of any specified Person as of any date means the Equity
Interest of such Person entitling the holders thereof (whether at all times or
only so long as no senior class of Equity Interest has voting power by reason of
any contingency) to vote in the election of members of the Board of Directors of
such Person; provided that with respect to a limited partnership or other entity
which does not have a Board of Directors, Voting Interest means the Equity
Interest of the general partner of such limited partnership or other business
entity with the ultimate authority to manage the business and operations of such
Person.
“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Issuer, the
Guarantors and/or one or more of the Wholly-Owned Subsidiaries.
“Wholly-Owned Material Subsidiary” means any Material Subsidiary of which all of
the outstanding Equity Interests (other than any directors’ qualifying shares
mandated by applicable law), on a fully-diluted basis, are owned by the Issuer,
the Guarantors and/or one or more of the Wholly-Owned Subsidiaries.
“Wholly-Owned Domestic Subsidiary” means any Domestic Subsidiary of which all of
the outstanding Equity Interests (other than any directors’ qualifying shares
mandated by applicable law), on a fully-diluted basis, are owned by the Issuer,
the Guarantors and/or one or more of the Wholly-Owned Subsidiaries.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.3    Accounting Terms. Unless otherwise specified herein, all accounting terms
used herein shall be interpreted, all determinations with respect to accounting
matters hereunder shall be made, and all financial statements and certificates
and reports as to financial matters required to be furnished to the Agent or the
Holders hereunder shall be prepared, in accordance with GAAP, applied on a basis
consistent with the financial statements delivered pursuant to Section 4.4(a),
except for Accounting Changes (as defined below) with which the Issuer’s
independent certified public accountants concur and which are disclosed to the
Agent on the next date on which financial statements are required to be
delivered to the Holders pursuant to Section 6.1(a). In the event that any
“Accounting Change” shall occur and such change results in a change in the
method of calculation of financial covenants, standards or terms in this
Agreement, then the Issuer and the Requisite Holders agree to enter into
negotiations in order to amend such provisions of this


34

--------------------------------------------------------------------------------





Agreement so as to reflect equitably such Accounting Changes with the desired
result that the criteria for evaluating the Issuer’s financial condition shall
be the same after such Accounting Changes as if such Accounting Changes had not
been made. Until such time as such an amendment shall have been executed and
delivered by the Issuer, the Agent and the Requisite Holders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.
1.4    Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. References herein to a
Schedule shall be considered a reference to such Schedule as of the Closing
Date. The use herein of the word “include” or “including,” when following any
general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not no limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter. Unless otherwise indicated, any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein); provided that, subject to the restrictions on amendments of
the First Lien Credit Facility set forth herein, with respect to terms used
herein that have the meanings ascribed to them in the First Lien Credit
Agreement or any functionally equivalent term, such terms shall have the meaning
ascribed to them on the date hereof if any such amendment, supplement or
modification to the meaning of such terms in the First Lien Credit Agreement or
Permitted Revolver Refinancing First Lien Credit Agreement, as applicable, would
be adverse to the Holders. The use herein of the phrase “to the knowledge of”
with respect to a Note Party shall be a reference to the knowledge the
Responsible Officers of the applicable Note Party. Unless otherwise specified,
whenever any obligation required hereunder shall be stated to be due or
performed on a day that is not a Business Day, such obligation shall be required
on the next succeeding Business Day and such extension of time shall be included
in the satisfaction of the obligation required hereunder.


35

--------------------------------------------------------------------------------





Article II.
PURCHASE AND SALE OF NOTES
2.1    Note Purchase. Subject to the terms and conditions hereof, on the Closing
Date, Issuer shall issue to each Holder, and each Holder shall purchase from
Issuer (so long as all conditions precedent required hereby shall have then been
satisfied or waived), a Note in an aggregate principal amount equal to such
Holder’s Pro Rata Share of $200,000,000.
2.2    Incremental Facility.
(a)    General. Subject to the conditions set forth in Section 3.2, the Issuer
and any one or more Holders (including New Holders) may from time to time after
the Closing Date agree that the Issuer shall issue additional Notes
(“Incremental Notes”) to such Holders by executing and delivering to the Agent
an Increased Facility Activation Notice specifying (i) the amount of such
increase, (ii) the applicable Increased Facility Closing Date, (iii) the
applicable interest for such Incremental Notes and (iv) the maturity date for
such Incremental Notes, which may not be earlier than the Maturity Date;
provided, that if the total yield (calculated for both the Incremental Notes and
the existing Notes, including any upfront fees, any interest rate floors, and
any original issue discount, but excluding any arrangement, underwriting or
similar fee paid by the Issuer in respect of any Incremental Notes exceeds by
more than 0.50% per annum the total yield for the existing Notes (it being
understood that any such increase may take the form of original issue discount,
with original issue discount being equated to the interest rates in a manner
determined by the Agent equal to the average life to maturity of the Incremental
Notes), then the interest for the existing Notes shall be increased so that the
total yield in respect of such Incremental Notes is no more than 0.50% higher
than the total yield for the existing Notes. In addition, (1) the aggregate
principal amount of Incremental Notes issued shall not exceed the Incremental
Amount, (2) without the consent of the Agent, (x) each increase effected
pursuant to this Section 2.2(a) shall be in a minimum amount of at least
$25,000,000 and in $5,000,000 increments in excess thereof and (y) no more than
six (6) Increased Facility Closing Dates may be selected by the Issuer after the
Closing Date, (3) such Incremental Notes shall not have (x) a shorter weighted
average life to maturity than the Initial Notes or (y) provide for any
voluntary, or require any mandatory, prepayments other than those set forth in
this Agreement and on a pro rata basis, and (4) the Incremental Notes shall rank
pari passu in right of payment and security with the outstanding Notes. No
Holder shall have any obligation to participate in any increase described in
this Section 2.2(a) unless it agrees to do so in its sole discretion.
(b)    New Holder Supplement. Any additional bank, financial institution or
other entity which elects to become a “Holder” under this Agreement in
connection with any transaction described in Section 2.2(a) shall be approved by
the Agent (such approval not to be unreasonably withheld) and execute a New
Holder Supplement (each, a “New Holder Supplement”), substantially in the form
of Exhibit F, whereupon such bank, financial institution or other entity (a “New
Holder”) shall become a Holder for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement.


36

--------------------------------------------------------------------------------





(c)    Amendments. In addition to the foregoing, each of the parties hereto
hereby agrees that, on each Increased Facility Activation Date, this Agreement
shall be amended to the extent (but only to the extent) appropriate to
effectuate the existence and terms of the Incremental Notes evidenced thereby.
Any such deemed amendment may be effected in writing by the Agent and the Issuer
and furnished to the other parties hereto.
2.3    The Notes. The obligation of Issuer to repay to each Holder the aggregate
amount of all Notes held by such Holder, together with interest accruing in
connection therewith, shall be evidenced by Notes, as applicable, made by Issuer
payable to such Holder or its registered assigns with appropriate insertions.
Interest on each Note shall accrue and be due and payable as provided herein or
in the applicable Note. Each Note shall be due and payable as provided herein
and shall be due and payable in full on the Maturity Date. Issuer may not issue,
repay, and reissue hereunder or under the Notes.
2.4    Requests for Notes. Issuer must give to Agent written or electronic
notice (or telephonic notice promptly confirmed in writing) of any requested
Note Purchase of Notes to be issued to, and purchased by, the Holders. Each such
notice constitutes a “Note Purchase Notice” hereunder and must:
(a)    specify the aggregate amount of any such Note Purchase and the date on
which such Notes are to be purchased (which date shall not be a Specified
Excluded Date); and
(b)    be received by Agent no later than 10:00 a.m., New York, New York time,
three (3) Business Days prior to the date on which any such Notes are to be
purchased, which Note Purchase Notice shall be delivered to the Holders from the
Agent no later 10:00 a.m., New York, New York time one Business Day following
receipt by the Agent thereof (provided that the Note Purchase Notice for the
Notes purchased on the Closing Date may be delivered to the Agent and the
Holders on the Closing Date).
Each such written request or confirmation must be made in the form and substance
of the Note Purchase Notice, duly completed. Each such telephonic request shall
be deemed a representation, warranty, acknowledgment and agreement by Issuer as
to the matters that are required to be set out in such written confirmation.
Upon receipt of any such Note Purchase Notice, Agent shall give each Holder
prompt notice of the terms thereof. If all conditions precedent to such new
Notes have been met, each Holder will on the date requested promptly remit to
Agent, at Agent’s Account, the amount of such Holder’s new Note in immediately
available funds, and upon receipt of such funds, the Agent shall promptly make
such funds available to the Issuer and the Issuer will deliver such Notes to the
Agent or counsel for the Holders who shall promptly make such Notes available to
each Holder. The failure of any Holder to purchase any Note hereunder shall not
relieve any other Holder of its obligation hereunder, if any, to purchase its
Note, but no Holder shall be responsible for the failure of any other Holder to
purchase any Note hereunder.
2.5    Use of Proceeds. The proceeds of the Notes shall be used on the Closing
Date to repay certain “Loans” (as defined in the First Lien Credit Agreement)
under the First Lien Credit Agreement and on the Closing Date and thereafter to
fund working capital, pay fees and expenses incurred in connection with the
Transactions and provide working capital for exploration,


37

--------------------------------------------------------------------------------





development and production operations, to finance acquisitions in compliance
with the terms of this Agreement (including under Section 7.7) and for general
corporate purposes.
2.6    Evidence of Indebtedness; Register; the Holders’ Books and Records;
Notes.
(a)    The Holders’ Evidence of Indebtedness. Each Holder shall maintain in its
internal records an account or accounts evidencing the Obligations of the Issuer
to such Holder, including the amounts of the Notes held by such Holder and each
repayment and prepayment in respect thereof. The failure to make any such
recordation, or any error in such recordation, shall not affect any Obligations
in respect of any applicable Notes. In the event of any inconsistency between
the Register and any Holder’s records, the recordations in the Register shall
govern.
(b)    Register. Agent shall maintain at Agent’s Office a register for the
recordation of the names and addresses of the Holders and principal amounts (and
stated interest) of the Notes owing to, each Holder pursuant to the terms hereof
from time to time (the “Register”). The Register shall be available for
inspection by the Issuer, and a redacted version of the Register showing the
entries with respect to any Holder shall be available for inspection by such
Holder, at any reasonable time and from time to time upon reasonable prior
notice. The entries in the Register shall be conclusive and binding on the Note
Parties, the Agent and each Holder, absent manifest error; provided, failure to
make any such recordation, or any error in such recordation, shall not affect
the Note Parties’ Obligations in respect of any Note. The Issuer, the Agent and
the Holders shall treat each Person in whose name any Note shall be registered
as the owner and the Holder thereof for all purposes hereof. The Issuer hereby
designates the entity serving as Agent to serve as the Issuer’s agent solely for
purposes of maintaining the Register as provided in this Section 2.6, and the
Agent shall be entitled to all of the rights, privileges and immunities afforded
to it hereunder in the performance of such duties.
2.7    Interest; Fees.
(a)    Interest. Each Note shall at all times bear interest at a rate equal to
the Applicable Margin then in effect (as such amount may be increased pursuant
to Section 2.7(c)), paid in cash (“Interest”).
(b)    Interest Payment Dates. Interest on each Note shall be due and payable on
each Interest Payment Date to the Holders of record in the Register on such
Interest Payment Date; provided that, if Interest on any Note is required to be
paid on any Settlement Date pursuant to Section 2.9 or Section 2.10, and such
Settlement Date is not a Quarterly Date, then the amount of Interest due and
payable on the next succeeding Interest Payment Date will be reduced by the
amount of interest accrued to such Settlement Date and required to be paid on
such Settlement Date pursuant to such Section 2.9 or Section 2.10. All interest
payable hereunder shall be computed on the basis of a year of 360 days, unless
such computation would exceed the Highest Lawful Rate, in which case interest
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), except that interest computed by reference to the ABR at times when the
ABR is based on the Prime Rate shall be computed on the basis of a year of 365
days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).


38

--------------------------------------------------------------------------------





(c)    Default Interest. Notwithstanding the foregoing, (i) if an Event of
Default under Sections 8.1(a), (b), (h) or (i) has occurred and is continuing
the principal amount of all Notes outstanding and, to the extent permitted by
applicable law, any due and unpaid interest payments on the Notes or any fees or
other amounts owed hereunder (other than default interest occurring under this
Section 2.7(c)) shall thereafter bear interest (including post-petition interest
in any proceeding under the Bankruptcy Code or other applicable bankruptcy laws,
whether or not allowed in such a proceeding) payable in Cash on demand at a rate
that is two percent (2.0%) per annum in excess of the interest rate otherwise
payable hereunder with respect to the Notes (without giving effect to this
Section 2.7(c)) and (ii) if any other Event of Default has occurred and is
continuing, and the Requisite Holders so elect, the principal amount of all
Notes outstanding and, to the extent permitted by applicable law, any due and
unpaid interest payments on the Notes or any fees or other amounts owed
hereunder (other than default interest occurring under this Section 2.7(c)),
shall from the date of occurrence of such Event of Default bear interest
(including post-petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws, whether or not allowed in such a proceeding)
payable in Cash on demand at a rate that is two percent (2.0%) per annum in
excess of the interest rate otherwise payable hereunder with respect to the
Notes (without giving effect to this Section 2.7(c)) (which election may be
revoked by the Requisite Holders notwithstanding any provision of Section
10.6(b) requiring the consent of “each Holder that would be affected thereby”
for reductions of interest rates on the Notes). Payment or acceptance of the
increased rates of interest provided for in this Section 2.7(c) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of Agent
or any Holder.
(d)    Agent Fee. Issuer will pay to Agent for its own account, a fee as set
forth in the Collateral Agent and Loan Agency Services, dated as of November 20,
2017, between the Agent and the Issuer.
(e)    Calculations. The Agent shall as soon as practicable (but in any event no
later than three (3) Business Days prior to any Interest Payment Date or the
date of any other amount payable under this Section 2.7) notify the Issuer and
the Holders of the effective date and the amount of each Interest, fee or other
payment under this Section 2.7. Each determination of an interest rate, interest
payment amount or fee payment amount by the Agent pursuant to any provision of
this Agreement shall be conclusive and binding on the Issuer and the Holders in
the absence of manifest error. Concurrent with each notice delivered pursuant to
this Section 2.7(e), the Agent shall deliver to the Issuer and each Holder a
statement showing the quotations used by the Agent in determining any interest
rate, if applicable, and the calculations related to any interest payment amount
or fee payment amount.
2.8    Repayment of Notes. If any principal or interest amount payable under the
Notes remains outstanding on the Maturity Date, such amount will be paid in full
by Issuer to the Agent on behalf of the Holders in immediately available funds
on the Maturity Date, together with any amounts required to be paid pursuant to
Section 2.7 and Section 2.12(g).
2.9    Voluntary Prepayments. The Issuer may prepay the Notes on any Business
Day (other than a Specified Excluded Date) in whole or in part (together with
any amounts due pursuant


39

--------------------------------------------------------------------------------





to Section 2.7 and Section 2.12(g)) in an aggregate minimum amount equal to
(a) if being paid in whole, the Obligations and (b) if being paid in part,
$5,000,000 and integral multiples of $1,000,000 in excess of that amount. All
such prepayments shall be made upon not less than eight (8) Business Days prior
written or telephonic notice, in each case given to Agent by 12:00 p.m. (New
York, New York time) on the date required and, if given by telephone, promptly
confirmed in writing to Agent and which notice shall be delivered to the Holders
from the Agent no later than 12:00 p.m. (New York, New York time) one Business
Day following receipt by the Agent thereof. Upon the giving of any such notice,
the principal amount of the Notes specified in such notice shall become due and
payable on the prepayment date specified therein; provided, that any notice of
prepayment described above may provide that such prepayment is conditioned upon
the satisfaction of one of more conditions precedent. Any such voluntary
prepayment shall be applied as specified in Section 2.11.
2.10    Mandatory Prepayments.
(a)    Asset Sales and Hedge Receipts.
(i)    Other than with respect to Net Asset Sale Proceeds attributable to an
Asset Sale permitted by Section 7.11(a), (c), (f) and (g), to the extent that
the aggregate Cash consideration in respect of any Asset Sale and/or Unwind is
equal to or in excess of $25,000,000 individually or, together with all other
such Asset Sales and Unwinds during the term of this Agreement, $100,000,000 in
the aggregate, in each case excluding Net Asset Sale Proceeds attributable to
the Olmos Disposition:
(A)    if, on a pro forma basis after giving effect to such Asset Sale(s) and/or
Unwinds(s), the Asset Coverage Ratio for the Issuer and its Consolidated
Restricted Subsidiaries as of such date is equal to or less than 1.25 to 1.00,
then, within 10 days after receipt of such Net Asset Sale Proceeds and/or Hedge
Receipts the Issuer (x) may (and if required thereunder, shall) apply such Net
Asset Sale Proceeds and/or Hedge Receipts to prepay the Loans (as defined in the
First Lien Credit Agreement or any functionally equivalent term in a Permitted
Revolver Refinancing First Lien Credit Agreement) in accordance with clause
(C)(1) below and/or (y) to the extent such Net Asset Proceeds and Hedge Receipts
are not fully applied under clause (x) above, make an offer to all the Holders
to apply such Net Asset Sale Proceeds and/or Hedge Receipts to prepay the Notes
under this Agreement in accordance with Section 2.10(a)(ii); and
(B)    if, on a pro forma basis after giving effect to such Asset Sale(s) and/or
Unwinds(s), the Asset Coverage Ratio for the Issuer and its Consolidated
Restricted Subsidiaries as of such date is greater than 1.25 to 1.00, then,
within 365 days after date of receipt of such Net Asset Sale Proceeds and/or
Hedge Receipts, the Issuer shall apply such Net Asset Sale Proceeds and/or Hedge
Receipts in any one or more of the options under the following clause (C);
(C)    (1) prepay Loans (as defined in the First Lien Credit Agreement or any
functionally equivalent term in a Permitted Revolver Refinancing First Lien
Credit Agreement); provided that in connection with any such prepayment


40

--------------------------------------------------------------------------------





of Loans, the Issuer will cause the related maximum aggregate credit amount,
Borrowing Base, and commitments under the First Lien Credit Agreement or
Permitted Revolver Refinancing First Lien Credit Agreement in existence on the
date of such prepayment (if any) to be permanently reduced by an amount equal to
the principal amount so retired (for the avoidance of doubt and notwithstanding
anything herein to the contrary, these provisions will not prohibit the Issuer
and the Note Parties from increasing the maximum aggregate credit amounts,
Borrowing Base and commitments under the First Lien Credit Agreement or
Permitted Revolver Refinancing First Lien Credit Agreement at a later date);
provided, further, that nothing will restrict the Issuer from temporarily
prepaying Loans under the First Lien Credit Agreement or Permitted Revolver
Refinancing First Lien Credit Agreement pending application of such amounts
pursuant to this Section 2.10(a)(i)(C); (2) offer to prepay the Notes
outstanding under this Agreement in accordance with Section 2.10(a)(ii); and/or
(3) so long as no Event of Default has occurred or is continuing, invest in Oil
and Gas Properties (including drilling and completion costs of existing Oil and
Gas Properties); provided that (x) Net Asset Sale Proceeds and Hedge Receipts
attributable to Collateral may only be invested in assets that are or will
become Collateral and (y) promptly following any determination by the Issuer of
an election to invest Net Asset Sale Proceeds and/or Hedge Receipts pursuant to
this Section 2.10(a)(i)(C)(3), the Issuer shall deliver to the Agent (for
delivery to the Holders) a certificate of a Responsible Officer of the Issuer
specifying that the Issuer intends to reinvest such Net Asset Sale Proceeds
and/or Hedge Receipts.
(ii)    Any Net Asset Sale Proceeds and/or Hedge Receipts from Asset Sale(s)
and/or Unwind(s) that are received in the case of Section 2.10(a)(i)(A) or are
not applied or invested as required by Section 2.10(a)(i)(B) will be deemed to
constitute “Excess Proceeds”. On or before, (x) the 10th day referenced in
Section 2.10(a)(i)(A), in the case of Section 2.10(a)(i)(A), (y) the date
elected by the Issuer in the case of Section 2.10(a)(i)(C)(3)(y), and (z) the
365th day in case of Section 2.10(a)(i)(B), if the Issuer has not earlier made
an offer to prepay under Section 2.10(a)(i)(C)(3)(y), in each case after an
applicable Asset Sale and/or Unwind, the Issuer shall make an offer (a
“Specified Offer”) in accordance with Sections 2.10(d) and 2.10(e) to all the
Holders to prepay the maximum principal amount of Notes that may be prepaid out
of the Excess Proceeds, at an offer price in cash in an amount equal to 100% of
the principal amount of the Notes plus accrued and unpaid interest to the date
of purchase, in accordance with the procedures established by the Requisite
Holders for such offer. To the extent that the aggregate amount of Notes so
validly offered for prepayment or tendered and not properly withdrawn pursuant
to a Specified Offer in accordance with Section 2.10(e) is less than the Excess
Proceeds, the Issuer may use any remaining Excess Proceeds for working capital
and general corporate purposes and to repay any other Indebtedness, subject to
the other covenants contained in this Agreement. If the aggregate principal
amount of Notes offered for prepayment or surrendered by the Holders,
collectively, exceeds the amount of Excess Proceeds, the Agent shall select the
Notes to be prepaid or purchased on a pro rata basis based on the aggregate
principal amount of tendered Notes. Upon completion of the Specified Offer, the
amount of Excess Proceeds will be reset at zero.


41

--------------------------------------------------------------------------------





The Issuer shall make each offer for prepayment under this Section 2.10 in
accordance with Sections 2.10 and 2.12.
(b)    Insurance/Condemnation Proceeds. Promptly after the date of receipt by or
on behalf of the Issuer or any of its Restricted Subsidiaries (or any Affiliate
on behalf thereof), or Agent as sole loss payee of any Net
Insurance/Condemnation Proceeds, the Issuer shall offer to prepay the Notes in
an aggregate amount equal to such Net Insurance/Condemnation Proceeds within 10
days from the later of the date of such event giving rise to such Net
Insurance/Condemnation Proceeds or the receipt of such Net
Insurance/Condemnation Proceeds; provided that, so long as no Event of Default
shall have occurred and is continuing, the Issuer shall have the option at any
time to invest such Net Insurance/Condemnation Proceeds within 365 days after
receipt thereof in assets of the general type used in the business of the Group
Members (including drilling and completion costs of existing Oil and Gas
Properties and related assets); provided that (i) Net Insurance/Condemnation
Proceeds attributable to an event in respect of Collateral may only be invested
in assets that are or will become Collateral, and (ii) if the Issuer abandons
its intent to reinvest such Net Insurance/Condemnation Proceeds or any such Net
Insurance/Condemnation Proceeds are not reinvested with 365 days of the event
giving rise to such Net Insurance/Condemnation Proceeds, any remaining portion
of the Net Insurance/Condemnation Proceeds shall be deemed to be Excess Proceeds
under Section 2.10(a)(ii) and the Issuer shall be required to make an offer to
prepay the Notes in the same manner as contemplated under Section 2.10(a)(ii) as
if Net Insurance/Condemnation Proceeds were Excess Proceeds under
Section 2.10(a)(ii) that had not been applied or reinvested with 365 days. In
connection with any offer of prepayment under this Section 2.10(b), the Issuer
shall provide to Agent a notice in accordance with Section 2.10(d).
(c)    Issuance of Indebtedness. On the date of receipt by or on behalf of the
Issuer or any of its Restricted Subsidiaries (or any Affiliate on behalf
thereof) of any Cash proceeds from the incurrence of any Indebtedness (other
than Indebtedness that is permitted hereunder) of such Note Party, the Issuer
shall, offer to prepay the Notes in an aggregate amount equal to one hundred
percent (100%) of such proceeds (net of (x) any amounts required to be prepaid
under the First Lien Credit Facility and (y) any underwriting discounts and
commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses). In connection with any prepayment
under this Section 2.10(c), the Issuer shall immediately provide to Agent a
prepayment notice in accordance with Section 2.10(d) to prepay the Notes eight
(8) Business Days after delivery of such notice.
(d)    Prepayment Notice. In connection with any offer to make prepayment
required by Sections 2.10(a), 2.10(b) and 2.10(c), the Issuer shall provide
prior written or telephonic notice thereof, in each case given to Agent by 12:00
p.m. (New York, New York time) at least eight (8) Business Days’ prior to the
date of such prepayment, if given by telephone, promptly confirmed in writing to
Agent and which notice shall be delivered to the Holders from the Agent no later
than 12:00 p.m. (New York, New York time) one Business Day following receipt by
the Agent of such written notice (or written confirmation, if telephonic notice
thereof is given). Each such notice shall include the calculation of the amount
of the applicable proceeds giving rise to the prepayment and the amount that is
available to prepay the Notes. In the event that the Issuer shall subsequently
determine that the actual amount received exceeded the amount set forth in such
notice, the Issuer


42

--------------------------------------------------------------------------------





shall promptly make an additional offer to make prepayment of the Notes in an
amount equal to such excess, and the Issuer shall concurrently therewith deliver
to Agent a notice of offer to make such prepayment demonstrating the calculation
of such excess.
(e)    Holder Right to Waive. Notwithstanding anything in this Agreement to the
contrary, each Holder, in its sole discretion, may, but is not obligated to,
decline the Issuer’s offer to make any prepayment pursuant to this Section 2.10,
in each case, with respect to such Holder’s Pro Rata Share of such prepayment.
Promptly after the date of receipt of the notice required by Section 2.10(d),
the Agent shall provide written notice (the “First Offer”) to the Holders of the
amount available to prepay the Notes within one (1) Business Day of receipt of
the applicable notice. Any Holder declining such prepayment (a “Declining
Holder”) shall give written notice thereof to the Agent by 10:00 a.m. New York,
New York time no later than five (5) Business Days after the date of such notice
from the Agent (the “First Offer Deadline”) and on such date the Agent shall
provide notice of the aggregate amount accepted for prepayment pursuant to the
First Offer to the Issuer. The Issuer shall prepay the Notes accepted for
prepayment pursuant to the First Offer no later than the date specified for such
prepayment in the First Offer in the amount set forth in the applicable notice
from the Agent. Additionally, on the First Offer Deadline (or earlier if the
Agent has received responses from all Holders) the Agent shall then provide
written notice (the “Second Offer”) to the Holders other than the Declining
Holders (such Holders being the “Accepting Holders”) of the additional amount
available (due to such Declining Holders’ declining such prepayment) to prepay
Notes owing to such Accepting Holders, such available amount to be allocated on
a pro rata basis among the Accepting Holders that accept the Second Offer. Any
Holders declining prepayment pursuant to such Second Offer shall give written
notice thereof to the Agent by 10:00 a.m. New York, New York time no later than
five (5) Business Days after the date of such notice of a Second Offer. The
Issuer shall prepay the Notes accepted for prepayment pursuant to the Second
Offer within one Business Day after its receipt of notice from the Agent of the
aggregate amount of such prepayment. Amounts remaining after the allocation of
accepted amounts with respect to the First Offer and the Second Offer to
Accepting Holders shall be retained by the Issuer in accordance with
Section 2.10.
(f)    Notwithstanding anything in this Section 2.10 to the contrary, the Issuer
shall not be required to make any mandatory prepayment of the Notes pursuant to
this Section 2.10(a) and (b) if the proceeds otherwise required to be applied to
such mandatory prepayment are required to be applied to a prepayment under the
First Lien Credit Agreement.
2.11    Application of Payments. Any payment of any Note made pursuant to
Sections 2.8, 2.9 or 2.10 shall be applied as follows:
(a)    first, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Agent in its capacity
as such;
(b)    second, pro rata to payment or reimbursement of that portion of the
Obligations constituting fees, expenses and indemnities payable to the Holders
and the other Indemnitees listed under Section 10.3 under the Note Documents;


43

--------------------------------------------------------------------------------





(c)    third, pro rata to payment of accrued Interest (including interest at the
Default Rate, if any) on the Notes;
(d)    fourth, pro rata to pay the Make-Whole Amount, Repayment Fee or other
amount due and payable pursuant to Section 2.12(g), if any, on the Notes
(including, for the avoidance of doubt, any Make-Whole Amount, any Repayment Fee
or other amount due and payable pursuant to Section 2.12(g) resulting from the
prepayment of principal under clause fifth below);
(e)    fifth, pro rata to payment of principal outstanding on the Notes which
have not yet been reimbursed by or on behalf of the Issuer at such time;
(f)    sixth, pro rata to any other Obligations; and
(g)    seventh, any excess, after all of the Obligations shall have been
indefeasibly paid in full in cash, shall be paid to the Issuer or as otherwise
required by any Governmental Requirement.
2.12    General Provisions Regarding Payments.
(a)    All payments by the Issuer of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds without recoupment,
setoff, counterclaim or other defense, and delivered to Agent not later than
12:00 p.m. (New York, New York time) on the date due to Agent’s Account for the
account of the Holders; funds received by Agent after that time on such due date
shall be deemed to have been paid by the Issuer on the next Business Day.
(b)    All prepayments in respect of the principal amount of any Note shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid.
(c)    Agent shall promptly distribute to each Holder at such address as such
Holder shall indicate in writing, such Holder’s applicable Pro Rata Share of all
payments and prepayments of principal and interest due hereunder, together with
all other amounts due thereto, including all fees payable with respect thereto,
to the extent received by Agent.
(d)    Whenever any payment to be made hereunder shall be stated to be due on a
day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder. No payment shall be made on a
Specified Excluded Date.
(e)    Agent shall deem any payment by or on behalf of the Issuer hereunder that
is not made in same day funds at or prior to 12:00 p.m. (New York, New York
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by Agent until the later of (i) the time such funds become
available funds, and (ii) the next Business Day. Interest and fees shall
continue to accrue on any principal as to which a non-conforming payment is made
until such funds become available funds (but in no event less than the period
from the date of such payment to the next succeeding Business Day) at the
applicable rate determined pursuant to


44

--------------------------------------------------------------------------------





Section 2.7(a) from the date such amount was due and payable until the date such
amount is paid in full.
(f)    If an Event of Default shall have occurred and not otherwise been waived,
all payments or proceeds received by Agent hereunder in respect of any of the
Obligations shall be applied first, to payment or reimbursement of that portion
of the Obligations constituting fees, expenses and indemnities payable to the
Agent (including any costs and expenses related to foreclosure or realization
upon, or protecting, Collateral) in its capacity as such, second, pro rata to
payment or reimbursement of that portion of the Obligations constituting fees,
expenses and indemnities payable to the Holders and the other Indemnitees listed
under Section 10.3 under the Note Documents, third, pro rata to payment of
accrued Interest (including interest at the Default Rate, if any) on the Notes,
fourth, pro rata to pay the Make-Whole Amount, Repayment Fee or other amount due
and payable pursuant to Section 2.12(g), if any, on the Notes (including, for
the avoidance of doubt, any Make-Whole Amount, any Repayment Fee or other amount
due and payable pursuant to Section 2.12(g) resulting from the prepayment of
principal under clause fifth below), fifth, pro rata to payment of principal
outstanding on the Notes which have not yet been reimbursed by or on behalf of
the Issuer at such time, sixth, pro rata to any other Obligations, and seventh,
any excess, after all of the Obligations shall have been indefeasibly paid in
full in cash, shall be paid to the Issuer or as otherwise required by any
Governmental Requirement.
(g)    Make Whole Amount; Repayment Fee. Upon any prepayment of the Notes
(except for any prepayment made pursuant to Section 2.10(a) or (b) while no
Event of Default has occurred and is continuing), whether such prepayment occurs
as a result of an acceleration of the Notes pursuant to Section 8.2 (whether
automatic or optional acceleration) following an Event of Default or otherwise
or at the Issuer’s option, which the Issuer may, upon notice as provided below,
make for all (or any portion) of the Notes, the Issuer shall make an additional
payment to the Agent for the account of the Holders in an aggregate amount equal
to (x) if such prepayment or acceleration occurs on or prior to the twenty-four
(24) month anniversary of the Closing Date (the “Make-Whole Expiry Date”), the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount plus 2.0% of the principal of such prepaid or accelerated
amount plus any accrued and unpaid interest and other amounts due thereon or
(y) if such prepayment or acceleration occurs thereafter, a fee (the “Repayment
Fee”), in an amount equal to the product of (X) if such prepayment or
acceleration occurs following the Make-Whole Expiry Date but on or prior to the
thirty-six (36) month anniversary of the Closing Date, 2.0% of the principal of
such prepaid or accelerated amount, (Y) if such prepayment occurs following the
thirty-six (36) month anniversary of the Closing Date but on or prior to the
forty-eighth (48) month anniversary of the Closing Date, 1.0% of the principal
of such prepaid or accelerated amount, and (Z) if such prepayment occurs
following the forty-eighth (48) month anniversary of the Closing Date, 0.0% of
such prepaid or accelerated amount plus in each case, any accrued and unpaid
interest and other amounts due thereon.
(h)    Presentment of the Notes by the Holder is not a condition to receipt of
payment on the Maturity Date or any earlier redemption.
2.13    Ratable Sharing. Holders hereby agree among themselves that, except as
otherwise provided in the Security Instruments with respect to amounts realized
from the exercise of rights


45

--------------------------------------------------------------------------------





with respect to Liens on the Collateral, if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Notes purchased and
applied in accordance with the terms hereof), through the exercise of any right
of set off or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Note Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code,
receive payment or reduction of a proportion of the aggregate amount of
principal, interest, fees and other amounts then due and owing to such Holder
hereunder or under the other Note Documents (collectively, the “Aggregate
Amounts Due” to such Holder) which is greater than the proportion received by
any other Holder in respect of the Aggregate Amounts Due to such other Holder,
then the Holder receiving such proportionately greater payment shall (a) notify
Agent and each other Holder of the receipt of such payment and (b) apply a
portion of such payment to purchase Notes (which it shall be deemed to have
purchased from each seller of a Note simultaneously upon the receipt by such
seller of its portion of such payment) in the ratable Aggregate Amounts Due to
the other the Holders so that all such recoveries of Aggregate Amounts Due shall
be shared by all the Holders in proportion to the Aggregate Amounts Due to them;
provided, if all or part of such proportionately greater payment received by
such purchasing Holder is thereafter recovered from such Holder upon the
bankruptcy or reorganization of the Issuer or otherwise, those purchases to that
extent shall be rescinded and the purchase prices paid for such Notes shall be
returned to such purchasing Holder ratably to the extent of such recovery, but
without interest. The Issuer expressly consents to the foregoing arrangement and
agrees that any Holder of a Note so purchased may exercise any and all rights of
banker’s lien, set off or counterclaim with respect to any and all monies owing
by the Issuer to that Holder with respect thereto as fully as if that Holder
were owed the amount of the Note held by that Holder.
2.14    Taxes; Withholding, etc.
(a)    Payments to Be Free and Clear. All sums payable by or on account of any
Note Party hereunder and under the other Note Documents shall (except to the
extent otherwise required by law) be paid free and clear of, and without any
deduction or withholding on account of, any Tax imposed, levied, collected,
withheld or assessed by any Governmental Authority.
(b)    Withholding of Taxes. If any Note Party or the Agent is required by law
to make any deduction or withholding for or on account of any Tax from any sum
paid or payable under any of the Note Documents: (i) the Issuer shall notify the
Agent of any such requirement or any change in any such requirement as soon as
the Issuer becomes aware of it; (ii) the Issuer or the Agent shall be entitled
to make such deduction or withholding and shall pay (or cause to be paid) any
such Tax to the relevant Governmental Authority before the date on which
penalties attach thereto; (iii) if such Tax is an Indemnified Tax, the sum
payable by such Note Party in respect of which the relevant deduction or
withholding is required shall be increased to the extent necessary to ensure
that after any such deduction or withholding of Indemnified Tax, the Agent or
such Holder, as the case may be, and each of their Tax Related Persons receives
on the due date a net sum equal to what it would have received had no such
deduction or withholding been required; and (iv) within thirty (30) days after
making any such deduction or withholding, the Issuer shall deliver to the Agent
evidence satisfactory to the other affected parties of such deduction or
withholding and of the remittance thereof to the relevant taxing or other
authority; provided, no such additional amount shall be required to be paid to
any Holder or the Agent under clause (iii) above for, (A) in the case


46

--------------------------------------------------------------------------------





of a Holder, any U.S. federal withholding Tax in effect and applicable (1) as of
the date hereof (in the case of each Holder listed on the signature pages hereof
on the Closing Date) or, in the case of a Tax Related Person, the date the Tax
Related Person becomes a beneficiary of any Equity Interests in the applicable
Holder, (2) on the effective date of the Assignment Agreement pursuant to which
such Holder became a Holder (in the case of each other Holder), or (3) on the
date the Holder changes its Applicable Office, except in each case to the extent
that, pursuant to this Section 2.14, amounts with respect to such U.S. federal
withholding Taxes were payable to such Holder’s assignor (including each of
their Tax Related Persons) immediately before such Holder becomes a party hereto
or such Holder immediately before such Holder changed its Applicable Office,
(B) any Tax on the Overall Net Income of the Holder or its Tax Related Persons,
(C) any U.S. federal withholding Tax imposed under FATCA or (D) any Tax
attributable to the Holder’s or the Agent’s failure to comply with
Section 2.14(e) (all such amounts described in (A), (B), (C) and (D), “Excluded
Taxes”).
(c)    Other Taxes. In addition and without duplication, the Note Parties shall
pay all Other Taxes to the relevant Governmental Authorities in accordance with
applicable law. The Note Parties shall deliver to Agent official receipts or
other evidence of such payment reasonably satisfactory to the Requisite Holders
in respect of any Taxes or Other Taxes payable hereunder promptly after payment
of such Taxes or Other Taxes.
(d)    Indemnification. The Note Parties shall indemnify the Agent and each
Holder and their respective Tax Related Persons, within ten (10) days after
written demand therefor, for the full amount of any Indemnified Taxes paid or
incurred by the Agent or such Holder or their respective Tax Related Persons, as
the case may be, relating to, arising out of, or in connection with any Note
Document or any payment or transaction contemplated hereby or thereby, whether
or not such Indemnified Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority and all reasonable expenses and costs
arising therefrom or with respect thereto. Any indemnification under this
Section 2.14(d) shall be made such that after all required deductions and
payments of all Indemnified Taxes and any reasonable expenses and costs, the
Agent, each relevant Holder and their respective Tax Related Persons receives
and retains an amount equal to the sum it would have received and retained from
the Note Parties had it not paid or incurred or been subject to such Indemnified
Taxes or expenses and costs. A certificate as to the amount of such payment or
liability delivered to the Issuer by a Holder (with a copy to the Agent), or by
the Agent on its own behalf or on behalf of a Holder, shall be conclusive absent
manifest error. Notwithstanding the foregoing, the Note Parties shall not be
required to indemnify the Agent and the Holders under this Section 2.14(d) in
duplication of Indemnified Taxes covered by Sections 2.14(b) or (c).
(e)    Administrative Requirements; Forms Provision. Each Holder that is a U.S.
Person for U.S. federal income tax purposes shall deliver to the Issuer and the
Agent, on or prior to the Closing Date (in the case of each Holder listed on the
signature pages hereof on the Closing Date) or on or prior to the date of the
Assignment Agreement pursuant to which it becomes a Holder (in the case of each
other Holder), and at such other times as may be necessary in the determination
of the Issuer or Agent (each in the reasonable exercise of its discretion), two
executed copies of Internal Revenue Service (the “IRS”) Form W-9 establishing an
exemption from U.S. federal backup withholding tax. Each Holder that is a
Non-U.S. Holder shall, to the extent it is legally entitled to


47

--------------------------------------------------------------------------------





do so, deliver to the Issuer and the Agent, on or prior to the Closing Date (in
the case of each Holder listed on the signature pages hereof on the Closing
Date) or on or prior to the date of the Assignment Agreement or joinder
agreement pursuant to which it becomes a Holder (in the case of each other
Holder), and at such other times as may be necessary in the determination of the
Issuer or Agent (each in the reasonable exercise of its discretion), whichever
of the following described in clauses (i) through (iv) below is applicable,
accurately completed and in a manner reasonably acceptable to the Issuer and the
Agent:
(i)    in the case of a Non-U.S. Holder claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Note Document, two executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty, and
(y) with respect to any other applicable payments under any Note Document, two
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(ii)    two executed copies of IRS Form W-8ECI;
(iii)    in the case of a Non-U.S. Holder claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (A) a certificate
substantially in the form of Exhibit G-1 to the effect that such Non-U.S. Holder
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Issuer within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(B) two executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or
(iv)    to the extent a Non-U.S. Holder is not the beneficial owner of a Note,
two executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Non-U.S. Holder is a partnership and one or more direct or indirect partners of
such Non-U.S. Holder are eligible to claim the portfolio interest exemption,
such Non-U.S. Holder shall provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct and
indirect partner.
Each Holder required to deliver any forms, certificates or other evidence with
respect to U.S. federal income tax withholding matters pursuant to this
Section 2.14(e) hereby agrees, from time to time after the initial delivery by
such Holder of such forms, certificates or other evidence, whenever a lapse in
time or change in circumstances renders such forms certificates or other
evidence obsolete or inaccurate in any respect, that such Holder shall promptly
deliver to Agent and the Issuer two new executed copies of IRS Form W-8BEN, IRS
Form W-8BEN-E, IRS Form W-8IMY or IRS Form W-8ECI (or any successor form(s) of
any of the foregoing), and as applicable, a U.S. Tax Compliance Certificate
properly completed and duly executed by such Holder, and such other


48

--------------------------------------------------------------------------------





documentation required under the Code and reasonably requested by the Issuer to
confirm or establish that such Holder is not subject to deduction or withholding
of U.S. federal income Tax with respect to payments to such Holder under the
Note Documents or is subject to deduction or withholding at a reduced rate, or
notify Agent and the Issuer of its inability to deliver any such forms,
certificates or other evidence.
On or before the date on which the Agent (and an successor replacement Agent)
becomes the Agent, it shall deliver to the Issuer two executed copies of either
(i) IRS Form W-9 or (ii) a U.S. branch withholding certificate on IRS Form
W-8IMY evidencing its agreement with the Issuer to be treated as a United States
person within the meaning of Section 7701(a)(30) of the Code (with respect to
amounts received on account of any Lender) and IRS Form W-8ECI (with respect to
amounts received on its own account), with the effect that, in either case, the
Issuer will be entitled to make payments hereunder to the Agent without
withholding or deduction on account of U.S. federal withholding Tax and backup
withholding tax. The Agent (or, upon assignment or replacement, any assignee or
successor) agrees that if any form or certification it previously delivered
expires or becomes obsolete, it shall update such form or certification or
promptly notify the Issuer in writing of its inability to do so.
(f)    If a payment made to a Holder under any Note Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Holder were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Holder
shall deliver to the Issuer and the Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Issuer or the Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Issuer or the Agent as may be necessary for the
Issuer and the Agent to comply with their obligations under FATCA and to
determine that such Holder has complied with such Holder’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.14(f), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(g)    The parties agree that for U.S. federal and other applicable income tax
purposes, (i) the Notes shall be treated as “debt”, and (ii) the Notes shall not
be treated as “contingent payment debt instruments” under Section 1.1275-4 of
the United States Treasury Regulations (or any corresponding provision of state
income tax law).
2.15    Alternate Rate of Interest.
(a)    If prior to the commencement of any Interest Period:
(i)    the Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
LIBOR (including, without limitation, because the LIBO Screen Rate is not
available or published on a current basis), for such Interest Period; or


49

--------------------------------------------------------------------------------





(ii)    the Agent is advised by the Requisite Holders that LIBOR for such
Interest Period will not adequately and fairly reflect the cost to such Holders
(or Holder) of its purchasing or maintaining their Notes (or its Note) for such
Interest Period;
then the Agent shall give notice thereof to the Issuer and the Holders by
telephone as promptly as practicable thereafter and, until the Agent notifies
the Issuer and the Holders that the circumstances giving rise to such notice no
longer exist, (A) any Notes requested to be issued and purchased on the first
day of such Interest Period shall be issued and purchased as ABR Notes and (B)
any outstanding Notes shall be converted, on the last day of the then-current
Interest Period, to ABR Notes .
(b)    If at any time the Agent determines (which determination shall be
conclusive and binding absent manifest error) that (i) the circumstances set
forth in clause (a)(i) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (a)(i) have not arisen
but the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority has made a public statement identifying a specific date
after which the LIBOR Screen Rate shall no longer be used for determining
interest rates, the Requisite Holders and the Issuer shall negotiate in good
faith to establish an alternate rate of interest to LIBOR that gives due
consideration to the then prevailing market convention in the United States at
such time for determining a rate of interest for notes or loans comparable in
character to the outstanding Notes, and the Issuer, the Agent and the Requisite
Holders shall enter into an amendment to this Agreement (which shall be binding
on all Holders) to reflect such alternate rate of interest and such other
related changes to this Agreement as may be applicable. Until an alternate rate
of interest shall be determined in accordance with this clause (b) (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
Section 2.15(b), only to the extent the LIBOR Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
Notes requested to be issued and purchased shall be issued and purchased as ABR
Notes and (y) any outstanding Notes shall be converted, on the last day of the
then-current Interest Period, to ABR Notes.
Article III.
CONDITIONS PRECEDENT
3.1    Closing Date. The obligation of each Holder to purchase Notes on the
Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.6, of the following conditions on or before the Closing Date:
(a)    Note Documents. The Agent (for delivery to the Holders) shall have
received sufficient copies of each Note Document originally executed and
delivered by each Note Party.
(b)    Organizational Documents; Incumbency. The Agent shall have received a
certificate of a Responsible Officer of each Note Party setting forth (i)
resolutions of its board of directors or other appropriate governing body with
respect to the authorization of such Note Party to execute and deliver the Note
Documents to which it is a party and to enter into the transactions contemplated
in those documents, (ii) the officers of such Note Party (A) who are authorized
to sign the Note Documents to which such Note Party is a party and (B) who will,
until replaced by


50

--------------------------------------------------------------------------------





another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers and
(iv) the articles or certificate of incorporation and by-laws or other
applicable Organizational Documents of such Note Party, certified by a
Responsible Officer as being true and complete. The Agent and the Holders may
conclusively rely on such certificate until the Agent receives notice in writing
from such Note Party to the contrary.
(c)    Corporate Status; Good Standing Certificates. The Agent shall have
received certificates of the appropriate State agencies with respect to the
existence, qualification and good standing of each Note Party in each
jurisdiction where any such Note Party is organized.
(d)    Title to Oil and Gas Properties. The Agent (for delivery to the Holders)
shall have received title information as the Requisite Holders may require,
reasonably satisfactory to the Requisite Holders, setting forth the status of
title to at least 85% of the PV-9 of the Oil and Gas Properties constituting
Proved Reserves evaluated in the Initial Reserve Report.
(e)    Purchase Date. The date of purchase of the Notes shall be a Business Day
but not a Specified Excluded Date.
(f)    Initial Reserve Report. The Agent (for delivery to the Holders) shall
have received a copy of the Initial Reserve Report in a form reasonably
satisfactory to the Requisite Hlders.
(g)    Personal Property Collateral. In order to create in favor of the Agent,
for the benefit of the Secured Parties, a valid, perfected second priority
security interest in substantially all personal property Collateral of the Note
Parties, the Agent shall have received:
(i)    evidence reasonably satisfactory to the Requisite Holders of the
compliance by each Note Party of its respective obligations under the Guarantee
and Collateral Agreement and the other Security Instruments to which it is party
(including its obligation to deliver UCC financing statements); and
(ii)    (A) the results of a recent search satisfactory to the Requisite
Holders, of all effective UCC financing statements made with respect to any
personal or mixed property of each Note Party in the applicable jurisdictions,
together with copies of all such filings disclosed by such search that will not
be terminated on the Closing Date and (B) UCC termination statements for filing
in all applicable jurisdictions as may be necessary to terminate any effective
UCC financing statements disclosed in such search that do not constitute Liens
permitted by Section 7.3;
(h)    Environmental Reports. The Agent (for delivery to the Holders) shall have
received reports and/or other information, in form, scope and substance
reasonably satisfactory to the Requisite Holders, regarding environmental
matters relating to the Oil and Gas Properties.


51

--------------------------------------------------------------------------------





(i)    Evidence of Insurance. The Agent (for delivery to the Holders) shall have
received evidence satisfactory to the Requisite Holders in their reasonably
discretion that all insurance required to be maintained pursuant to Section 6.6
is in full force and effect, together with all other endorsements and other
requirements set forth in Section 6.6.
(j)    Opinions of Counsel to Note Parties. The Agent (for delivery to the
Holders) shall have received an opinion of (i) Vinson & Elkins LLP, counsel for
the Note Parties and (ii) local counsel in any jurisdictions where Security
Instruments will be recorded to perfect second priority Liens on any Oil and Gas
Properties, in each case in form and of substance reasonably satisfactory to the
Requisite Holders.
(k)    Expenses. The Issuer shall have paid to the Agent all invoiced amounts
(with reasonable detail) payable pursuant to Section 10.2.
(l)    Solvency Certificate. The Agent shall have received a solvency
certificate, duly executed by a Financial Officer and dated as of the Closing
Date and addressed to Agent and the Holders, and in form, scope and substance
reasonably satisfactory to the Requisite Holders.
(m)    Closing Date Certificate. The Issuer shall have delivered to Agent (for
delivery to the Holders) an originally executed Closing Date Certificate,
together with all attachments thereto.
(n)    Due Diligence. Each Holder and its counsel shall be satisfied with a due
diligence review of each Note Party’s material agreements, including, but not
limited to, satisfactory review of operating agreements, marketing agreements,
transportation agreements, processing agreements and other material agreements
governing or relating to the Note Parties’ Oil and Gas Properties. Each Holder
and its counsel shall be satisfied with a due diligence review of the Issuer and
each Note Party.
(o)    No Material Adverse Effect. Since December 31, 2016, no event,
circumstance or change shall have occurred that has caused or could reasonably
be expected to result in, either individually or in the aggregate, a Material
Adverse Effect.
(p)    Funds Flow. The Agent shall have received at least two (2) Business Days
prior to the Closing Date (or such shorter time period that is acceptable to the
Requisite Holders) a funds flow memorandum, in form and substance reasonably
satisfactory to the Requisite Holders.
(q)    Note Purchase Notice. The Agent shall have received a fully-executed Note
Purchase Notice.
(r)    Other Indebtedness. The Requisite Holders shall be satisfied that the
Note Parties have no outstanding Indebtedness except for Indebtedness permitted
pursuant to Section 7.2 and the Note Parties shall not be in default with
respect to such Indebtedness.
(s)    Financial Statements. The Agent (for delivery to the Holders) shall have
received the Initial Financial Statements.


52

--------------------------------------------------------------------------------





(t)    Fees. The Issuer shall have paid any other amounts due on or prior to the
Closing Date under and as set forth in the Fee Letter.
(u)    First Lien Loan Documents. The Agent (for delivery to the Holders) shall
have received certified copies of the First Lien Credit Agreement and, to the
extent requested by the Requisite Holders, any other First Lien Loan Documents,
in each case including all amendments thereto, fully executed by all parties
thereto, each of which shall be in form and substance reasonably satisfactory to
the Requisite Holders.
(v)    Representations and Warranties. The representations and warranties of the
Issuer set forth in this Agreement shall be true and correct in all material
respects on and as of the Closing Date except to the extent any representation
or warranty set forth in this Agreement contains qualifiers such as “material”,
“in all material respects,” “except as could not reasonably be expected to
result in, either individually or in the aggregate, a Material Adverse Effect”
or similar qualifying language or similar qualifiers, then such representation
or warranty shall be true and correct as of such date (unless such
representations and warranties are stated to relate to a specific earlier date,
in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date).
(w)    No Default or Event of Default. At the time of and immediately after
giving effect to the issuance of such Notes, (i) no Default or Event of Default
shall have occurred and be continuing and (ii) no Default (as defined in the
First Lien Credit Agreement) or Event of Default (as defined in the First Lien
Credit Agreement) shall have occurred and be continuing.
(x)    No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable opinion of the Requisite Holders, singly or in the aggregate,
impairs any of the transactions contemplated by the Note Documents.
(y)    Discount. The Notes shall be purchased net of the discount described in
Discount Letter.
The Agent shall notify the Issuer and the Holders of the Closing Date, and such
notice shall be conclusive and binding. Notwithstanding the foregoing, the
obligations of the Holders to purchase Notes hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.6) at or prior to 4:00 p.m., New York, New York time, on
December 29, 2017 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).
3.2    Conditions to Purchase of Incremental Notes. The obligation of each
Holder to purchase any Incremental Note is subject to the satisfaction of the
following conditions:
(a)    The representations and warranties of the Issuer set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of any such purchase of Incremental Notes except to the extent any
representation or warranty set forth in this Agreement


53

--------------------------------------------------------------------------------





contains qualifiers such as “material”, “in all material respects,” “except as
could not reasonably be expected to result in, either individually or in the
aggregate, a Material Adverse Effect” or similar qualifying language or similar
qualifiers, then such representation or warranty shall be true and correct as of
such date (unless such representations and warranties are stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date).
(b)    At the time of and immediately after giving effect to the issuance of
such Incremental Notes, (i) no Default or Event of Default shall have occurred
and be continuing and (ii) no Default (as defined in the First Lien Credit
Agreement on the date hereof, or any functionally equivalent term) or Event of
Default (as defined in the First Lien Credit Agreement on the date hereof, or
any functionally equivalent term) has occurred and is continuing (and that has
not been waived).
(c)    The Issuer shall have delivered an Incremental Facility Activation Notice
executed by a Responsible Officer of the Issuer and shall comply with any other
requirements set forth in Section 2.2.
(d)    The Agent shall have received a fully-executed Note Purchase Notice.
(e)    The Issuer shall have delivered a certificate of a Responsible Officer of
the Issuer, certifying that and otherwise demonstrating in reasonable detail
that, as of the date of issuance of such Incremental Notes, the Issuer’s Asset
Coverage Ratio (determined by reference to the most recently delivered Reserve
Report or another Reserve Report with an effective date reasonably acceptable to
the Holders purchasing such Incremental Notes) calculated on a pro forma basis
(upon and after giving effect to the issuance of Incremental Notes) will not be
less than 1.25 to 1.00 as of the last day of the most recently ended Fiscal
Quarter for which financial statements have been delivered hereunder.
(f)    The date of purchase of the Incremental Notes shall be a Business Day but
not a Specified Excluded Date.
(g)    The Agent (for delivery to the Holders) shall have received reports
and/or other information, in form, scope and substance reasonably satisfactory
to the Requisite Holders purchasing the Incremental Notes, regarding the Issuer
and each Note Party’s compliance with the Minimum Mortgage Requirement.
Each issuance of Incremental Notes shall be deemed to constitute a
representation and warranty by the Issuer on the date thereof as to the matters
specified in paragraphs (a) and (b) of this Section 3.2.
Article IV.
REPRESENTATIONS AND WARRANTIES
In order to induce the Holders to enter into this Agreement and to purchase
their respective Notes, the Issuer represents and warrants to Agent and each
Holder that:


54

--------------------------------------------------------------------------------





4.1    Organization; Powers. Each Group Member is (a)(i) duly organized, validly
existing and (ii) in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority, and has all
governmental licenses, authorizations, consents and approvals necessary, to own
its assets and to carry on its business as now conducted, and is qualified to do
business in, and (c) is in good standing in, every material jurisdiction where
such qualification is required, except, for purposes of clauses (a)(ii), (b) and
(c) hereof, to the extent that a failure to be so qualified could not reasonably
be expected to result in a Material Adverse Effect.
4.2    Authority; Enforceability. The Transactions are within each Group
Member’s corporate or equivalent powers and have been duly authorized by all
necessary corporate or equivalent and, if required, owner action. Each Note
Document to which a Note Party is a party has been duly executed and delivered
by it and constitutes its legal, valid and binding obligation, as applicable,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
4.3    Approvals; No Conflicts. The Transactions (a) do not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person, nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of any Note Document or the consummation of the transactions
contemplated thereby, except such as have been obtained or made and are in full
force and effect other than the recording and filing of financing statements and
the Security Instruments as required by this Agreement (b) will not violate (i)
in any material respect, any applicable law or regulation or any order of any
Governmental Authority or (ii) the Organizational Documents of any Note Party,
(c) will not violate or result in a default under any indenture, note, credit
agreement or other similar instrument binding upon any Group Member or its
Properties, or give rise to a right thereunder to require any payment to be made
by any Group Member and (d) will not result in the creation or imposition of any
Lien on any Property of any Group Member (other than the Liens created by the
Note Documents and the Liens under the First Lien Loan Documents).
4.4    Financial Condition; No Material Adverse Change.
(a)    The Issuer has heretofore furnished to the Holders its consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal year ended December 31, 2016, reported on by BDO USA, LLP
independent public accountants. Such financial statement presents fairly, in all
material respects, the financial position and results of operations and cash
flows of the Issuer and its Consolidated Restricted Subsidiaries as of such
dates and for such periods.
(b)    The most recent financial statements furnished pursuant to
Section 6.1(a), present fairly, in all material respects, the financial
condition of Issuer and its Consolidated Restricted Subsidiaries on a
consolidated basis, as of the dates and for the periods set forth above in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the unaudited quarterly financial statements.


55

--------------------------------------------------------------------------------





(c)    Since the later of (i) the date hereof and (ii) date of the financial
statements most recently delivered pursuant to Section 6.1(a), and after giving
effect to the Transactions, there has been no event, development or circumstance
that has had or could reasonably be expected to have a Material Adverse Effect.
(d)    Neither the Issuer nor any other Group Member has on the date of this
Agreement any Indebtedness (including Disqualified Capital Stock) or any
contingent liabilities, off-balance sheet liabilities or partnerships,
liabilities for taxes, or unusual forward or long-term commitments or unrealized
or anticipated losses from any unfavorable commitments other than in respect of
the Obligations and First Lien Secured Obligations.
4.5    Litigation. There are no actions, suits, investigations or proceedings by
or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Issuer, threatened by, against or affecting any Group Member
any of their respective properties or revenues that (a) are not fully covered by
insurance (except for normal deductibles) as to which there is a reasonable
possibility of an adverse determination that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (b) involve any Note Document or the Transactions.
4.6    Environmental Matters. Except for such matters that, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect:
(a)    the Group Members and any property with respect to which any Group Member
has any interest or obligation are in compliance with all, and have not violated
any, applicable Environmental Laws;
(b)    (i) the Group Members and all relevant Persons for any property with
respect to which any Group Member has any interest or obligation hold and are in
compliance with all, and have not violated any, Environmental Permits required
for their respective operations and each of their respective properties; (ii)
all such Environmental Permits are in full force and effect; and (iii) no Group
Member has received any notice or otherwise has knowledge that any such
Environmental Permit may be revoked, adversely modified, or not renewed, or that
any application for any Environmental Permit may be protested or denied or that
the anticipated terms thereof may be adversely modified;
(c)    (i) there are no actions, claims, demands, suits, investigations or
proceedings under any Environmental Laws or regarding any Hazardous Materials
that are pending or, to the Issuer’s knowledge, threatened, against any Group
Member or regarding any property with respect to which any Group Member has any
interest or obligation, or as a result of any operations of any Group Member or
any other Person regarding any property with respect to which any Group Member
has any interest or obligation; and (ii) there are no consent decrees or other
decrees, consent orders, administrative orders or other administrative, arbitral
or judicial requirements outstanding under any Environmental Laws or regarding
any Hazardous Materials, directed to any Group Member or as to which any Group
Member is a party, or regarding any property with respect to which any Group
Member has any interest or obligation;


56

--------------------------------------------------------------------------------





(d)    (i) there has been no Release or, to the Issuer’s knowledge, threatened
Release, of Hazardous Materials attributable to the operations of any Group
Member at, on, under or from any Group Member’s current or formerly owned,
leased or operated property or at any other location (including, to the Issuer’s
knowledge, any location to which Hazardous Materials have been sent for re-use,
recycling, treatment, storage or disposal) for which any Group Member could be
liable, and (ii) Hazardous Materials are not otherwise present at any such
properties or other locations, in either (i) or (ii) above, in amounts or
concentrations or under conditions which constitute a violation of any
applicable Environmental Law, could reasonably be expected to give rise to any
liability, or, with respect to any Mortgaged Property, could reasonably be
expected to impair its fair saleable value;
(e)    no Group Member, nor to the Issuer’s knowledge any other Person for any
property with respect to which any Group Member has any interest or obligation,
has received any written notice of violation, alleged violation, non-compliance,
liability or potential liability or request for information regarding
Environmental Laws or Hazardous Materials, and, to the Issuer’s knowledge, there
are no conditions or circumstances that would reasonably be expected to result
in the receipt of any such notice or request for information;
(f)    no Group Member has assumed or retained any liability under applicable
Environmental Laws or regarding Hazardous Materials that could reasonably be
expected to result in liability to any Group Member; and
(g)    to the extent reasonably requested by the Requisite Holders, the Group
Members have provided to Holders complete and correct copies of all
environmental site assessment reports, investigations, studies, analyses, and
correspondence on environmental matters (including matters relating to any
alleged non-compliance with or liability under Environmental Laws) that are in
any Group Member’s possession or control and relating to their respective
Properties or operations thereon.
4.7    Compliance with Laws and Agreements; No Defaults.
(a)    Each Group Member is in compliance with all Governmental Requirements
applicable to it or its Property and all agreements and other instruments
binding upon it or its Property, and possesses all licenses, permits,
franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its business,
except to the extent that any failure of the foregoing could not reasonably be
expected to result in a Material Adverse Effect.
(b)    No Default has occurred and is continuing.
4.8    Investment Company Act. No Group Member is an “investment company” or a
company “controlled” by an “investment company,” within the meaning of, or
subject to regulation under, the Investment Company Act of 1940, as amended.
4.9    Taxes. Each Group Member has timely filed or caused to be filed all
income Tax returns and material other Tax returns and reports required to have
been filed (taking into account


57

--------------------------------------------------------------------------------





any extension of time to file) and has paid or caused to be paid all material
Taxes required to have been paid by it, except Taxes that are being contested in
good faith by appropriate proceedings and for which the applicable Group Member
has set aside on its books adequate reserves in accordance with GAAP. To the
knowledge of Issuer, no material proposed tax assessment has been asserted with
respect to any Group Member.
4.10    ERISA. Except as could not, whether individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect:
(a)    each Plan is, and has been, operated, administered and maintained in
compliance with, and the Issuer and each ERISA Affiliate have complied with,
ERISA, the terms of the applicable Plan and, where applicable, the Code;
(b)    no act, omission or transaction has occurred which could result in
imposition on any the Issuer or any ERISA Affiliate (whether directly or
indirectly) of (i) either a civil penalty assessed pursuant to subsections (c),
(i) or (l) of Section 502 of ERISA or a tax imposed pursuant to Chapter 43 of
Subtitle D of the Code or (ii) breach of fiduciary duty liability damages under
Section 409 of ERISA;
(c)    no liability to the PBGC (other than required premiums payments which are
not past due after giving effect to any applicable grace periods) by the Issuer
or any ERISA Affiliate has been or is expected by any Group Member or any ERISA
Affiliate to be incurred with respect to any Plan and no ERISA Event with
respect to any Plan has occurred;
(d)    the actuarial present value of the benefit liabilities under each Plan
which is subject to Title IV of ERISA does not (determined as of the end of the
most recent plan year) exceed the current value of the assets (computed on a
plan termination basis in accordance with Title IV of ERISA) of such Plan
allocable to such benefit liabilities. The term “actuarial present value of the
benefit liabilities” shall have the meaning specified in Section 4041 of ERISA;
and
(e)    neither the Issuer nor any ERISA Affiliate sponsors, maintains or
contributes to, or has at any time in the six-year period immediately preceding
the date hereof sponsored, maintained or contributed to, or had any actual or
contingent liability to any Multiemployer Plan.
4.11    Disclosure; No Material Misstatements
. None of the reports, financial statements, certificates or other information
furnished by or on behalf of the Group Members to the Agent or any Holder or any
of their Affiliates in connection with the negotiation of this Agreement or any
other Note Document or delivered hereunder or under any other Note Document (as
modified or supplemented by other information so furnished) contain any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Group Members represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time and
it further being understood that projections concerning volumes attributable to
the Oil and Gas Properties and production and cost estimates contained in each
Reserve Report are necessarily


58

--------------------------------------------------------------------------------





based upon professional opinions, estimates and projections and the Group
Members do not warrant that such opinions, estimates and projections will
ultimately prove to have been accurate.
4.12    Insurance. For the benefit of each Note Parties, the Issuer has (a) all
insurance policies sufficient for the compliance by the Note Parties with all
material Governmental Requirements and all material agreements and (b) insurance
coverage, or self-insurance, in at least such amounts and against such risk
(including public liability) that are usually insured against by companies
similarly situated and engaged in the same or a similar business for the assets
and operations of the Note Parties. Schedule 4.12, as of the date hereof, sets
forth a list of all insurance maintained by the Issuer.
4.13    Restriction on Liens. No Group Member is subject to any order, judgment,
writ or decree, which either restricts or purports to restrict its ability to
grant Liens to the Agent and the Holders on or in respect of their Properties to
secure the Obligations and the Note Documents.
4.14    Group Members. There are no Group Members, except as set forth on
Schedule 4.14 or as disclosed in writing to the Agent (which shall promptly
furnish a copy to the Holders), which shall be a supplement to Schedule 4.14.
Each Group Member’s jurisdiction of organization, name as listed in the public
records of its jurisdiction of organization, organizational identification
number in its jurisdiction of organization, and the location of its principal
place of business and chief executive office is stated on Schedule 4.14 (or as
set forth in a notice delivered pursuant to Section 6.1(j)). No Group Member is
a Foreign Group Member (other than any Foreign Group Member as of the Closing
Date).
4.15    Location of Business and Offices. The Issuer’s jurisdiction of
organization is Delaware; the name of the Issuer as listed in the public records
of its jurisdiction of organization is SilverBow Resources, Inc.; and the
organizational identification number of the Issuer in its jurisdiction of
organization is set forth on Schedule 4.14 (or, in each case, as set forth in a
notice delivered to the Agent pursuant to Section 6.1(j) in accordance with
Section 10.1. The Issuer’s principal place of business and chief executive
offices are located at the address specified in Section 10.1 (or as set forth in
a notice delivered pursuant to Section 6.1(j)) and Section 10.1).
4.16    Properties; Titles, Etc.
(a)    Each Group Member has good and defensible title to the Oil and Gas
Properties evaluated in the most recently delivered Reserve Report and good
title to all its material personal Properties other than Properties sold,
transferred or otherwise disposed of (i) on or prior to the Closing Date or (ii)
after the Closing Date, in compliance with Section 7.11 from time to time, in
each case, free and clear of all Liens except Liens permitted by Section 7.3.
After giving full effect to the Excepted Liens and the dispositions referenced
in the prior sentence, the Group Member specified as the owner owns the net
interests in production attributable to the Hydrocarbon Interests as reflected
in the most recently delivered Reserve Report, and except as otherwise provided
by statute, regulation or the standard and customary provisions of any
applicable joint operating agreement, the ownership of such Properties shall not
in any material respect obligate the Group Member to bear the costs and expenses
relating to the maintenance, development and operations of each such Property in
an amount in excess of the working interest of each Property set forth in


59

--------------------------------------------------------------------------------





the most recently delivered Reserve Report that is not offset by a corresponding
proportionate increase in the Group Member’s net revenue interest in such
Property.
(b)    (i)All leases and agreements necessary for the conduct of the business of
the Group Members are valid and subsisting, in full force and effect, and (ii)
there exists no default or event or circumstance which with the giving of notice
or the passage of time or both would give rise to a default under any such lease
or leases, which, in the case of either (i) or (ii), could reasonably be
expected to have a Material Adverse Effect.
(c)    The rights and Properties presently owned, leased or licensed by the
Group Members including all easements and rights of way, include all rights and
Properties necessary to permit the Group Members to conduct their business in
the same manner as its business is conducted on the date hereof except where the
failure of the foregoing could not reasonably be expected to result in a
Material Adverse Effect.
(d)    Except for Properties being repaired, all of the Properties of the Group
Members which are reasonably necessary for the operation of their businesses are
in good working condition and are maintained in accordance with prudent business
standards, except where the failure of the foregoing could not reasonably be
expected to result in a Material Adverse Effect.
(e)    Each Group Member owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual Property necessary to
operate its business, and the use thereof by the Group Member does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Group Members either own or have valid licenses
or other rights to use all databases, geological data, geophysical data,
engineering data, seismic data, maps, interpretations and other technical
information used in their businesses as presently conducted, subject to the
limitations contained in the agreements governing the use of the same, which
limitations are customary for companies engaged in the business of the
exploration and production of Hydrocarbons, with such exceptions as could not
reasonably be expected to have a Material Adverse Effect.
4.17    Maintenance of Properties. The Oil and Gas Properties (and Properties
unitized therewith) of the Group Members have been maintained, operated and
developed in a good and workmanlike manner and in conformity with all
Governmental Requirements in all material respects and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of the
Hydrocarbon Interests and other contracts and agreements forming a part of the
Oil and Gas Properties of the Group Members in all material respects. All
pipelines, wells, gas processing plants, platforms and other material
improvements, fixtures and equipment owned in whole or in part by the Group
Members that are necessary to conduct normal operations are being maintained in
a state adequate to conduct normal operations, and with respect to such of the
foregoing which are operated by the Group Members, in a manner consistent with
the Group Members’ past practices (other than those the failure of which to
maintain in accordance with this Section 4.17 could not reasonably be expected
to have a Material Adverse Effect).


60

--------------------------------------------------------------------------------





4.18    Gas Imbalances; Prepayments. Except as set forth on Schedule 4.18 or on
the most recent certificate delivered pursuant to Section 6.11(b), on a net
basis there are no gas imbalances, take or pay or other prepayments which would
require any Group Member to deliver Hydrocarbons produced from their Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor exceeding one percent (1.0%) of the aggregate volumes of Hydrocarbons
(on an Mcf equivalent basis) listed in the most recent Reserve Report.
4.19    Marketing of Production. Except for contracts listed and in effect on
the date hereof on Schedule 4.19, and thereafter either disclosed in writing to
the Agent or included in the most recently delivered Reserve Report, (a) the
Group Members are receiving a price for all production sold thereunder which is
computed substantially in accordance with the terms of the relevant contract and
are not having deliveries curtailed substantially below the subject Property’s
delivery capacity and (b) no material agreements exist which are not cancelable
on 60 days’ notice or less without penalty or detriment for the sale of
production from the Group Members’ Hydrocarbons (including calls on or other
rights to purchase, production, whether or not the same are currently being
exercised) that (i) pertain to the sale of production at a fixed price and (ii)
have a maturity or expiry date of longer than six (6) months from the date of
such agreement.
4.20    Security Documents. The Security Instruments are effective to create in
favor of the Agent, for the benefit of the Holders, a legal, valid and
enforceable security interest in the Mortgaged Property and Collateral and
proceeds thereof. The Obligations are and have been at all times secured by a
legal, valid and enforceability second priority perfected Liens (subject only to
Permitted Prior Liens) in favor of the Agent, covering and encumbering (a) from
and after the Mortgage Deadline at least 85% of (i) the PV-9 of the Oil and Gas
Properties of the Note Parties constituting Proved Reserves as set forth in the
most recent Reserve Report delivered to the Agent and the Holders pursuant to
Section 6.11 and (ii) the book value of Oil and Gas Properties of the Note
Parties other than Proved Reserves as of the Issuer’s most recently ended fiscal
quarter (including the fiscal year end) for which its financial statements are
available and (b) the Collateral granted pursuant to the Guarantee and
Collateral Agreement, including the pledged Equity Interests and the Deposit
Accounts and Securities Accounts, in each case to the extent perfection has
occurred, as the case may be, by the recording of a mortgage, the filing of a
UCC financing statement, or, in the case of Deposit Accounts and Securities
Accounts, by obtaining of “control” or, with respect to Equity Interests
represented by certificates, by possession (in each case, to the extent
available in the applicable jurisdiction); provided that, except in the case of
pledged Equity Interests, Liens permitted by Section 7.3 may exist.
4.21    Swap Agreements. Schedule 4.21, as of the Closing Date, and after the
date hereof, each report required to be delivered by the Issuer pursuant to
Section 6.1(d), as of the last Business Day of the period covered by such
report, sets forth, a true and complete list of all Swap Agreements of the Group
Members, the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the net mark to market value
thereof, all credit support agreements relating thereto (including any margin
required or supplied, but excluding the Security Instruments) and the
counterparty to each such agreement.


61

--------------------------------------------------------------------------------





4.22    Use of Proceeds. The proceeds of the Notes shall be used (a) to repay
certain outstanding First Lien Secured Obligations and (b) to fund capital
expenditures, pay fees and expenses incurred in connection with the Transactions
and provide for other general corporate purposes of the Issuer and its
Subsidiaries. No Group Member is engaged principally, or as one of its or their
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying margin stock
(within the meaning of Regulation T, U or X of the Board). No part of the
proceeds of any Note will be used for any purpose which violates the provisions
of Regulations T, U or X of the Board.
4.23    Solvency. After giving effect to the Transactions (a) the sum of the
debt and liabilities (including subordinated and contingent liabilities) of the
Issuer and its Subsidiaries, taken as a whole, does not exceed the fair value of
the present assets of the Issuer and its Subsidiaries, taken as a whole, (b) the
present fair saleable value of the assets of the Issuer and its Subsidiaries,
taken as a whole, is greater than the total amount that will be required to pay
the probable debt and liabilities (including subordinated and contingent
liabilities) of the Issuer and its Subsidiaries as they become absolute and
matured, (c) the Issuer and its Subsidiaries, taken as a whole, have not
incurred, or believe that they will incur, debts or other liabilities including
current obligations beyond their ability to pay such debt as they mature in the
ordinary course of business and (d) the capital of the Issuer and its
Subsidiaries, taken as a whole, is not unreasonably small to engage in the
business of the Issuer and its Subsidiaries, taken as a whole. For the purpose
of this Section 4.23, the amount of any contingent liability at any time shall
be computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).
4.24    Foreign Corrupt Practices. Neither the Issuer nor any of its
Subsidiaries, nor any director, officer, employee or Affiliate of the Issuer or
any of its Subsidiaries, nor to the knowledge of the Issuer, any agent of the
Issuer or any of its Subsidiaries that will act in any capacity in connection
with or benefit from the credit facility established hereby, is aware of or has
taken any action, directly or indirectly, that would result in a material
violation by such Persons of the FCPA, including without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA; and, the Issuer, its
Subsidiaries and its and their Affiliates have conducted their business in
material compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.
4.25    Anti-Corruption Laws; Sanctions; OFAC.
(a)    The Issuer has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Issuer, its Subsidiaries and
their respective directors, officers, employees and agents with applicable
Anti-Corruption Laws and applicable Sanctions.


62

--------------------------------------------------------------------------------





(b)    The Issuer, its Subsidiaries, their respective officers and employees
and, to the knowledge of the Issuer, its directors and agents are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects and
are not knowingly engaged in any activity that would reasonably be expected to
result in any Group Member being designated as a Sanctioned Person.
(c)    None of (i) the Issuer, any Subsidiary or any of their respective
directors, officers or employees, or (ii) to the knowledge of the Issuer, any
agent of the Issuer that will act in any capacity in connection with or benefit
from the Notes issued hereby, is a Sanctioned Person. The Issuer will not
directly or, to its knowledge, indirectly use the proceeds from the Notes or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person, for the purpose of financing the
activities of any Person currently subject to any applicable Sanctions.
4.26    EEA Financial Institution. No Note Party is an EEA Financial
Institution.
4.27    Private Offering. Neither the Issuer nor anyone acting on its behalf has
offered the Notes or any similar securities for sale to, or solicited any offer
to buy any of the same from, or otherwise approached or negotiated in respect
thereof with, any Person other than the Holders and not more than ten (10) other
Institutional Investors, each of which has been offered the Notes at a private
sale for investment. Neither the Issuer nor anyone acting on its behalf has
taken, or will take, any action that would subject the issuance or sale of the
Notes to the registration requirements of Section 5 of the Securities Act or to
the registration requirements of any securities or blue sky laws of any
applicable jurisdiction.
Article V.
REPRESENTATIONS OF HOLDERS.
In order to induce Issuer to issue and sell the Notes to the Holders, (including
the issuance of any Incremental Notes to the Holders and, for purposes of this
Article V, each Holder acquiring an Incremental Note shall be considered a
Holder), each Holder hereby represents and warrants to Issuer, on the Closing
Date and each date of purchase of Incremental Notes, and acknowledges as
follows:
5.1    Organization and Standing. Such Holder is a corporation or other entity
duly incorporated or formed and validly existing under the laws of the
jurisdiction of its incorporation or formation.
5.2    Authorization; Enforceability. Such Holder has the full power and
authority to enter into this Agreement, and (assuming due execution by the other
parties hereto) this Agreement constitutes its valid and legally binding
obligation, enforceable against it in accordance with its terms, except to the
extent the enforceability thereof may be limited by (a) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (b) general principles
of equity (regardless of whether such enforceability


63

--------------------------------------------------------------------------------





is considered in a proceeding in equity or at law) and (c) implied covenants of
good faith and fair dealing.
5.3    Investment. Such Holder acquired each such Note solely for its own
account, for investment purposes, with no intention of distributing or reselling
such Note in any public offering or in any transaction that would be in
violation of applicable securities laws of the United States or any other
applicable jurisdiction or any state or province thereof, without prejudice,
however, to such Holder’s right at all times to sell or otherwise dispose of all
or any part of the Note under an effective registration statement under the
Securities Act and applicable state securities or “blue sky” laws (it being
understood that Issuer has no obligation or intention to undertake any such
registration), or an exemption from such registration requirements and in
compliance with applicable securities laws. Such Holder has not solicited offers
for, or offered or sold, and will not solicit offers for, or offer or sell, the
Note by means of any form of general solicitation or general advertising within
the meaning of Rule 502(c) of Regulation D of the Securities Act, or in any
manner involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act.
5.4    Accredited Investor. Such Holder, at the time that it committed to enter
into this Agreement was, and now is, an “accredited investor” as that term is
defined in Rule 501 of Regulation D under the Securities Act.
5.5    No Resale or Repurchase. No person has made to such Holder any written or
oral representations (a) that any person will resell or repurchase the Notes
(except in accordance with the Organizational Documents of Issuer), (b) that any
person will refund the purchase price of the Notes, or (c) as to the future
price or value of the Notes.
5.6    Private Placement. Such Holder understands that the Notes are being
offered for sale only on a “private placement” basis and that the sale and
delivery of the Notes is conditional upon such sale being exempt from the
requirements as to the filing of a prospectus or registration statement or
delivery of an offering memorandum or upon the issuance of such orders, consents
or approvals as may be required to permit such sale without the requirement of
filing a prospectus or delivering an offering memorandum and, as a consequence,
(a) such Holder is restricted from using most of the civil remedies available
under applicable securities legislation, (b) such Holder may not receive
information that would otherwise be required to be provided to it under
applicable securities legislation, and (c) Issuer is relieved from certain
obligations that would otherwise apply under applicable securities legislation.
5.7    Knowledge and Experience. Without limiting the force and effect of the
representations and warranties of any party to a Note Document, such Holder
(a) has such knowledge and experience in financial and business matters, as to
enable it to evaluate the merits and risks of entering into this Agreement and
receiving the Notes, (b) is able to bear the economic risk of the transaction,
(c) is able to hold its interest indefinitely unless a subsequent disposition
thereof is registered under the Securities Act or is exempt from registration
and is completed in compliance with applicable securities laws, (d) has been
independently advised as to restrictions with respect to trading in the Notes
imposed by applicable securities laws, (e) confirms that no representation
(written or oral) has been made to it (with respect to trading restrictions
imposed by applicable securities laws) by or on behalf of Issuer or Agent with
respect thereto, (f) has conducted its own


64

--------------------------------------------------------------------------------





investigation of the Issuer and the terms of the Note, (g) (i) confirms it has
had access to information as it deemed necessary to make its decision to
purchase the Notes, and (ii) has been offered the opportunity to ask questions
of the Issuer and receive answers thereto, as it deemed necessary in connection
with the decision to purchase the Notes, (h) acknowledges that it is aware of
the characteristics of the Notes, and the risks relating to an investment
therein and (i) acknowledges and agrees that neither J.P. Morgan Securities LLC,
as placement agent, or any other financial institution acting in a similar
capacity (collectively, the “Placement Agents”) nor any of their respective
Affiliates or representatives has any has any responsibility with respect to the
completeness or accuracy of any information or materials furnished to such
Holder in connection with the transactions contemplated hereby.
5.8    No Materials. Without limiting the representations and warranties set
forth in the Note Documents, such Holder has not received or been provided with,
nor has it requested, nor does it have any need to receive, any offering
memorandum, any prospectus, sales or advertising literature describing or
purporting to describe the business and affairs of Issuer which has been
prepared for delivery to, and review by, prospective purchasers in order to
assist them in making an investment decision in respect of the Notes.
5.9    Transfer Restrictions. Such Holder acknowledges and agrees that none of
the Notes has been registered under the Securities Act or the securities laws of
any country or state, and none of them may be sold or otherwise transferred in
the absence of an effective registration thereunder unless an exemption from
registration is available. Such Holder also acknowledges and agrees that the
Notes are subject to resale restrictions in the United States, may be subject to
resale restrictions in jurisdictions other than the United States under
applicable securities laws, and that any sale or transfer will be completed in
compliance with applicable securities laws.
5.10    Offers and Sales Only in Certain Circumstances. If such Holder decides
to offer, sell, pledge or otherwise transfer any of the Notes, it will not
offer, sell, pledge or otherwise transfer any of such Notes, directly or
indirectly, unless: (a) the sale is made pursuant to registration of the Notes
under the Securities Act; (b) the sale is made outside the United States in a
transaction meeting the requirements of Rule 904 of Regulation S under the
Securities Act and in compliance with applicable local securities laws and
regulations; (c) the sale is made pursuant to the exemption from the
registration requirements of the Securities Act provided by Rule 144 or Rule
144A thereunder, if available, and, in either case, in accordance with any
applicable state securities or “blue sky” laws; or (d) the Notes are sold in any
other transaction that does not require registration under the Securities Act or
any applicable state securities or “blue sky” laws.
5.11    Subsequent Purchaser Notification. Such Holder will take reasonable
steps to inform, and cause each of its Affiliates and Related Funds that is a
U.S. person (as defined in Section 902 of Regulation S under the Securities Act)
to take reasonable steps to inform, any person acquiring Notes from such Holder,
Affiliate or Related Fund, as the case may be, in the United States that the
Notes (a) have not been and will not be registered under the Securities Act,
(b) are being sold to them without registration under the Securities Act in
reliance on Rule 144A or in accordance with another exemption from registration
under the Securities Act and (c) may not be offered, sold or otherwise
transferred except (i) outside the United States in accordance with


65

--------------------------------------------------------------------------------





Regulation S and in compliance with applicable local securities laws and
regulations, (ii) inside the United States in accordance with Rule 144A to a
person whom the seller reasonably believes is a qualified institutional buyer,
as defined in Rule 144A (“Qualified Institutional Buyer”) that is purchasing
such Notes for its own account or for the account of a Qualified Institutional
Buyer to whom notice is given that the offer, sale or transfer is being made in
reliance on Rule 144A or (iii) pursuant to another available exemption from
registration under the Securities Act.
Article VI.
AFFIRMATIVE COVENANTS
Until Payment in Full, the Issuer covenants and agrees with the Holders that:
6.1    Financial Statements; Other Information. The Issuer will furnish to Agent
(for delivery to the Holders):
(a)    Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 90 days after the end of
each Fiscal Year of the Issuer, its (i) audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous Fiscal Year of the Issuer, all reported on by an
independent public accountant reasonably acceptable to the Requisite Holders
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Issuer and its
Consolidated Subsidiaries on a consolidated basis and the other Group Members
(as applicable), on a consolidated basis, in each case, in accordance with GAAP
consistently applied and (ii) its unaudited balance sheet, income statement and
related statement of cash flows as of the end of and for the Fiscal Year most
recently ended which provides consolidating statements, including statements
demonstrating eliminating entries, if any, with respect to any Unrestricted
Subsidiaries, in such form as would be presentable to the auditors of the
Issuer.
(b)    Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year of the Issuer, its
(i) consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such Fiscal Quarter
and the then elapsed portion of such Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous Fiscal Year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Issuer and its
Consolidated Restricted Subsidiaries on a consolidated basis and the other Group
Members (as applicable), on a consolidated basis, in each case, in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes and (ii) its unaudited balance sheet, income statement
and related statement of cash flows as of the end of and for the Fiscal Quarter
most recently ended which provides consolidating statements, including
statements


66

--------------------------------------------------------------------------------





demonstrating eliminating entries, if any, with respect to any Unrestricted
Subsidiaries, in such form as would be presentable to the auditors of the
Issuer.
(c)    Certificate of Financial Officer - Compliance. Concurrently with any
delivery of financial statements under Section 6.1(a) and Section 6.1(b), a
Compliance Certificate executed by a Financial Officer (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) certifying that (A) the Issuer has been in compliance with Section
7.1 at such times as required therein and (B) in connection therewith, setting
forth reasonably detailed calculations demonstrating such compliance, (iii)
stating whether any change in GAAP or in the application thereof has occurred
since the date of the most recently delivered financial statements referred to
in Section 6.1(a) and Section 6.1(b) and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate and (iv) stating whether there are any Subsidiaries which are
to become Note Parties in order to comply with Section 6.13 and, if any such
Subsidiaries exist, specifying the actions proposed to be taken in connection
therewith.
(d)    Certificate of Financial Officer - Swap Agreements. Concurrently with any
delivery of financial statements pursuant to Section 6.1(a) and Section 6.1(b),
a certificate of a Financial Officer, in form and substance reasonably
satisfactory to the Requisite Holders, setting forth as of the last Business Day
of such Fiscal Quarter or Fiscal Year, a true and complete list of all Swap
Agreements of the Issuer and each Group Member, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark-to-market value therefor (as of the last Business Day
of such Fiscal Quarter or Fiscal Year), any new credit support agreements
relating thereto not listed on Schedule 4.21, any margin required or supplied
under any credit support document, and the counterparty to each such agreement.
(e)    Production Report and Lease Operating Statements. Within 60 days after
the end of each Fiscal Quarter, a report setting forth, for each calendar month
during the then current Fiscal Year to date, the volume of total production and
sales attributable to production (and the prices at which such sales were made
and the revenues derived from such sales) for each such calendar month from the
Oil and Gas Properties of the Group Members, and setting forth the related ad
valorem, severance and production taxes and lease operating expenses
attributable thereto and incurred for each such calendar month.
(f)    Certificate of Insurer - Insurance Coverage. Within five (5) Business
Days following each material change in the insurance maintained in accordance
with Section 6.6, certificates of insurance coverage with respect to the
insurance required by Section 6.6, in form and substance satisfactory to the
Requisite Holders, and, if reasonably requested by the Agent or any Holder, all
copies of the applicable policies.
(g)    SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by any Group Member with the SEC or with
any national securities exchange.


67

--------------------------------------------------------------------------------





(h)    Notices Under Material Instruments. Concurrently with the furnishing
thereof, copies of any financial statement, report or notice (including any
notice of default) furnished to or by any Person pursuant to the terms of any
preferred stock designation, indenture, loan or credit or other similar
agreement evidencing Material Indebtedness (excluding this Agreement but
including, without limitation, any First Lien Loan Document) that has not been
previously furnished to the Holders pursuant to any other provision of this
Section 6.1.
(i)    Issuances and Incurrences of Debt. Two (2) Business Days prior written
notice of the incurrence by any Group Member of any Permitted Refinancing
Indebtedness or, if in excess of $10,000,000, any other Indebtedness as well as
the amount thereof, the anticipated closing date and definitive documentation
for the foregoing and any other related information reasonably requested.
(j)    Information Regarding Issuer and Guarantors. Prompt written notice of
(and in any event within five (5) Business Days prior thereto or such other time
as the Agent may agree in its sole discretion) any change (i) in a Note Party’s
corporate name or in any trade name used to identify such Person in the conduct
of its business or in the ownership of its Properties, (ii) in the location of
the Note Party’s chief executive office or principal place of business, (iii) in
the Note Party’s identity or corporate structure or in the jurisdiction in which
such Person is incorporated or formed, (iv) in the Note Party’s jurisdiction of
organization, and (v) in the Note Party’s federal taxpayer identification
number.
(k)    USA Patriot Act. Promptly upon request, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.
(l)    Notices Related to Oil and Gas Properties and Swap Agreements.
(i)    Notice of Sales of Oil and Gas Properties and Unwinds of Swap Agreements.
In the event the Issuer or any other Group Member intends to (A) sell, transfer,
assign or otherwise dispose of any Oil and Gas Properties constituting Proved
Reserves (or any Equity Interests of any Group Member that owns Oil and Gas
Properties constituting Proved Reserves) and/or (B) Unwind Swap Agreements,
prior written notice of the foregoing (of at least five (5) Business Days or
such shorter time as the Requisite Holders may agree), the price thereof, in the
case of Oil and Gas Properties constituting Proved Reserves (or any Equity
Interests of any Group Member that owns Oil and Gas Properties constituting
Proved Reserves), and, in each case, the anticipated decline in the
mark-to-market value thereof or net cash proceeds therefrom, in the case of Swap
Agreements, and, in each case, the anticipated date of closing and any other
details thereof reasonably requested by the Agent or any Holder (including any
definitive documentation).
(ii)    Notices of Acquisitions of Oil and Gas Properties. Promptly, but in any
event within five (5) Business Days, written notice of any acquisition of Oil
and Gas Properties by the Group Members in one or a series of related
transaction having a Fair Market Value in excess of $10,000,000 or where the
consideration paid exceeded $10,000,000.


68

--------------------------------------------------------------------------------





(iii)    Notice of Casualty Events. Promptly, but in any event within five (5)
Business Days, written notice of the occurrence of any Casualty Event or the
commencement of any action or proceeding that could reasonably be expected to
result in a Casualty Event, in each case, of any Property of any Group Member
having a Fair Market Value in excess of $2,500,000.
(m)    Notices of Certain Changes. Promptly, but in any event within five (5)
Business Days after the execution thereof, copies of any material amendment,
modification or supplement to the certificate or articles of incorporation,
by-laws, any preferred stock designation or any other Organizational Document of
the Issuer or any Group Member.
(n)    Take-or-Pay, Ship-or-Pay or Other Prepayments. Concurrently with the
delivery of any Reserve Report to the Agent pursuant to Section 6.11 (commencing
with the Reserve Report as of December 31, 2017), written notice of the
occurrence of the Issuer or any other Group Member entering into a take-or-pay,
ship-or-pay or other prepayments arrangement with respect to the Oil and Gas
Properties of the Issuer or any other Group Member.
(o)    Other Requested Information. Promptly, but in any event within five (5)
Business Days following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Issuer or any
Subsidiary (including any Plan or Multiemployer Plan to which any Group Member
or any of their respective ERISA Affiliates contributes or has an obligation to
contribute and any reports or other information, in either case with respect
thereto, required to be filed under ERISA), or compliance with the terms of this
Agreement or any other Note Document, as the Agent or the Requisite Holders may
reasonably request in writing.
(p)    First Lien Loan Document Information. Promptly, but in any event within
five (5) Business Days after the furnishing or receipt thereof (provided that
any material amendments or written modifications contemplated in clause (iii)
below shall be provided one (1) Business Day before their execution), copies of
(i) any notice of a redetermination or adjustment of the Borrowing Base pursuant
to the First Lien Credit Facility, (ii) any notice of a Borrowing Base
Deficiency, any notice of default or any notice related to the exercise of
remedies, in each case pursuant to the First Lien Credit Facility and (iii) any
amendment or other written modification of the First Lien Credit Facility, in
each case not otherwise required to be furnished to Agent or the Holders
pursuant to any other provisions of the Note Documents.
(q)    Annual Budget and Projections. Prior to or concurrently with the delivery
of each December 31 Reserve Report hereunder, a certificate of a Financial
Officer, in form and substance satisfactory to the Requisite Holders, setting
forth (i) an annual business plan and (ii) an operating budget of the Group
Members for the such Fiscal Year (on a Fiscal Quarter basis).
Documents required to be delivered pursuant to this Section 6.1 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which a Group Member posts such documents to its
publicly-accessible website or to EDGAR (or such other publicly-accessible
internet database that may be established and maintained by the SEC as a
substitute for or successor to EDGAR) or (ii) on which such documents are posted
on the Issuer’s


69

--------------------------------------------------------------------------------





behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each Holder and the Agent have access (whether a commercial, third-party website
or whether sponsored by the Agent); provided that the Issuer shall notify (which
may be by facsimile or electronic mail) the Agent of the posting of any such
documents and provide to the Agent by electronic mail electronic versions of any
such documents.
6.2    Notices of Material Events. The Issuer will furnish to the Agent (for
delivery to the Holders) within three (3) Business Days written notice of the
following:
(a)    Defaults. The occurrence of any Default or Event of Default;
(b)    Governmental Matters. The filing or commencement of, or the threat in
writing of, any action, suit, proceeding, investigation or arbitration by or
before any arbitrator or Governmental Authority against or affecting Group
Members thereof not previously disclosed in writing to the Holders or any
material adverse development in any action, suit, proceeding, investigation or
arbitration (whether or not previously disclosed to the Holders) that, in either
case, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;
(c)    ERISA Events. The occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Issuer or any Group Member in an aggregate amount
exceeding $2,500,000; and
(d)    Material Adverse Effect. Any other development that results in, or could
reasonably be expected to result in a Material Adverse Effect.
Each notice delivered under this Section 6.2 shall be accompanied by a statement
of a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.
6.3    Existence; Conduct of Business. The Issuer will, and will cause each
Group Member to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and the rights, licenses,
permits, privileges and franchises necessary to the conduct of its business and
maintain, if necessary, its qualification to do business in each other material
jurisdiction in which its Oil and Gas Properties is located or the ownership of
its Properties requires such qualification, except to the extent that the
failure to be so qualified could not reasonably be expected to cause a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.10.
6.4    Payment of Obligations. The Issuer will, and will cause each other Group
Member to, pay its material obligations (other than Material Indebtedness),
including tax liabilities of the Issuer and all of the other Group Members
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and (b) the Issuer or such other Group Member has set aside on its
books adequate reserves with respect thereto in accordance with GAAP.


70

--------------------------------------------------------------------------------





6.5    Operation and Maintenance of Properties. The Issuer, at its own expense,
will, and will cause each other Group Member to:
(a)    operate its Oil and Gas Properties (i) in accordance with the customary
practices of the industry and (ii) in compliance with all applicable contracts
and agreements and in compliance with all applicable Governmental Requirements,
in the case of clauses (i) and (ii) above, in all material respects, including
applicable pro ration requirements and applicable Environmental Laws, and all
applicable laws, rules and regulations of every other Governmental Authority
from time to time constituted to regulate the development and operation of its
Oil and Gas Properties and the production and sale of Hydrocarbons and other
minerals therefrom in all material respects;
(b)    keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, in accordance
with the standard of a prudent operator;
(c)    promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all material delay rentals, royalties, expenses
and indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary,
in accordance with industry standards, to keep unimpaired their rights with
respect thereto and prevent any forfeiture thereof or default thereunder, in
each case, in all material respects;
(d)    promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with customary industry standards, the obligations
required by each and all of the assignments, deeds, leases, sub-leases,
contracts and agreements affecting its interests in its Oil and Gas Properties
and other material Properties, in each case, in all material respects; and
(e)    to the extent the Issuer is not the operator of any Property, the Issuer
shall use reasonable efforts to cause the operator to comply with this
Section 6.5.
6.6    Insurance. The Issuer will maintain, with financially sound and reputable
insurance companies, insurance covering all Group Members, in such amounts and
against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations. The loss
payable clauses or provisions in the applicable insurance policy or policies
insuring the Group Members or their Property shall be endorsed in favor of and
made payable to the Agent as “loss payee” or other formulation reasonably
acceptable to the Requisite Holders and such liability policies shall name the
Agent and the Holders as “additional insureds” and provide that the insurer will
endeavor to give at least 30 days prior notice of any cancellation to the Agent.
6.7    Books and Records; Inspection Rights. The Issuer will, and will cause
each Restricted Subsidiary to, keep proper books of record and account in which
full, true and correct entries in conformity with GAAP, prudent accounting
practice and all Governmental Requirements shall be made of all dealings and
transactions in relation to its business and activities. The Issuer will, and
will cause each Restricted Subsidiary to, permit any representatives designated
by the Agent or the Requisite Holders, upon reasonable prior written notice, to
visit and inspect its


71

--------------------------------------------------------------------------------





Properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested.
6.8    Compliance with Laws. The Issuer will, and will cause each Group Member
to, comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its Property in all material respects. The Issuer
will maintain in effect and enforce policies and procedures designed to ensure
compliance by the Group Members and their respective directors, officers,
employees and agents with applicable Anti-Corruption Laws and applicable
Sanctions.
6.9    Environmental Matters.
(a)    The Issuer will, and will cause each Group Member to; (i) comply with all
applicable Environmental Laws, and undertake reasonable efforts to ensure that
all tenants and subtenants (if any), and all Persons with whom any Group Member
has contracted for the exploration, development, production, operation, or other
management of an oil or gas well or lease, comply with all applicable
Environmental Laws; and (ii) generate, use, treat, store, release, transport,
dispose of, and otherwise manage all Hazardous Materials in a manner that could
not reasonably be expected to result in any liability to any Group Member or to
adversely affect any real property owned, leased or operated by any of them, and
take reasonable efforts to prevent any other Person from generating, using,
treating, storing, releasing, transporting, disposing of, or otherwise managing
Hazardous Materials in a manner that could reasonably be expected to result in a
liability to any Group Member, or with respect to any Mortgaged Property, could
reasonably be expected to adversely affect its fair saleable value (for the
avoidance of doubt, with respect to activities on properties neighboring such
real property, such reasonable efforts shall not include any obligation to
monitor such activities or properties); it being understood that this clause (a)
shall be deemed not breached by a noncompliance with any of the foregoing (i) or
(ii) if, upon learning of such noncompliance or any condition that results from
such noncompliance, any affected Group Member promptly develops and diligently
implements a response to such noncompliance and any such condition that is
consistent with principles of prudent environmental management and all
applicable Environmental Laws, and provided that such response and condition, in
the aggregate with any other such responses and conditions, could not reasonably
be expected to have a Material Adverse Effect.
(b)    The Issuer will promptly, but in no event later than five (5) days after
learning of any action, investigation, demand or inquiry contemplated by this
Section 6.9(b), notify the Agent and the Holders in writing of any action,
investigation, demand, or inquiry by any Person threatened in writing or
commenced against the Issuer or any Group Member, or any of their property or
any property with respect to which a Group Member has any interest or
obligation, in connection with any applicable Environmental Laws or regarding
any Hazardous Materials (excluding routine testing and corrective action),
unless the Issuer reasonably determines, based on the information reasonably
available to it at the time, that such action, investigation, demand or inquiry
is unlikely to result in costs and liabilities in excess of $2,500,000 (it being
understood that the amount will be determined in the aggregate with the costs
and liabilities of all related similar actions, investigations, demands or
inquiries) and in any case could not reasonably be expected to have a Material
Adverse Effect (it being understood that the Issuer shall be deemed to have
given notice under this Section 6.9(b)


72

--------------------------------------------------------------------------------





regarding the matters set forth on Schedule 6.9(b) to this Agreement to the
extent such matters are described thereon).
(c)    If an Event of Default has occurred or is reasonably anticipated, or if
any event or circumstance has occurred or is reasonably suspected that could
reasonably be expected to result in a material diminution in the value of any of
the Mortgaged Properties, the Agent may (but shall not be obligated to), at the
expense of the Issuer (such expenses to be reasonable in light of the
circumstances), conduct such investigation as it reasonably deems appropriate to
determine the nature and extent of any noncompliance with applicable
Environmental Laws, the nature and extent of the presence of any Hazardous
Material and the nature and extent of any other environmental conditions that
may exist at or affect any of the Mortgaged Properties, and the Note Parties and
each relevant Group Member shall reasonably cooperate with the Agent in
conducting such investigation and in implementing any response to such
noncompliance, Hazardous Material or other environmental condition as the Agent
reasonably deems appropriate. Such investigation and response may include,
without limitation, a detailed visual inspection of the Mortgaged Properties,
including all storage areas, storage tanks, drains and dry wells and other
structures and locations, as well as the taking of soil samples, surface water
samples, and ground water samples and such other investigations or analyses as
the Agent deems appropriate, and any containment, cleanup, removal, repair,
restoration, remediation or other remedial work. Upon reasonable request and
notice, the Agent and its officers, employees, agents and contractors shall have
and are hereby granted the right to enter upon the Mortgaged Properties for the
foregoing purposes.
6.10    Further Assurances.
(a)    The Issuer at its sole expense will, and will cause each other Group
Member to, promptly execute and deliver to the Agent all such other documents,
agreements and instruments reasonably requested by the Agent to (i) further
evidence and more fully describe the collateral intended as security for the
Obligations, (ii) correct any omissions in this Agreement or the Security
Instruments, (iii) state more fully the obligations secured therein, (iv)
perfect, protect or preserve any Liens created pursuant to this Agreement or any
of the Security Instruments or the priority thereof, or (v) make any recordings,
file any notices or obtain any consents, all as may be reasonably necessary or
appropriate, in the reasonable discretion of the Agent to ensure that the Agent,
on behalf of the Secured Parties, has a perfected security interest in all
assets of the Note Parties. In addition, at the Agent’s request, the Issuer, at
its sole expense, shall provide any information requested to identify any
Collateral, including an updated Perfection Certificate, a customary “lease to
well” reconciliation schedule, list or similar item, exhibits to Mortgages in
form and substance reasonably satisfactory to the Requisite Holders (which such
exhibits shall be in recordable form for the applicable jurisdiction) or any
other information requested in connection with the identification of any
Collateral.
(b)    The Issuer hereby authorizes the Agent to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Mortgaged Property without the signature of the Issuer or any other Note
Party where permitted by law, which financing statements may contain a
description of collateral that describes such property in any manner as the
Agent may reasonably determine is necessary or advisable to ensure the
perfection


73

--------------------------------------------------------------------------------





of the security interest in the Collateral consistent with the terms of the Note
Documents, including describing such property as “all assets” or “all property”
or words of similar effect. A carbon, photographic or other reproduction of the
Security Instruments or any financing statement covering the Mortgaged Property
or any part thereof shall be sufficient as a financing statement where permitted
by law.
6.11    Reserve Reports.
(a)    On or before April 1st and October 1st of each year, the Issuer shall
furnish to the Agent and the Holders a Reserve Report evaluating the Oil and Gas
Properties constituting Proved Reserves of the Issuer and its Subsidiaries as of
the immediately preceding December 31st and June 30th, as applicable. (i) Each
Reserve Report as of December 31st and delivered on or before April 1st of each
year (the “December 31 Reserve Report”), shall be prepared by one or more
Approved Petroleum Engineers, and (ii) each Reserve Report as of June 30th
delivered on or before October 1st of each year shall be prepared by one or more
Approved Petroleum Engineers or internally under the supervision of the chief
engineer of the Issuer who shall certify such Reserve Report to be true and
accurate in all material respects and to have been prepared in accordance with
the procedures used in the immediately preceding December 31 Reserve Report.
(b)    With the delivery of each Reserve Report, the Issuer shall provide to the
Agent and the Holders a Reserve Report Certificate substantially in the form of
Exhibit I from a Responsible Officer certifying that in all material respects:
(i) the information contained in the Reserve Report and any other information
delivered in connection therewith is true and correct, (ii) except as set forth
on an exhibit to the certificate, the Issuer or the other Note Parties own good
and defensible title to the Oil and Gas Properties evaluated in such Reserve
Report and such Oil and Gas Properties are free of all Liens except for Liens
permitted by Section 7.3, (iii) except as set forth on an exhibit to the
certificate, (A) on a net basis there are no gas imbalances, take or pay or
other prepayments in excess of the volume specified in Section 4.18 with respect
to the Oil and Gas Properties evaluated in such Reserve Report which would
require the Issuer or any other Group Member to deliver Hydrocarbons either
generally or produced from such Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor and (B) there are no
take-or-pay or ship-or-pay contracts that have not been disclosed in a previous
Reserve Report Certificate, (iv) none of their Oil and Gas Properties
constituting Proved Reserves have been sold (other than Hydrocarbons sold in the
ordinary course of business) since the date of the last certificate delivered
pursuant to this section except as set forth on an exhibit to the certificate,
which exhibit shall list all of its Oil and Gas Properties constituting Proved
Reserves sold (other than Hydrocarbons sold in the ordinary course of business)
and in such detail as reasonably required by the Requisite Holders, (v) attached
to the certificate is a list of all marketing agreements entered into by a Group
Member subsequent to the later of the date hereof or the most recently delivered
Reserve Report which the Issuer could reasonably be expected to have been
obligated to list on Schedule 4.19 had such agreement been in effect on the date
hereof and (vi) attached thereto is a schedule of the Oil and Gas Properties
evaluated by such Reserve Report that are Mortgaged Properties and demonstrating
the percentage of the PV-10 of the Oil and Gas Properties that the value of such
Mortgaged Properties represent and that such percentage is in compliance with
Section 6.13(a) (the certificate described herein, the “Reserve Report
Certificate”). For the avoidance of doubt, the


74

--------------------------------------------------------------------------------





requirement to provide a Reserve Report Certificate shall require the delivery
of such Reserve Report Certificate at the time each Reserve Report is delivered.
6.12    Title Information.
(a)    On or before the delivery to the Agent and the Holders of each Reserve
Report required by Section 6.11(a), the Issuer shall deliver title information
in form and substance reasonably acceptable to the Requisite Holders covering
enough of the Oil and Gas Properties constituting Proved Reserves evaluated by
such Reserve Report that were not included in the immediately preceding Reserve
Report, so that the Requisite Holders shall have received reasonably
satisfactory title information on Hydrocarbon Interests constituting at least
85% of the PV-9 of the Oil and Gas Properties constituting Proved Reserves
evaluated by such Reserve Report.
(b)    If the Issuer has provided title information for additional Properties
under Section 6.12(a), the Issuer shall, within 60 days of notice from the Agent
or the Requisite Holders that title defects or exceptions exist with respect to
such additional Properties (or such longer period as the Requisite Holders may
approve in their discretion), either (i) cure any such title defects or
exceptions (including defects or exceptions as to priority) which are not
permitted by Section 7.3 raised by such information, (ii) substitute acceptable
Mortgaged Properties with no title defects or exceptions except for Liens
permitted by Section 7.3 having an equivalent or greater value or (iii) deliver
title information in form and substance acceptable to the Requisite Holders so
that the Agent and the Holders shall have received, together with title
information previously delivered to the Agent and the Holders, satisfactory
title information on Hydrocarbon Interests constituting at least 85% of the PV-9
of the Oil and Gas Properties evaluated by such Reserve Report.
6.13    Additional Collateral; Additional Guarantors; Flood Insurance.
(a)     At all times from and after the thirtieth (30th) day following the
Closing Date (or such later date as the Requisite Holders may agree in their
sole discretion) (such date, the “Mortgage Deadline”), the Issuer shall, and
shall cause each other Note Party, at all times from and after the Mortgage
Deadline to maintain a perfected Lien, superior in prior to all Liens other than
Permitted Prior Liens, in favor of Agent for the benefit of the Secured Parties
on Oil and Gas Properties constituting at least (i) 85% of the PV-9 of the Note
Parties’ Proved Reserves as set forth in the most recent Reserve Report
delivered to the Issuer pursuant to Section 6.11 (after giving effect to all to
extensions, discoveries and other additions and upward (and downward) revisions
of estimates of Proved Reserves due to exploration, development or exploitation,
production or other activities, acquisitions, Dispositions and production, in
each case, since the date of such Reserve Report) and (ii) 85% of the book value
of the Note Parties’ Oil and Gas Properties other than Proved Reserves as of
Issuer’s most recently ended fiscal quarter (including the fiscal year end) for
which its financial statements are available (the “Minimum Mortgage
Requirement”). In connection with the delivery of each Reserve Report, the
Issuer shall review the Reserve Report and the list of current Mortgaged
Properties (as described in Section 6.11(b)(vi)) to ascertain whether the
Mortgaged Properties satisfy the Minimum Mortgage Requirement. In the event that
the Mortgaged Properties do not at any time satisfy the Minimum Mortgage
Requirement, then the Issuer shall, and shall cause the other Note Parties to,
grant, within thirty (30) days of delivery of the Reserve Report Certificate
required under Section 6.11(b), to the Agent as security for the


75

--------------------------------------------------------------------------------





Obligations a second priority Lien interest (provided that Excepted Liens of the
type described in clauses (a) to (d) and (f) of the definition thereof may
exist, but subject to the provisos at the end of such definition) on additional
Oil and Gas Properties not already subject to a Lien of the Security Instruments
such that after giving effect thereto, the Mortgaged Properties will satisfy the
Minimum Mortgage Requirement. All such Liens will be created and perfected by
and in accordance with the provisions of deeds of trust, security agreements and
financing statements or other Security Instruments, all in form and substance
reasonably satisfactory to the Requisite Holders and with sufficient executed
(and acknowledged where necessary or appropriate) counterparts for recording
purposes. In order to comply with the foregoing, if any Subsidiary grants a Lien
on its Oil and Gas Properties pursuant to this Section 6.13(a) and such
Subsidiary is not a Guarantor, then it shall become a Guarantor and comply with
Section 6.13(b). In the event that the Issuer or any other Note Party grants a
Lien on any Property to secure any First Lien Secured Obligations, the Issuer
will, and will cause such Subsidiary to, contemporaneously grant to the Agent,
to secure the Obligations, a Lien on the same property pursuant to Security
Instruments in form and substance satisfactory to the Agent.
(b)    The Issuer shall promptly cause each Domestic Subsidiary Group Member
that is a Wholly-Owned Material Subsidiary and each Restricted Subsidiary that
guarantees or otherwise become obligated with respect to Indebtedness incurred
in reliance on Sections 7.2(k) or 7.2(l) to guarantee and secure the Obligations
pursuant to the Guarantee and Collateral Agreement, including pursuant to a
supplement or joinder thereto. In connection with any such guaranty and security
interest grant, the Issuer shall, or shall cause (i) such Material Subsidiary to
promptly execute and deliver such Guarantee and Collateral Agreement (or a
supplement thereto, as applicable), (ii) the owners of the Equity Interests of
such Material Subsidiary who are Group Members to pledge all of the Equity
Interests of such Material Subsidiary (including delivery of original stock
certificates evidencing the Equity Interests of such Subsidiary pursuant to the
Intercreditor Agreement, together with an appropriate undated stock powers for
each certificate duly executed in blank by the registered owner thereof) and
(iii) such Material Subsidiary or other Person, as applicable, to promptly
execute and deliver such other additional closing documents, legal opinions and
certificates as shall reasonably be requested by the Requisite Holders.
(c)    In the event that any Note Party becomes the owner of (i) a first tier
Foreign Group Member or (ii) a Domestic Subsidiary Group Member, then the parent
Note Party shall (A) pledge (x) 65% of all Equity Interests of such Foreign
Group Member or (y) 100% of all the Equity Interests of such Domestic Subsidiary
Group Member, in each case, that are owned by such Note Party (including, in
each case, delivery of original stock certificates, if any, evidencing such
Equity Interests pursuant to the Intercreditor Agreement, together with
appropriate stock powers for each certificate duly executed in blank by the
registered owner thereof) and (along with such Foreign Group Member or
Subsidiary Group Member, as applicable) execute and deliver such other
additional closing documents, legal opinions and certificates as shall
reasonably be requested by the Requisite Holders.
(d)    The Issuer will at all times cause the other material tangible and
intangible assets of the Issuer and each other Note Party to be subject to a
Lien of the Security Instruments.


76

--------------------------------------------------------------------------------





(e)    Notwithstanding any provision in this Agreement or any other Note
Document to the contrary, in no event is any Building (as defined in the
applicable Flood Insurance Regulation) or Manufactured (Mobile) Home (as defined
in the applicable Flood Insurance Regulation) included in the definition of
“Mortgaged Property” and no Building or Manufactured (Mobile) Home is hereby
encumbered by this Agreement or any other Note Document.
6.14    ERISA Compliance. The Issuer will promptly furnish and will cause each
Subsidiary of the Issuer and any ERISA Affiliate to promptly furnish to the
Agent (a) immediately upon becoming aware of the occurrence of any ERISA Event
or of any Prohibited Transaction, which could reasonably be expected to result
in liability of the Issuer or Group Member in an aggregate amount exceeding
$25,000,000, in connection with any Plan or any trust created thereunder, a
written notice of the Issuer or such other Group Member or ERISA Affiliate, as
the case may be, specifying the nature thereof, what action such Person is
taking or proposes to take with respect thereto, and, when known, any action
taken or proposed by the Internal Revenue Service, the Department of Labor or
the PBGC with respect thereto, and (b) immediately upon receipt thereof, copies
of any notice of the PBGC’s intention to terminate or to have a trustee
appointed to administer any Plan. With respect to each Plan, the Issuer will,
and will cause each Subsidiary and ERISA Affiliate to, (A) satisfy in full and
in a timely manner, without incurring any late payment or underpayment charge or
penalty and without giving rise to any lien, all of the contribution and funding
requirements of Section 412 of the Code and of Section 302 of ERISA, and (B)
pay, or cause to be paid, to the PBGC and in a timely manner, without incurring
any late payment or underpayment charge or penalty and without giving rise to
any lien, after giving effect to any applicable grace period, all premiums
required pursuant to Sections 4006 and 4007 of ERISA. Promptly following receipt
thereof from the administrator or plan sponsor, but in any event within five (5)
Business Days following any request therefor, the Issuer will furnish or will
cause any applicable Subsidiary and any applicable ERISA Affiliate to furnish to
the Agent copies of any documents described in Sections 101(k) or 101(l) of
ERISA that any Note Party or any ERISA Affiliate may request with respect to any
Multiemployer Plan to which any Note Party or any ERISA Affiliate contributes or
has an obligation to contribute; provided, that if the Group Members or any of
their ERISA Affiliates have not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Agent, the Group Members and/or their ERISA Affiliates
shall promptly, but in any event within five (5) Business Days following such
request, make a request for such documents or notices from such administrator or
sponsor and the Issuer shall provide copies of such documents and notices to the
Agent promptly, but in any event within five (5) Business Days following receipt
thereof.
6.15    Marketing Activities. The Issuer will not, and will not permit any of
the other Group Members to, engage in marketing activities for any Hydrocarbons
or enter into any contracts related thereto other than (i) contracts for the
sale of Hydrocarbons scheduled or reasonably estimated to be produced from their
proved Oil and Gas Properties during the period of such contract, (ii) contracts
for the sale of Hydrocarbons scheduled or reasonably estimated to be produced
from proved Oil and Gas Properties of third parties during the period of such
contract associated with the Oil and Gas Properties of the Issuer and the other
Group Members that the Issuer or one of the other Group Members has the right to
market pursuant to joint operating agreements, unitization agreements or other
similar contracts that are usual and customary in the oil and gas business and


77

--------------------------------------------------------------------------------





(iii) other contracts for the purchase and/or sale of Hydrocarbons of third
parties (A) which have generally offsetting provisions (i.e. corresponding
pricing mechanics, delivery dates and points and volumes) such that no
“position” is taken and (B) for which appropriate credit support has been taken
to alleviate the material credit risks of the counterparty thereto.
6.16    Account Control Agreements. Within forty five (45) days after the
Closing Date or such longer period as agreed to by the  Requisite Holders, the
Issuer will, and will cause each other Note Party to, cause all of their
respective Deposit Accounts and/or any Securities Accounts (other than an
Excluded Account for so long as it is an Excluded Account) at all times to be a
Controlled Account and with respect to any Deposit Account and/or Security
Account established, held or maintained on or after the Closing Date promptly,
but in any event within five (5) Business Days of the establishment of such
account, cause such Deposit Account and/or Securities Account (other than an
Excluded Account for so long as it is an Excluded Account) to be a Controlled
Account.
6.17    Unrestricted Subsidiaries.
(a)    The Issuer may designate any Restricted Subsidiary as an Unrestricted
Subsidiary and, subject to Section 6.17(c), any Unrestricted Subsidiary as a
Restricted Subsidiary upon delivery to the Agent of written notice from the
Issuer; provided that (i) such Restricted Subsidiary has, after giving effect to
such designation as an Unrestricted Subsidiary and any releases or terminations
executed in connection therewith, no Indebtedness other than Indebtedness that
is Non-Recourse Debt, (ii) such Restricted Subsidiary is a Person which neither
the Issuer nor any of its Restricted Subsidiaries has any direct or indirect
obligation (A) to subscribe for additional Equity Interests or (B) to maintain
or preserve such Person’s financial condition or to cause such Person to achieve
any specified levels of operating results, (iii) such Restricted Subsidiary does
not guarantee or otherwise directly provides credit support for any Indebtedness
of the Issuer or any of its Restricted Subsidiaries, except to the extent such
guarantee or other credit support would be released or terminated upon such
designation, (iv) such Restricted Subsidiary is concurrently designated as an
Unrestricted Subsidiary under and in accordance with the First Lien Credit
Agreement, (v) such Restricted Subsidiary has not been previously designated as
an Unrestricted Subsidiary and (vi) immediately before and after such
designation, (A) no Default or Event of Default shall have occurred and be
continuing, (B) the Issuer shall be in pro forma compliance with Section 7.1 and
(C) the representations and warranties of the Issuer and the Guarantors set
forth in this Agreement and in the other Note Documents shall be true and
correct in all material respects (unless already qualified by materiality in
which case such applicable representation and warranty shall be true and
correct) on and as of the date of such designation, except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such designation, such representations and
warranties shall continue to be true and correct in all material respects
(unless already qualified by materiality in which case such applicable
representation and warranty shall be true and correct) as of such specified
earlier date. All Subsidiaries of an Unrestricted Subsidiary shall also be
Unrestricted Subsidiaries.
(b)    The designation of any Restricted Subsidiary as an Unrestricted
Subsidiary and any Disposition of Property to an Unrestricted Subsidiary shall
constitute (i) an Investment


78

--------------------------------------------------------------------------------





under Section 7.5 as of the date of designation or Disposition, as applicable,
in an amount equal to the Fair Market Value of the Issuer’s investment therein
and (ii) a Disposition as of the date of designation or Disposition for purposes
of any determination of EBITDA.
(c)    The Issuer may designate any Unrestricted Subsidiary as a Restricted
Subsidiary once upon delivery of written notice to the Agent; provided that such
designation (i) shall constitute the incurrence at the time of designation of
any Indebtedness and Liens of such Subsidiary existing at such time, (ii) shall
constitute a reduction in any Investment under Section 7.5 to the extent that
such Investment was attributable to such Restricted Subsidiary being an
Unrestricted Subsidiary at the date of designation in an amount equal to the
Fair Market Value of the Issuer’s investment therein, it being understood that
any incurrence of Indebtedness and Liens in connection herewith shall require
compliance with Section 7.2 and Section 7.3, as applicable, and (iii) shall
require the Issuer to be in compliance with Section 7.1 immediately before such
designation and in pro forma compliance immediately after such designation.
Any designation of a Restricted Subsidiary of the Issuer as an Unrestricted
Subsidiary, any designation of a Unrestricted Subsidiary as a Restricted
Subsidiary and any Disposition to an Unrestricted Subsidiary will require the
Issuer to provide the Agent a certificate signed by a Responsible Officer of the
Issuer certifying that such designation complied with the preceding conditions
in Section 6.17(b) or Section 6.17(c), as applicable.
6.18    Swap Agreements. The Issuer will (a) within ninety (90) days after the
Closing Date (or such later date with the consent of the Requisite Holders in
their sole discretion), enter into Swap Agreements reasonably satisfactory to
the Requisite Holders with Approved Counterparties pursuant to which the Note
Parties have hedged notional volumes not less than 75% of the reasonably
anticipated projected production (based on the Initial Reserve Report) of crude
oil and natural gas, calculated separately, from Proved Developed Producing
Reserves of Oil and Gas Properties of the Note Parties for each month during the
subsequent thirty-six (36) calendar month period immediately following the
Closing Date (it being understood that the Swap Agreements to which the Note
Parties are party as of the Closing Date are reasonably satisfactory to the
Requisite Holders) and (b) maintain as of the end of each Fiscal Quarter Swap
Agreements reasonably satisfactory to the Requisite Holders with Approved
Counterparties pursuant to which the Note Parties shall hedge notional volumes
not less than 50% of the reasonably anticipated projected production (based on
the then most recently delivered Reserve Report hereunder) of crude oil and
natural gas, calculated separately, from Proved Developed Producing Reserves of
Oil and Gas Properties of the Note Parties for each month during the subsequent
twenty-four (24) calendar month period immediately following any the end of such
Fiscal Quarter.
Article VII.
NEGATIVE COVENANTS
Until Payment in Full, the Issuer covenants and agrees with the Holders that:
7.1    Ratio of Total Net Indebtedness to EBITDA. The Issuer will not, as of the
last day of any Fiscal Quarter, commencing with the Fiscal Quarter ending
December 31, 2017, permit


79

--------------------------------------------------------------------------------





the ratio of Total Net Indebtedness as of such day to EBITDA for the Reference
Period then ending, to be greater than 4.5 to 1.0.
7.2    Indebtedness. The Issuer will not, and will not permit any other Group
Member to, incur, create, assume or suffer to exist any Indebtedness, except:
(a)    the Notes or other Obligations;
(b)    Indebtedness of the Group Members existing on the date hereof set forth
on Schedule 7.2 as well as any Permitted Refinancing Indebtedness in respect
thereof;
(c)    accounts payable and accrued expenses or other obligations to pay the
deferred purchase price of Property or services, from time to time incurred in
the ordinary course of business which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;
(d)    purchase money Indebtedness or Capital Lease Obligations not to exceed
$15,000,000 in the aggregate at any one time outstanding;
(e)    unsecured Indebtedness associated with worker’s compensation claims,
bonds or surety obligations required by Governmental Requirements or by third
parties in the ordinary course of business in connection with the operation of,
or provision for the abandonment and remediation of, the Oil and Gas Properties;
(f)    (i) Indebtedness among the Issuer and its Subsidiaries which are Note
Parties, (ii) Indebtedness between the Subsidiaries of the Issuer which are not
Note Parties and (iii) Indebtedness extended to the Issuer and its Subsidiaries
which are Note Parties by any Group Members; provided that (A) such Indebtedness
is not held, assigned, transferred, negotiated or pledged to any Person other
than a Note Party and (B) any such Indebtedness owed by either the Issuer or a
Guarantor shall be subordinated to the Obligations on terms satisfactory to the
Agent;
(g)    endorsements of negotiable instruments for collection in the ordinary
course of business;
(h)    any guarantee of any other Indebtedness permitted to be incurred
hereunder;
(i)    unsecured Indebtedness in respect of Swap Agreements entered into in
compliance with Section 7.17;
(j)    [reserved];
(k)    Indebtedness in respect of the First Lien Credit Facility that is subject
to the terms of the Intercreditor Agreement; provided that (i) such Indebtedness
is a single conforming commercial banking revolving or term loan borrowing base
facility for oil and gas secured loan transactions with no differentiation among
the First Lien Lenders and all such Indebtedness is pari passu in right of
payment, pricing, maturity, security and liquidation thereof and (ii) the Person
selected to be the administrative agent thereunder is JPMorgan Chase Bank, N.A.
or another


80

--------------------------------------------------------------------------------





administrative agent recognized as being an established administrative agent for
commercial banking borrowing base lending facilities for oil and gas secured
transactions; and
(l)    other Indebtedness not to exceed $25,000,000 in the aggregate at any one
time outstanding.
7.3    Liens
. The Issuer will not, and will not permit any Group Member to, create, incur,
assume or permit to exist any Lien on any of its Properties (now owned or
hereafter acquired), except:
(a)    Liens securing the payment of any Obligations;
(b)    Liens existing on the Closing Date and disclosed on Schedule 7.3 and
Excepted Liens;
(c)    Liens securing purchase money Indebtedness or Capital Leases Obligations
permitted by Section 7.2(d) but only on the Property that is the subject of any
such Indebtedness or lease, accessions and improvements thereto, insurance
thereon, and the proceeds of the foregoing;
(d)    Liens securing the First Lien Secured Obligations, including any
refinancing or replacement thereof; provided that such Liens shall be subject to
the Intercreditor Agreement; and
(e)    Liens on Property not constituting Collateral that secure Indebtedness
and that are not otherwise permitted by the foregoing clauses of this
Section 7.3; provided that the aggregate or principal or face amount of all debt
secured by such Liens pursuant to this Section 7.3(e), and the Fair Market Value
of the Properties subject to such Liens (determined as of the date such Liens
are incurred), shall not exceed $25,000,000 in the aggregate at any time
outstanding.
7.4    Restricted Payments, Restrictions on Amendments of Permitted First Lien
Debt.
(a)    Restricted Payments. The Issuer will not, and will not permit any of the
other Group Members to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (i) the Issuer may declare and pay
Restricted Payments with respect to its Equity Interests payable solely in
additional shares of its Equity Interests (other than Disqualified Capital
Stock), (ii) Wholly-Owned Subsidiaries may make Restricted Payments ratably to
the holders of their Equity Interests, (iii) the Issuer may make Restricted
Payments pursuant to and in accordance with stock option plans, other equity
compensation plans or other benefit plans for management, employees or other
individual service providers of the Issuer and the other Group Members which
plans have been approved by the Issuer’s board of directors, to the extent such
Restricted Payments are made in the ordinary course of business and (iv)
provided that no Default, Event of Default or Borrowing Base Deficiency has
occurred or is continuing, the Issuer may declare and pay Restricted Payments
with respect to its Equity Interests in an aggregate amount not to exceed the
sum of $25,000,000 plus the net cash proceeds obtained from the issuance of
Equity Interests (other than


81

--------------------------------------------------------------------------------





Disqualified Capital Stock) of the Issuer minus the amount of such net cash
proceeds that have been applied as Investments pursuant to Section 7.5(h).
(b)    Redemptions. The Issuer will not, and will not permit any other Group
Member to prior to the date that is ninety-one (91) days after the Maturity
Date, call, make or offer to make any optional or voluntary Redemption of or
otherwise optionally or voluntarily Redeem (whether in whole or in part), (i)
[reserved], (ii) any other Indebtedness of the type set forth in clauses (a),
(h) and (k) of the definition of Indebtedness (excluding (A) the Obligations,
(B) the First Lien Secured Obligations and (C) in the case of such other
Indebtedness of the type set forth in clause (a) of the definition of
Indebtedness, Redemptions in an aggregate amount paid not to exceed $5,000,000)
and (iii) any Permitted Refinancing Indebtedness in respect of the foregoing
(such Indebtedness (other than the First Lien Secured Obligations),
collectively, the “Specified Indebtedness”); provided that the Issuer may prepay
such Specified Indebtedness with the proceeds of any Permitted Refinancing
Indebtedness in respect thereof or with the net cash proceeds of Equity
Interests (other than Disqualified Capital Stock) of the Issuer so long as no
Default, Event of Default or Borrowing Base Deficiency has occurred and is
continuing or would occur as a result of such Redemption.
(c)    Amendments. The Issuer will not, and will not permit any other Group
Member to amend, modify, waive or otherwise change, consent or agree to any
amendment, modification, waiver or other change to any Specified Indebtedness if
doing so would (i) increase the rate of interest thereon, (ii) require the
payment of a fee (whether, without limitation, a consent fee, arrangement fee or
any other fee, but excluding any customary upfront fees owed by the Note Parties
in connection with a Borrowing Base redetermination under the First Lien Credit
Agreement) unless any such fee paid, when combined with any other such fees and
any Investment made in reliance of Section 7.5(h), does not exceed $5,000,000 or
(iii) (A) [reserved] and (B) with respect to any other Specified Indebtedness,
shorten the average maturity or average life of such Specified Indebtedness.
7.5    Investments, Loans and Advances. The Issuer will not, and will not permit
any other Group Member to, make or permit to remain outstanding any Investments
in or to any Person, except that the foregoing restriction shall not apply to:
(a)    Investments which are disclosed to the Holders in Schedule 7.5;
(b)    accounts receivable arising in the ordinary course of business;
(c)    Investments in Cash Equivalents;
(d)    Investments (i) made among the Issuer and the other Subsidiaries which
are Note Parties, (ii) made among the Subsidiaries of the Issuer which are not
Note Parties or (iii) made by any Group Member in or to the Issuer or to its
Subsidiaries which are Note Parties;
(e)    loans or advances to employees, officers or directors in the ordinary
course of business of the Issuer or any of the other Note Parties, in each case
only as permitted by applicable


82

--------------------------------------------------------------------------------





law, including Section 402 of the Sarbanes-Oxley Act of 2002, but in any event
not to exceed $2,000,000 in the aggregate at any time;
(f)    Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 7.5 owing to the
Issuer or any other Group Member as a result of a bankruptcy or other insolvency
proceeding of the obligor in respect of such debts or upon the enforcement of
any Lien in favor of the Issuer or any of the other Group Members; provided that
the Issuer shall give the Administrative Agent prompt written notice in the
event that the aggregate amount of all Investments held at any one time under
this Section 7.5(f) exceeds $2,000,000;
(g)    Investments pursuant to Swap Agreements otherwise permitted under this
Agreement;
(h)    other Investments, when combined with any fees paid under
Section 7.4(c)(ii), not to exceed, in the aggregate, the sum of (x) $25,000,000,
which amount may be in the form of cash or Property in equal Fair Market Value,
plus (y) the net cash proceeds obtained from the issuance of Equity Interests
(other than Disqualified Capital Stock) of the Issuer (it being understood that
the amount of Investments permitted in reliance on this clause (h)(y) may only
be effected in the form of cash) minus the amount of such net cash proceeds that
have been applied as Restricted Payments pursuant to Section 7.4(a)(iv), in the
aggregate at any time;
(i)    loans, advances or extensions of credit to suppliers or contractors under
applicable contracts or agreements in the ordinary course of business in
connection with oil and gas development activities of such Issuer or such
Subsidiary; and
(j)    Investments in Unrestricted Subsidiaries, provided that the aggregate
amount of all such Investments at any one time shall not exceed $15,000,000.
The amount of all Investments under Sections 7.5(h)(x) and (j) (other than cash)
will be the Fair Market Value on the date of the Investment of the asset(s) or
securities proposed to be transferred or issued by the Issuer or such Restricted
Subsidiary, as the case may be, pursuant to the Investment. The Fair Market
Value of any assets or securities that are required to be valued by this
covenant will be determined, (x) in the case of amounts under $10,000,000, by a
Responsible Officer of the Issuer and certified in writing to the Agent (for
delivery to the Holders) and (y) in the case of amounts greater than or equal to
$10,000,000 by the Board of Directors of Issuer whose resolution with respect
thereto will be delivered to the Agent (for delivery to the Holders).
7.6    Nature of Business; No International Operations. The Issuer and the other
Group Members, taken as a whole, will not allow any material change to be made
in the character of its business as an independent oil and gas exploration and
production company. The Group Members will not acquire or make any other
expenditures (whether such expenditure is capital, operating or otherwise) in or
related to, any Oil and Gas Properties not located within the geographical
boundaries of the United States of America or in the offshore federal waters of
the United States of America.


83

--------------------------------------------------------------------------------





7.7    Proceeds of the Notes. The Issuer will not permit the proceeds of the
Notes to be used for any purpose other than those permitted by Section 4.22. No
Note Party nor any Person acting on behalf of the Issuer has taken or will take
any action which may cause any of the Note Documents to violate Regulations T, U
or X or any other regulation of the Board or to violate Section 7 of the
Securities Exchange Act of 1934 or any rule or regulation thereunder, in each
case as now in effect or as the same may hereinafter be in effect. If requested
by the Agent, the Issuer will furnish to the Agent and each Holder a statement
to the foregoing effect in conformity with the requirements of FR Form U-1 or
such other form referred to in Regulation U, Regulation T or Regulation X of the
Board, as the case may be. The Issuer will not issue any Note, and the Issuer
shall not directly or, to the knowledge of the Issuer, indirectly use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not directly or, to the knowledge of such Person,
indirectly use, the proceeds of any Note (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country to the extent such activities, businesses or transaction would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States or (c) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.
7.8    ERISA Compliance. Except as would not, whether individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, the Issuer
will not, and will not permit any ERISA Affiliate to, at any time:
(a)    engage in any transaction in connection with which the Issuer or any
ERISA Affiliate, could be subject to either a civil penalty assessed pursuant to
subsections (c), (i), (l) or (m) of Section 502 of ERISA or a tax imposed by
Chapter 43 of Subtitle D of the Code;
(b)    terminate, or permit any ERISA Affiliate to terminate, any Plan in a
manner, or take any other action with respect to any Plan, which could result in
any liability of the Issuer or any Subsidiary or any ERISA Affiliate to the
PBGC;
(c)    fail to make, or permit any ERISA Affiliate to fail to make, after giving
effect to any applicable grace period, full payment when due of all amounts
which, under the provisions of any Plan, agreement relating thereto or
applicable law, the Issuer, a Subsidiary or any ERISA Affiliate is required to
pay as contributions thereto;
(d)    fail to satisfy, or allow any ERISA Affiliate to fail to satisfy, the
minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA), in any case whether or not waived, with respect to any
Plan; and
(e)    acquire, or permit any ERISA Affiliate to acquire, an interest in any
Person that causes such Person to become an ERISA Affiliate with respect to any
Subsidiary or with respect to any ERISA Affiliate if such Person sponsors,
maintains or contributes to, or at any time in the six-year period immediately
preceding such acquisition has sponsored, maintained, or contributed to, (1) any
Multiemployer Plan, or (2) any other Plan that is subject to Title IV of ERISA
under which the actuarial present value of the benefit liabilities under such
Plan exceeds the current value


84

--------------------------------------------------------------------------------





of the assets (computed on a plan termination basis in accordance with Title IV
of ERISA and determined as of the end of the most recent plan year) of such Plan
allocable to such benefit liabilities.
7.9    Sale or Discount of Receivables. Except for receivables obtained by the
Group Members out of the ordinary course of business or the settlement of joint
interest billing accounts in the ordinary course of business or discounts
granted to settle collection of accounts receivable or the sale of defaulted
accounts arising in the ordinary course of business in connection with the
compromise or collection thereof and not in connection with any financing
transaction, the Issuer will not, and will not permit any other Group Member to,
discount or sell (with or without recourse) any of its notes receivable or
accounts receivable.
7.10    Mergers, Etc. The Issuer will not, and will not permit any of its
Restricted Subsidiaries to, merge into or with or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (whether in one transaction or in
a series of transactions) all or substantially all of its Property to any other
Person, (whether now owned or hereafter acquired) or liquidate or dissolve (any
such transaction, a “consolidation”), except that (a) any Note Party may
consolidate with or into the Issuer (provided the Issuer shall be the continuing
or surviving entity), (b) any Restricted Subsidiary may consolidate with any
Subsidiary of the Issuer which is a Note Party (provided such Subsidiary which
is a Note Party shall be the continuing or surviving entity) and (c) any
Subsidiary which is not a Note Party may consolidate with any other Subsidiary
which is not a Note Party, in each case, so long as no Default or Event of
Default has occurred and is continuing or would occur as a result of such
consolidation and notice of such consolidation is provided to the Agent five (5)
Business Days prior to such consolidation.
7.11    Sale of Properties and Termination of Hedging Transactions. The Issuer
will not, and will not permit any Group Member to, sell, assign, farm-out,
convey or otherwise transfer any Property except for:
(a)    the sale of Hydrocarbons in the ordinary course of business;
(b)    if no Default or Event of Default has occurred and is continuing, the
sale or other Disposition (including any farmout or similar agreement) of Oil
and Gas Properties not included in the calculation of the Borrowing Base (which,
for avoidance of doubt, includes Oil and Gas Properties not constituting Proved
Reserves);
(c)    the sale or transfer of equipment that (i) is no longer necessary for the
business of the Issuer or such other Group Member or (ii) is replaced by
equipment of at least comparable value and use;
(d)    subject to Section 7.10, the sale or other Disposition (including
Casualty Events or in connection with any condemnation proceeding) of any Oil
and Gas Property constituting Proved Reserves or any interest therein, 100% of
the Equity Interests of any Subsidiary owning no other assets or interest other
than Oil and Gas Properties constituting Proved Reserves or the Unwind of Swap
Agreements; provided that


85

--------------------------------------------------------------------------------





(i)    not less than 80% of the consideration received in respect of such sale
or other Disposition shall be cash (provided that Oil and Gas Properties
received as consideration in connection with an asset swap may be deemed to be
cash in an amount equal to the Fair Market Value of the Oil and Gas Properties
received so long as the aggregate amount of such deemed cash consideration does
not to exceed 10% of the Borrowing Base then in effect at the time of such sale
or other Disposition),
(ii)    no Default or Event of Default has occurred and is continuing nor would
a Default, Event of Default or Borrowing Base Deficiency (after giving effect to
any prepayment of the Notes made with the proceeds of such sale or other
Disposition) result therefrom, and
(iii)    (other than in respect of Casualty Events) the consideration received
in respect of a sale or other Disposition of any Oil and Gas Property, Equity
Interest or interest therein shall be equal to or greater than the Fair Market
Value of the Oil and Gas Property, Equity Interest or interest therein subject
of such sale or other Disposition (as reasonably determined by a Responsible
Officer of the Issuer and if requested by the Agent, the Issuer shall deliver a
certificate of a Responsible Officer of the Issuer certifying to the foregoing);
(e)    sales and other Dispositions for cash of Properties having a Fair Market
Value in aggregate not to exceed $10,000,000;
(f)    (i) transfers of Properties between or among any Note Parties, (ii)
transfers of Properties between Subsidiaries of the Issuer that are not Note
Parties and (iii) transfers of property from any Group Member to any Note Party;
and
(g)    any transaction permitted by Section 7.5.
Notwithstanding the foregoing, the Issuer shall not, and shall not permit any
Group Member to, consummate any sale, assignment, farm-out, conveyance or
transfer any Property permitted by Section 7.11(b), (d) or (e) if a “Default” or
“Event of Default” (each as defined in the First Lien Credit Agreement) has
occurred and is continuing at the time of such transaction or would result from
such transaction.
7.12    Sale and Leasebacks. The Issuer will not, and will not permit any other
Group Member to enter into any arrangement with any Person providing for the
leasing by any Group Member of real or personal property that has been or is to
be sold or transferred by such Group Member to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member.
7.13    Environmental Matters. The Issuer will not, and will not permit any of
its Restricted Subsidiaries to, undertake (or allow to be undertaken at any
property subject to its control) anything which will subject any such property
to any obligation to conduct any investigation or remediation under any
applicable Environmental Laws or regarding any Hazardous Material that could
reasonably be expected to have a Material Adverse Effect, it being understood
that the foregoing


86

--------------------------------------------------------------------------------





will not be deemed to limit (i) any obligation under applicable Environmental
Law to disclose any relevant facts, conditions or circumstances to the
appropriate Governmental Authority as and to the extent required by any such
Environmental Law, (ii) any investigation or remediation required to be
conducted under applicable Environmental Law, (iii) any investigation reasonably
requested by a prospective purchaser of any property, provided that such
investigation is subject to conditions and limitations (including
indemnification and insurance obligations regarding the conduct of such
investigation) that are reasonably protective of the Issuer and any Restricted
Subsidiary, or (iv) any investigation or remediation required pursuant to any
lease agreements with the owners of any Properties.
7.14    Transactions with Affiliates. Except for payment of Restricted Payments
permitted by Section 7.4, the Issuer will not, and will not permit any other
Group Member to, enter into any transaction, including any purchase, sale, lease
or exchange of Property or the rendering of any service, with any Affiliate
(other than between the Issuer and other Note Parties) unless such transactions
are otherwise not prohibited under this Agreement and are upon fair and
reasonable terms no less favorable to it than it would obtain in a comparable
arm’s length transaction with a Person not an Affiliate.
7.15    Subsidiaries. The Issuer shall not, and shall not permit any of its
Restricted Subsidiaries to, sell, assign or otherwise Dispose of any Equity
Interests in any Group Members except in compliance with Section 7.9. The Issuer
shall not, and shall not permit any other Group Member to, have any foreign
Subsidiaries (other than those in existence on the Closing Date).
7.16    Negative Pledge Agreements; Dividend Restrictions. The Issuer will not,
and will not permit any of its Restricted Subsidiaries to, create, incur, assume
or suffer to exist any contract, agreement or understanding which in any way
prohibits or restricts (a) the granting, conveying, creation or imposition of
any Lien on any of its Property to secure the Obligations or which (i) requires
the consent of other Persons in connection therewith or (ii) provides that any
such occurrence shall constitute a default or breach of such agreement or (b)
the Issuer or any Restricted Subsidiary from (i) paying dividends or making
distributions to any Note Party, (ii) paying any Indebtedness owed to any Note
Party (other than any restrictions imposed on any Note Party making any such
payment pursuant to the Note Documents during an Event of Default or pursuant to
the terms of any First Lien Loan Documents having the same restrictions as the
Note Documents), (iii) making loans or advances to, or other Investments in, any
Note Party (other than any restrictions imposed on any Note Party making such
loan or advance pursuant to the Note Documents during an Event of Default or
pursuant to the terms of any First Lien Loan Documents having the same
restrictions as the Note Documents) or (iv) prepaying or repaying Obligations;
provided that (A) the foregoing shall not apply to restrictions and conditions
under the Note Documents and (B) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement for purchase money
Indebtedness or Capital Lease Obligations permitted by this Agreement if such
restrictions or conditions apply only to the Property securing such purchase
money Indebtedness or Capital Lease Obligations.


87

--------------------------------------------------------------------------------





7.17    Swap Agreements.
(a)    The Issuer will not, and will not permit any other Group Member to, enter
into any Swap Agreements with any Person other than:
(i)    Swap Agreements with an Approved Counterparty in respect of commodities
entered into not for speculative purposes the notional volumes for which (when
aggregated with other commodity Swap Agreements then in effect other than basis
differential swaps on volumes already hedged pursuant to other Swap Agreements)
do not exceed, as of the date such Swap Agreement is entered into (A) ninety
percent (90%) of the reasonably anticipated projected production (as such
production is projected in the most recent Reserve Report delivered pursuant to
the terms of this Agreement) from Proved Reserves from the Issuer’s and its
Restricted Subsidiaries’ Oil and Gas Properties for each month during the period
which such Swap Agreement is in effect for each of crude oil, natural gas and
natural gas liquids, calculated separately (it being understood that natural gas
liquids may be hedged with Swap Agreements for natural gas, in which case any
such Swap Agreements for natural gas shall be measured as counting toward the
amount notional volumes of natural gas liquids which are permitted to be subject
to Swap Agreements hereunder on a BTU equivalent basis), for the period of
twenty-four (24) months following the date such Swap Agreement is entered into
and (B) ninety percent (90%) of the reasonably anticipated projected production
(as such production is projected in the most recent Reserve Report delivered
pursuant to the terms of this Agreement) from the Issuer’s and its Restricted
Subsidiaries’ proved, developed, producing Oil and Gas Properties for each month
during the period which such Swap Agreement is in effect for each of crude oil,
natural gas and natural gas liquids, calculated separately (it being understood
that natural gas liquids may be hedged with Swap Agreements for natural gas, in
which case any such Swap Agreements for natural gas shall be measured as
counting toward the amount notional volumes of natural gas liquids which are
permitted to be subject to Swap Agreements hereunder on a BTU equivalent basis)
for the period of twenty-five (25) to sixty (60) months following the date such
Swap Agreement is entered into; provided that (x) the Issuer may update the
projections referenced in Section 7.17(a)(i)(A) and Section 7.17(a)(i)(B) above
(as well as Section 7.17(a)(ii)(A) below) by providing the Agent an internal
report prepared by or under the supervision of the chief engineer of the Issuer
and its other Group Members and any additional informational reasonably
requested by the Agent that is, in each case, reasonably satisfactory to the
Agent (and shall include new reasonably anticipated Hydrocarbon production from
new wells or other production improvements and any dispositions, well shut-ins
and other reductions of, or decreases to, production) and (y) any Swap
Agreements shall not, in any case, have a tenor of greater than five (5) years;
provided further that the foregoing limitations shall not apply to purchased put
options or floors for Hydrocarbons that are not related to corresponding calls,
collars or swaps and with respect to which any Group Member has no payment
obligation other than premiums and charges the total amount of which are fixed
and known at the time such transaction is entered into;
(ii)    in connection with a proposed acquisition by the Issuer or its
Restricted Subsidiaries of Oil and Gas Properties pursuant to a binding and
enforceable


88

--------------------------------------------------------------------------------





purchase and sale agreement and in addition to the Swap Agreements permitted to
be entered into pursuant to Section 7.17(a)(i), Swap Agreements with Approved
Counterparties in respect of commodities entered into not for speculative
purposes; provided that:
(A)    the notional volumes for which (exclusive of puts, floors and basis
differential swaps on volumes already hedged pursuant to other Swap Agreements
for which the total amount of obligations thereunder are known and fixed at the
time such transaction is entered into) do not exceed, as of the date such Swap
Agreement is entered into (as such production is projected in the most recent
Reserve Report delivered pursuant to the terms of this Agreement (subject to the
terms of the proviso in Section 7.17(a)(i)(x))) and for each month during the
period during which such Swap Agreement is in effect) fifteen percent (15%) of
the reasonably anticipated production from Proved Reserves from the Issuer’s and
its Restricted Subsidiaries’ Oil and Gas Properties for each month during the
period which such Swap Agreement is in effect for each of crude oil, natural gas
and natural gas liquids, calculated separately (it being understood that natural
gas liquids may be hedged with Swap Agreements for natural gas in which case any
such Swap Agreements for natural gas shall be measured as counting toward the
amount notional volumes of natural gas liquids which are permitted to be subject
to Swap Agreements hereunder on a BTU equivalent basis) for the period of
thirty-six (36) months following the date such Swap Agreement is entered into;
(B)    such Swap Agreements are entered into on or after the date on which the
Issuer or any of its Restricted Subsidiaries signs such a binding and
enforceable purchase and sale agreement in connection with such proposed
acquisition of Oil and Gas Properties;
(C)    such Swap Agreements shall not, in any case, have a tenor of greater than
three (3) years; and
(D)    the Issuer shall Unwind such Swap Agreements to the extent necessary to
be in compliance with the limitations set forth in Section 7.17(a)(i) on the
earliest of (1) the date of consummation of such proposed acquisition of Oil and
Gas Properties, (2) the date that is 90 days after the execution of the purchase
and sale agreement relating to such acquisition to the extent that such
acquisition has not been consummated by such date, and (3) any Note Party knows
with reasonable certainty that such acquisition will not be consummated or such
purchase and sale agreement is terminated; and
(iii)    Swap Agreements in respect of interest rates with an Approved
Counterparty, which effectively convert interest rates from floating to fixed,
the notional amounts of which (when aggregated with all other Swap Agreements of
the Issuer and its Subsidiaries then in effect effectively converting interest
rates from floating to fixed) do not exceed 80% of the then outstanding
principal amount of all the Issuer’s Indebtedness for borrowed money which bears
interest at a floating rate;


89

--------------------------------------------------------------------------------





(b)    in no event shall any Swap Agreement contain any requirement, agreement
or covenant for any Group Member to post collateral or margin to secure their
obligations under such Swap Agreement or to cover market exposures (other than
under the Security Instruments);
(c)    Swap Agreements shall only be entered into in the ordinary course of
business (and not for speculative purposes);
(d)    no Swap Agreement in respect of commodities shall be terminated, unwound,
cancelled or otherwise disposed of except to the extent permitted by
Section 7.11; and
(e)    if, after the end of any calendar month, the aggregate volume of all Swap
Agreements in respect of commodities for which settlement payments were
calculated in such calendar month and the preceding calendar month (other than
basis differential swaps on volumes hedged by other Swap Agreements) exceeded,
or will exceed, 100% of actual production of crude oil, natural gas and natural
gas liquids, calculated separately, in such calendar months, then the Issuer
shall terminate, create off-setting positions, allocate volumes to other
production the Issuer or any Subsidiary is marketing, or otherwise Unwind
existing Swap Agreements such that, at such time, future hedging volumes will
not exceed 100% of reasonably anticipated projected production from proved,
developed producing Oil and Gas Properties for each of crude oil, natural gas
and natural gas liquids, calculated separately, for the then-current and any
succeeding calendar months.
7.18    Amendments to Organizational Documents and Material Contracts. The
Issuer shall not, and shall not permit any other Group Member to, amend,
supplement or otherwise modify (or permit to be amended, supplemented or
modified) its Organizational Documents or the First Lien Loan Documents in any
material respect that could reasonably be expected to be materially adverse to
the interests of the Administrative Agent or the Holders without the consent of
the Requisite Holders.
7.19    Changes in Fiscal Periods. The Issuer shall not, and shall not permit
any other Group Member to have its Fiscal Year end on a date other than December
31 or change the its method of determining Fiscal Quarters.
7.20    Amendments to Senior Debt; Collateral; Borrowing Base.
(a)    The Issuer and Note Parties shall not amend, waive, modify or supplement
and shall not consent to any amendment, waiver, modification or supplement to
the First Lien Loan Documents (as defined in the Intercreditor Agreement) or
incur, create, assume or suffer to exist any First Lien Obligations (as defined
in the Intercreditor Agreement), including pursuant to any Permitted Revolver
Refinancing, under any First Lien Documents, if the effect thereof would be to
(i) modify a covenant, event of default or any other provision in the First Lien
Loan Documents in a manner that prohibits or restricts one or more Group Members
from making payments of principal, interest or otherwise in respect of the
Obligations in a manner that is more restrictive than as permitted under the
First Lien Loan Documents as in effect on the Closing Date, (ii)(A) subordinate
in right of payment any First Lien Obligations to any other Indebtedness or
subordinate the Liens securing First Lien Obligations to any other Lien (other
than any DIP Financing Lien as defined in the Intercreditor Agreement) or
(B) other than by operation of law, permit any Indebtedness (other than


90

--------------------------------------------------------------------------------





the First Lien Obligations) to be senior in right of payment or senior or pari
passu in right of Lien priority to the Obligations (for avoidance of the doubt,
the foregoing shall preclude the ‘layering’ of Indebtedness of the type set
forth in clause (a) of the definition of Indebtedness that is senior in right of
payment, or senior or pari passu in right of Lien priority to the Obligations),
(iii) increase the applicable margin or any other component of yield under the
under the First Lien Loan Documents such that the yield under the First Lien
Credit Agreement (excluding increases resulting from the accrual of interest at
the default rate) exceeds by more than 300 basis points the yield under the
First Lien Credit Agreement on the Closing Date at any Borrowing Base
utilization level (for the purpose of making such determination, the LIBO Rate
(as defined in the First Lien Credit Agreement on the date hereof) will be
calculated in accordance with the then existing First Lien Credit Agreement (it
being understood (A) for avoidance of doubt, that fluctuations in the LIBO Rate
shall not be included in such determination of yield and (B) arrangement fees,
structuring fees, commitment fees, underwriting fees or other fees payable to
any lead arranger (or its affiliates) in connection with arranging such
amendment, restatement, supplement, modification or Refinancing shall not be
included in such determination of yield)), (iv) permit the Borrowing Base to not
be subject to a customary scheduled redetermination for a conforming commercial
banking borrowing base facility at least once in each eighteen (18) calendar
month period, or (v) contravene any provision of the Intercreditor Agreement;
and
(b)    Issuer will not, and will not permit any Subsidiary, to grant a Lien on
any Property to secure obligations outstanding under the First Lien Credit
Facility without substantially contemporaneously granting to the Agent, as
security for the Obligations, a second priority Lien on the same property
pursuant to the Security Instruments (it being understood that if any Security
Instruments need to be executed to grant such Lien they shall be in form and
substance reasonably satisfactory to the Requisite Holders (provided that, prior
to Discharge of First Lien Non-Excluded Obligations, such documentation when
entered into shall be substantially similar to the applicable corresponding
First Lien Collateral Document(s)).


Article VIII.
EVENTS OF DEFAULT; REMEDIES
8.1    Events of Default. One or more of the following events shall constitute
an “Event of Default”:
(a)    the Issuer shall fail to pay any principal of, or premium on, any Note
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof, by acceleration or otherwise;
(b)    the Issuer shall fail to pay any interest on any Note or any fee or any
other amount (other than an amount referred to in Section 8.1(a)) payable under
any Note Document, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five (5) days;


91

--------------------------------------------------------------------------------





(c)    any representation or warranty made or deemed made by or on behalf of the
Issuer or any other Group Member in or in connection with any Note Document or
any amendment or modification of any Note Document or waiver under such Note
Document, or in any report, notice, certificate, financial statement or other
document furnished pursuant to or in connection with any Note Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made;
(d)    the Issuer or any other Group Member shall fail to observe or perform any
covenant, condition or agreement contained in Section 6.1(j), Section 6.2,
Section 6.3 (only with respect to the Issuer’s existence), Section 6.17 or in
Article VII;
(e)    the Issuer or any other Group Member shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in Section 8.1(a), Section 8.1(b), Section 8.1(c) or Section 8.1(d))
or any other Note Document, and such failure shall continue unremedied for a
period of 30 days after the earlier to occur of (A) notice thereof from the
Agent to the Issuer (which notice will be given at the request of any Holder) or
(B) a Responsible Officer of the Issuer or such other Group Member otherwise
becoming aware of such default;
(f)    the Issuer or any other Group Member shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness (including the First Lien Credit Facility), when and as
the same shall become due and payable and such failure continues after the
applicable grace or notice period, if any, specified in the relevant document
for such Material Indebtedness;
(g)    (i) any other event or condition occurs that results in any Material
Indebtedness (other than the Indebtedness under the First Lien Credit Facility)
of any Group Member becoming due prior to its scheduled maturity or that enables
or permits (after giving effect to any applicable notice periods, if any, and
any applicable grace periods) the holder or holders of any such Material
Indebtedness or any trustee or agent on its or their behalf to cause any such
Material Indebtedness to become due, or to require the Redemption thereof or any
offer to Redeem to be made in respect thereof, prior to its scheduled maturity
or require the Issuer or any other Group Member to make an offer in respect
thereof or (ii) any event or condition occurs that results in any Indebtedness
under the First Lien Credit Facility becoming due prior to its scheduled
maturity or subject to a mandatory prepayment to be made in respect thereof,
prior to its scheduled maturity; provided, however that this clause (g)(ii)
shall not apply to Indebtedness under the First Lien Credit Facility that
becomes due as a result of (x) any Borrowing Base Deficiency or (y) the sale,
transfer or other disposition of property or assets securing such Indebtedness
permitted under the terms thereof;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Group Member, or its or their debts, or of a substantial part of
its or their assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Issuer or any other Group Member or for a substantial part of its or
their assets, and, in any such case, such


92

--------------------------------------------------------------------------------





proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;
(i)    the Issuer or any other Group Member shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 8.1(h), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Issuer or any other Group Member or for a substantial
part of its or their assets, (iv) file an answer admitting the material
allegations of a petition filed against it or them in any such proceeding, (v)
make a general assignment for the benefit of creditors, (vi) take any action for
the purpose of effecting any of the foregoing; or any partner, or stockholder of
the Issuer shall make any request or take any action for the purpose of calling
a meeting of the partners or stockholders, as applicable, of the Issuer to
consider a resolution to dissolve and wind up the Issuer’s affairs or (vii)
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;
(j)    (i) one or more judgments for the payment of money in an aggregate amount
in excess of $10,000,000 (to the extent not covered by independent third party
insurance as to which the insurer does not dispute coverage and is not subject
to an insolvency proceeding) or (ii) any one or more non-monetary judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, shall be rendered against any Group Member or any
combination thereof and the same shall remain undischarged for a period of sixty
(60) consecutive days during which execution shall not be effectively stayed;
(k)    the Note Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Issuer or a Note Party that is a party thereto or shall be repudiated by any of
them, or cease to create a valid and perfected Lien of the priority required
thereby on any Collateral purported to be covered thereby, except to the extent
permitted by the terms of this Agreement, or the Issuer or any other Note Party
or any of their Affiliates shall so state or assert in writing; or
(l)    a Change in Control shall occur.
8.2    Remedies.
(a)    In the case of an Event of Default other than one described in
Section 8.1(h) or Section 8.1(i), at any time thereafter during the continuance
of such Event of Default, the Agent may (acting at the request of the Requisite
Holders), and at the request of the Requisite Holders, shall, by notice to the
Issuer, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Notes then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Notes so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Issuer and
the other Note Parties accrued


93

--------------------------------------------------------------------------------





hereunder and under the Notes and the other Note Documents, shall become due and
payable immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Issuer and the other Note Parties; and in case of an Event
of Default described in Section 8.1(h) or Section 8.1(i), the Commitments shall
automatically terminate and the Notes and the principal of the Notes then
outstanding, together with accrued interest thereon and all fees and the other
obligations of the Issuer and the other Note Parties accrued hereunder and under
the Notes and the other Note Documents, shall automatically and immediately
become due and payable, without presentment, demand, protest, notice of intent
to accelerate, notice of acceleration or other notice of any kind, all of which
are hereby waived by the Issuer and the other Note Parties. In the case of the
occurrence of an Event of Default, the Agent and the Holders will have all other
rights and remedies available at law and equity.
(b)    All proceeds realized from the liquidation or other disposition of
Collateral or otherwise received after maturity of the Notes, whether by
acceleration or otherwise, shall be applied:
(i)    first, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Agent in its capacity
as such (including any costs and expenses related to foreclosure or realization
upon, or protecting, Collateral);
(ii)    second, pro rata to payment or reimbursement of that portion of the
Obligations constituting fees, expenses and indemnities payable to the Holders
and the other Indemnitees under Section 10.3;
(iii)    third, pro rata to payment of accrued Interest (including interest at
the Default Rate, if any) on the Notes;
(iv)    fourth, pro rata to pay the Make-Whole Amount, Repayment Fee or other
amount due and payable pursuant to Section 2.12(g), if any, on the Notes
(including, for the avoidance of doubt, any Make-Whole Amount, any Repayment Fee
or other amount due and payable pursuant to Section 2.12(g) resulting from the
prepayment of principal under clause fifth below);
(v)    fifth, pro rata to payment of principal outstanding on the Notes which
have not yet been reimbursed by or on behalf of the Issuer at such time;
(vi)    sixth, pro rata to any other Obligations; and
(vii)    seventh, any excess, after all of the Obligations shall have been
indefeasibly paid in full in cash, shall be paid to the Issuer or as otherwise
required by any Governmental Requirement.
Without limiting the generality of the foregoing, it is understood and agreed
that if the Obligations are accelerated or otherwise become due prior to the
Maturity Date, in each case, in


94

--------------------------------------------------------------------------------





respect of any Event of Default (including, but not limited to, upon the
occurrence of a bankruptcy or insolvency event (including the acceleration of
claims by operation of law)), the Make-Whole Amount with respect to an optional
prepayment of the Notes will also be due and payable as though the Notes were
optionally prepaid and shall constitute part of the Obligations, in view of the
impracticability and extreme difficulty of ascertaining actual damages and by
mutual agreement of the parties as to a reasonable calculation of each Holder’s
lost profits as a result thereof. Any premium payable above shall be presumed to
be the liquidated damages sustained by each Holder as the result of the early
prepayment and the Issuer agrees that it is reasonable under the circumstances
currently existing. The premium shall also be payable in the event the Loans are
satisfied or released by foreclosure (whether by power of judicial proceeding),
deed in lieu of foreclosure or by any other means. THE ISSUER EXPRESSLY WAIVES
(TO THE FULLEST EXTENT IT MAY LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR
FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE
FOREGOING PREMIUM IN CONNECTION WITH ANY SUCH ACCELERATION. The Issuer expressly
agrees (to the fullest extent it may lawfully do so) that: (A) the premium is
reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel; (B) the premium
shall be payable notwithstanding the then prevailing market rates at the time
payment is made; (C) there has been a course of conduct between Holders and the
Issuer giving specific consideration in this transaction for such agreement to
pay the premium; and (D) the Issuer shall be estopped hereafter from claiming
differently than as agreed to in this paragraph. The Company expressly
acknowledges that its agreement to pay the premium to the Holders as herein
described is a material inducement to Holders to purchase the Notes.
Article IX.
AGENT
9.1    Appointment of Agent. U.S. Bank National Association is hereby appointed
Agent hereunder and under the other Note Documents and each Holder hereby
authorizes U.S. Bank National Association, in such capacity, to act as its agent
(including as collateral agent) in accordance with the terms hereof and the
other Note Documents. Agent hereby agrees to act upon the express conditions
contained herein and the other Note Documents, as applicable. The provisions of
this Section 9.1 are solely for the benefit of Agent and the Holders and no Note
Party shall have any rights as a primary or third party beneficiary of any of
the provisions thereof, except as expressly set forth herein. In performing its
functions and duties hereunder, Agent shall act solely as an agent of the
Holders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for any Note Party
or any Affiliate thereof.
9.2    Powers and Duties. Each Holder irrevocably authorizes Agent to take such
action on such Holder’s behalf and to exercise such powers, rights and remedies
and perform such duties hereunder and under the other Note Documents as are
specifically delegated or granted to Agent by the terms hereof and thereof,
together with such actions, powers, rights and remedies as are reasonably
incidental thereto. Agent shall have only those duties and responsibilities that
are expressly specified herein and the other Note Documents. Without limiting
the generality of the foregoing, Agent shall not have or be deemed to have, by
reason hereof or any of the other Note


95

--------------------------------------------------------------------------------





Documents, a fiduciary relationship in respect of any Holder; and nothing herein
or any of the other Note Documents, expressed or implied, is intended to or
shall be so construed as to impose upon Agent any obligations in respect hereof
or any of the other Note Documents except as expressly set forth herein or
therein.
9.3    General Immunity.
(a)    No Responsibility for Certain Matters. Agent shall not be responsible to
any Holder for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Note Document
or for any representations, warranties, recitals or statements made herein or
therein or made in any written or oral statements or in any financial or other
statements, instruments, reports or certificates or any other documents
furnished or made by Agent to the Holders or by or on behalf of any Note Party
to Agent or any Holder in connection with the Note Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Note Party or any other Person liable for the payment of any
Obligations, nor shall Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Note Documents or as to the use of the
proceeds of the Notes or as to the existence or possible existence of any Event
of Default or Default or to make any disclosures with respect to the foregoing.
Agent shall not be responsible for the satisfaction of any condition set forth
in Article III or elsewhere in any Note Document, other than to confirm receipt
of items expressly required to be delivered to Agent. Agent will not be required
to take any action that is contrary to applicable law or any provision of this
Agreement or any Note Document. Anything contained herein to the contrary
notwithstanding, Agent shall not have any liability arising from confirmations
of the amount of outstanding Notes or the component amounts thereof.
(b)    Exculpatory Provisions. Subject to clause (b)(ii) hereof further limiting
the liability of Agent, neither Agent nor any of its officers, partners,
directors, employees or agents shall be liable to the Holders for any action
taken or omitted by Agent under or in connection with any of the Note Documents,
except to the extent caused by Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, nonappealable order.
Agent shall be entitled to refrain from any act or the taking of any action
(including the failure to take an action) in connection herewith or any of the
other Note Documents or from the exercise of any power, discretion or authority
vested in it hereunder or thereunder, except powers and authority expressly
contemplated hereby or thereby, unless and until Agent shall have received
written instructions in respect thereof from Requisite Holders (or the Holders
as may be required to give such instructions under Section 10.6) or in
accordance with the applicable Security Instrument, and, upon receipt of such
instructions from Requisite Holders (or the Holders, as the case may be), or in
accordance with the other applicable Security Instrument, as the case may be,
Agent shall act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected and free from liability in relying on
opinions and judgments of attorneys (who may be attorneys for the Note Parties),


96

--------------------------------------------------------------------------------





accountants, experts and other professional advisors selected by it; and (ii) no
Holder shall have any right of action whatsoever against Agent as a result of
Agent acting or (where so instructed) refraining from acting hereunder or any of
the other Note Documents in accordance with the instructions of Requisite
Holders (or the Holders as may be required to give such instructions under
Section 10.6) or in accordance with the applicable Security Instrument. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Note Document unless Agent shall first receive such
advice or concurrence of the Holders (as required by this Agreement) and until
such instructions are received, Agent shall act, or refrain from acting, as it
deems advisable. If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Holders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Note Document in accordance with
a request or consent of the Requisite Holders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Holders. No provision of this Agreement or any other Note Document or any
agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby shall require Agent to: (i) expend or risk its
own funds or provide indemnities in the performance of any of its duties
hereunder or the exercise of any of its rights or power or (ii) otherwise incur
any financial liability in the performance of its duties or the exercise of any
of its rights or powers. Agent shall not be responsible for (i) perfecting,
maintaining, monitoring, preserving or protecting the security interest or lien
granted under this Agreement, any other Note Document or any agreement or
instrument contemplated hereby or thereby, (ii) the filing, re-filing,
recording, re- recording or continuing of any document, financing statement,
mortgage, assignment, notice, instrument of further assurance or other
instrument in any public office at any time or times, or (iii) providing,
maintaining, monitoring or preserving insurance on or the payment of taxes with
respect to any of the Collateral. The actions described in items (i) through
(iii) of the immediately preceding sentence shall be the responsibility of the
Holders and the Note Parties. Agent shall not be required to qualify in any
jurisdiction in which it is not presently qualified to perform its obligations
as Agent. Agent has accepted and is bound by the Note Documents executed by
Agent as of the date of this Agreement and, as directed in writing by the
Requisite Holders, Agent shall execute additional Note Documents delivered to it
after the date of this Agreement; provided, however, that such additional Note
Documents do not adversely affect the rights, privileges, benefits and
immunities of Agent. Agent will not otherwise be bound by, or be held obligated
by, the provisions of any loan agreement, indenture or other agreement governing
the Obligations (other than this Agreement and the other Note Documents to which
such Agent is a party). No written direction given to Agent by the Requisite
Holders or any Note Party that in the sole judgment of Agent imposes, purports
to impose or might reasonably be expected to impose upon Agent any obligation or
liability not set forth in or arising under this Agreement and the other Note
Documents will be binding upon Agent unless Agent elects, at its sole option, to
accept such direction. Agent shall not be responsible or liable for any failure
or delay in the performance of its obligations under this Agreement or the other
Note Documents arising out of or caused, directly or indirectly, by
circumstances beyond its reasonable control, including, without limitation, acts
of God; earthquakes; fire; flood; terrorism; wars and other military
disturbances; sabotage; epidemics; riots; business interruptions; loss or
malfunctions of utilities, computer (hardware or software) or communication
services; accidents; labor disputes; acts of civil or military authority and
governmental action. Beyond the exercise of reasonable care in the custody of
the Collateral in the possession or control


97

--------------------------------------------------------------------------------





of the Agent or its bailee, Agent will not have any duty as to any other
Collateral or any income thereon or as to preservation of rights against prior
parties or any other rights pertaining thereto. Agent will be deemed to have
exercised reasonable care in the custody of the Collateral in its possession if
the Collateral is accorded treatment substantially equal to that which it
accords its own property, and Agent will not be liable or responsible for any
loss or diminution in the value of any of the Collateral by reason of the act or
omission of any carrier, forwarding agency or other agent or bailee selected by
Agent in good faith. Agent will not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the Liens in any of the Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part hereunder, except to the extent such action or omission constitutes
gross negligence or willful misconduct on the part of Agent, as determined by a
court of competent jurisdiction in a final, nonappealable order, for the
validity or sufficiency of the Collateral or any agreement or assignment
contained therein, for the validity of the title of any grantor to the
Collateral, for insuring the Collateral or for the payment of taxes, charges,
assessments or Liens upon the Collateral or otherwise as to the maintenance of
the Collateral. Agent hereby disclaims any representation or warranty to the
present and future holders of the Obligations concerning the perfection of the
Liens granted hereunder or in the value of any of the Collateral. In the event
that Agent is required to acquire title to an asset for any reason, or take any
managerial action of any kind in regard thereto, in order to carry out any
fiduciary or trust obligation for the benefit of another, which in Agent’s sole
discretion may cause Agent to be considered an “owner or operator” under any
environmental laws or otherwise cause Agent to incur, or be exposed to, any
environmental liability or any liability under any other federal, state or local
law, Agent reserves the right, instead of taking such action, either to resign
as Agent or to arrange for the transfer of the title or control of the asset to
a court appointed receiver. Agent will not be liable to any person for any
environmental liability or any environmental claims or contribution actions
under any federal, state or local law, rule or regulation by reason of Agent’s
actions and conduct as authorized, empowered and directed hereunder or relating
to any kind of discharge or Release or threatened discharge or Release of any
Hazardous Materials into the environment. Each Holder authorizes and directs
Agent to enter into this Agreement and the other Note Documents to which it is a
party. Each Holder agrees that any action taken by Agent or Requisite Holders in
accordance with the terms of this Agreement or the other Note Documents and the
exercise by Agent or Requisite Holders of their respective powers set forth
therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Holders.
(c)    Notice of Default. Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default, except with respect to
Events of Default in the payment of principal, interest and fees required to be
paid to Agent for the account of the Holders, unless Agent shall have received
written notice from a Holder or the Issuer in accordance with the notice
requirements of Section 10.1 herein referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default.” Agent will notify the Holders of its receipt of any such notice, Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interest of the Holders.
(d)    Exculpation of the Placement Agent.


98

--------------------------------------------------------------------------------





(i)    The Holders acknowledge that the Placement Agents have not made any
representations and warranties with respect to the Issuer or the investment
contemplated by this Agreement, and the Holders will not rely on any statements
made by the Placement Agents, orally or in writing, to the contrary.
(ii)    The Holders acknowledge that they have negotiated the investment
contemplated by this Agreement directly with the Issuer, and the Placement
Agents will not be responsible for the ultimate success of any such investment.
(iii)    In light of the Holders’ representations and warranties set forth in
Article V and Section 9.03(ii) of this Agreement and the foregoing, to the
fullest extent permitted by law, the Holders release the Placement agents and
their respective employees, officers and affiliates from any liability with
respect to the Holders’ participation, or proposed participation, in the
investment contemplated by this Agreement. This Section 9.03(d) shall survive
any termination of this Agreement. The Placement Agents have introduced the
Holders to the Issuer in reliance on the Holders’ understanding and agreement to
this Section 9.03(d).


9.4    The Holders’ Representations, Warranties and Acknowledgment.
(a)    Each Holder represents and warrants to Agent that it has made its own
independent investigation of the financial condition and affairs of each Note
Party, without reliance upon Agent or any other Holder and based on such
documents and information as it has deemed appropriate, in connection with Note
Purchases hereunder and that it has made and shall continue to make its own
appraisal of the creditworthiness of each Note Party. Agent shall not have any
duty or responsibility, either initially or on a continuing basis, to make any
such investigation or any such appraisal on behalf of the Holders or to provide
any Holder with any credit or other information with respect thereto, whether
coming into its possession before the purchase of the Notes or at any time or
times thereafter, and Agent shall not have any responsibility with respect to
the accuracy of or the completeness of any information provided to the Holders.
(b)    Each Holder, by delivering its signature page to this Agreement or a
joinder agreement and funding its Note, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Note Document and each other
document required to be approved by Agent, Requisite Holders or the Holders, as
applicable.
9.5    Successor Agent.
(a)    Subject to the appointment and acceptance of a successor Agent as
provided in this Section 9.5, the Agent may resign at any time by giving thirty
(30) days’ prior written notice thereof to the Requisite Holders, and the
Issuer. Agent may be removed as Agent at the request of the Requisite Holders.
Upon any such notice of resignation or removal, Requisite Holders shall have the
right (in consultation with the Issuer unless an Event of Default shall have
occurred and is continuing), to appoint a successor Agent. If no successor shall
have been so appointed by the


99

--------------------------------------------------------------------------------





Requisite Holders and shall have accepted such appointment within thirty (30)
days after the retiring Agent gives notice of its resignation, then the retiring
Agent’s resignation shall nevertheless thereupon become effective and the
Requisite Holders shall perform all of the duties of Agent, as applicable,
hereunder until such time, if any, as the Requisite Holders appoint a successor
Agent as provided for above. In such case, the Requisite Holders shall appoint
one Person to act as Agent for purposes of any communications with the Issuer,
and until the Issuer shall have been notified in writing of such Person and such
Person’s notice address as provided for in Section 10.1, the Issuer shall be
entitled to give and receive communications to/from the resigning Agent. Upon
the acceptance of any appointment as Agent hereunder by a successor Agent and
the payment of the outstanding fees and expenses of the resigning or removed
Agent, that successor Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed Agent
and the retiring or removed Agent shall promptly (i) transfer to such successor
Agent all sums and other items of Collateral held under the Security
Instruments, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Agent under the Note Documents, and (ii) execute and deliver to such successor
Agent such amendments to financing statements, and take such other actions, as
may be reasonably requested in connection with the assignment to such successor
Agent of the security interests created under the Security Instruments (the
reasonable out-of-pocket expenses of which shall be borne by the Issuer),
whereupon such retiring or removed Agent shall be discharged from its duties and
obligations hereunder. After any retiring Agent’s resignation or any Agent’s
removal hereunder as Agent, the provisions of this Section 9.5 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent hereunder.
(b)    Delegation of Duties. Agent may perform any and all of its duties and
exercise its rights and powers under this Agreement or under any other Note
Document by or through any one or more sub-agents appointed by Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates. Agent shall not be responsible
for the acts or omissions of its sub-agents so long as they are appointed with
due care. The exculpatory, indemnification and other provisions of Section 9.3
shall apply to any Affiliates of Agent and shall apply to their respective
activities in connection with the syndication of the Notes issued hereby. All of
the rights, benefits and privileges (including the exculpatory and
indemnification provisions) of Section 9.3 shall apply to any such sub-agent and
to the Affiliates of any such sub-agent, and shall apply to their respective
activities as sub-agent.
9.6    Security Instruments.
(a)    Agent under Security Instruments; Releases. Each Holder and other Secured
Party hereby irrevocably authorizes the Agent, on behalf of and for the benefit
of the Holders and the other Secured Parties, to be the agent for and
representative of the Holders and the other Secured Parties with respect to the
Security Instruments and to enter into such other agreements with respect to the
Collateral (including intercreditor agreements) as it may deem necessary with
the consent of the Requisite Holders. The Agent is expressly authorized to
execute any documents or instruments or take other actions necessary to
(i) release any Lien (x) encumbering any item of Collateral that is the subject
of a sale or other disposition of assets permitted hereby (including, without
limitation, any collateral owned by a Restricted Subsidiary that is redesignated
as an Unrestricted Subsidiary


100

--------------------------------------------------------------------------------





in accordance with Section 6.17) or (y) with respect to which release the
Requisite Holders (or the Holders as may be required to give such consent under
Section 10.6) have consented to, or (ii) release any Guarantor from the
guarantee pursuant to the Guarantee and Collateral Agreement with respect to (x)
any Person that no longer constitutes a Subsidiary as a result of a transaction
permitted hereby or (y) which release the Requisite Holders (or such other
Holders as may be required to give such consent under Section 10.6) have
consented to.
(b)    Right to Realize on Collateral and Enforce Guaranty. Anything contained
in any of the Note Documents to the contrary notwithstanding, the Issuer, Agent
and each Holder hereby agree that (i) no Holder shall have any right
individually to realize upon any of the Collateral or to enforce any guaranty or
exercise any other remedy provided under the Note Documents (other than the
right of set-off), it being understood and agreed that all powers, rights and
remedies hereunder may be exercised solely by Agent (acting at the written
direction of the Requisite Holders), on behalf of the Holders in accordance with
the terms hereof and all powers, rights and remedies under this Agreement and
the Security Instruments may be exercised solely by Agent (acting at the written
direction of the Requisite Holders), and (ii) in the event of a foreclosure by
Agent on any of the Collateral pursuant to a public or private sale, Agent or
its nominee may be the purchaser of any or all of such Collateral at any such
sale and Agent, as agent for and representative of the Holders (but not any
Holder or the Holders in its or their respective individual capacities unless
the Requisite Holders shall otherwise agree in writing) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations arising under the Note Documents as a credit on
account of the purchase price for any collateral payable by Agent at such sale.
9.7    Posting of Approved Electronic Communications.
(a)    Delivery of Communications. Each Note Party hereby agree, unless directed
otherwise by Agent or unless the electronic mail address referred to below has
not been provided by Agent to such Person, that it will provide to Agent all
information, documents and other materials that it is obligated to furnish to
Agent or to the Holders pursuant to the Note Documents, including all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that (i) is or
relates to a Note Purchase Notice, (ii) relates to the payment of any principal
or other amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any other Note Document, or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Note or
other Note Purchase hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Issuer and Agent to an electronic mail address as
directed by Agent. In addition, each Note Party agrees to continue to provide
the Communications to Agent or the Holders, as the case may be, in the manner
specified in the Note Documents.
(b)    No Prejudice to Notice Rights. Nothing herein shall prejudice the right
of Agent or any Holder to give any notice or other communication pursuant to any
Note Document in any other manner specified in such Note Document.


101

--------------------------------------------------------------------------------





9.8    Proofs of Claim. The Holders and each Note Party hereby agree that after
the occurrence of an Event of Default pursuant to Sections 8.1(h) or (i), in
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Note Party, Agent (irrespective of whether the
principal of any Note shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Agent shall have made any
demand on any Note Party) shall be entitled and empowered, by intervention in
such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Notes and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of the Holders, Agent and other agents
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Holders, Agent and other agents and their agents and counsel
and all other amounts due the Holders, Agent and other agents hereunder) allowed
in such judicial proceeding; and
(b)    to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, interim trustee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Holder to make such payments to Agent and, in the event that
Agent shall consent to the making of such payments directly to the Holders, to
pay to Agent any amount due for the compensation, expenses, disbursements and
advances of Agent and its agents and counsel, and any other amounts due Agent
and other agents hereunder. Nothing herein contained shall be deemed to
authorize Agent to authorize or consent to or accept or adopt on behalf of any
Holder any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Holders or to authorize Agent to
vote in respect of the claim of any Holder in any such proceeding. Further,
nothing contained in this Section 9.8 shall affect or preclude the ability of
any Holder to (i) file and prove such a claim in the event that Agent has not
acted within ten (10) days prior to any applicable bar date and (ii) require an
amendment of the proof of claim to accurately reflect such Holder’s outstanding
Obligations.
9.9    Intercreditor Agreement. Each Holder (and each Person that becomes a
Holder hereunder pursuant to Section 10.7) hereby authorizes the Agent to enter
into, join or otherwise become party to the Intercreditor Agreement on behalf of
such Holder, in each case, as needed to effectuate the transactions permitted by
this Agreement and agrees that the Agent may take such actions on its behalf as
is contemplated by the terms of Intercreditor Agreement. Without limiting the
provisions of Sections 9.2 10.2 and 10.3, each Holder hereby consents to the
Agent and any successor serving in such capacity and agrees not to assert any
claim (including as a result of any conflict of interest) against the Agent, or
any such successor, arising from the role of the Agent or such successor under
the Note Documents or any such intercreditor agreement so long as it is either
acting in accordance with the terms of such documents and otherwise has not
engaged in gross negligence or willful misconduct (as determined in a final and
non-appealable judgment by a court of competent jurisdiction). In addition, the
Agent, or any such successor, shall be authorized, with the consent of the
Requisite Holders, to execute or to enter into amendments of, and amendments


102

--------------------------------------------------------------------------------





and restatements of, the Security Instruments, the Intercreditor Agreement and
any additional and replacement intercreditor agreements, as is contemplated by
the terms of the Intercreditor Agreement.
Article X.
MISCELLANEOUS
10.1    Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given to a Note Party or
the Agent, shall be sent to such Person’s address as set forth on Appendix B or
in the other relevant Note Document, and in the case of any Holder, the address
as indicated on Appendix B or otherwise indicated to Agent in writing. Each
notice hereunder shall be in writing and may be personally served, sent by
telefacsimile, electronic transmission or United States certified or registered
mail or courier service and shall be deemed to have been given when delivered
and signed for against receipt thereof, or upon confirmed receipt of
telefacsimile or electronic transmission (which confirmation shall be made by
telephone call by the sender to the Agent; confirmation by electronic messaging
shall not be deemed to be confirmation of receipt).
10.2    Expenses. Each Note Party shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Agent, the Holders and their Affiliates,
including, without limitation, the reasonable and documented fees, charges and
disbursements of one firm of counsel to the Holders and an additional firm of
counsel to the Agent and other outside consultants for the Agent and the
Holders, the reasonable travel, photocopy, mailing, courier, telephone and other
similar expenses, and the cost of environmental audits and surveys and
appraisals, in connection with the issuance of the Notes provided for herein,
the preparation, negotiation, execution, delivery and administration (both
before and after the execution hereof and including advice of counsel to the
Agent and the Holders as to the rights and duties of the Agent and the Holder
with respect thereto) of this Agreement and the other Note Documents and any
amendments, modifications or waivers of or consents related to the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all costs, expenses and Other Taxes incurred
by the Agent or any Holder in connection with any filing, registration,
recording or perfection of any security interest contemplated by this Agreement
or any Security Instrument or any other document referred to therein and
(iii) all out-of-pocket expenses incurred by the Agent or any Holder, including
the fees, charges and disbursements of counsel in connection with the
enforcement or protection of its rights in connection with this Agreement or any
other Note Document, including its rights under this Section 10.2, or in
connection with the Notes issued hereunder, including, without limitation, all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Notes.
10.3    Indemnity. In addition to the payment of expenses pursuant to
Section 10.2, whether or not any or all of the transactions contemplated hereby
shall be consummated, each Note Party agrees to defend (provided that counsel
shall be limited to (x) one (1) counsel to such Indemnitees, taken as a whole,
one (1) local counsel in each relevant jurisdiction and one (1) regulatory
counsel to all such Indemnitees with respect to a relevant regulatory matter,
taken as a whole, (y), solely in the event of a conflict of interest, one (1)
additional counsel (and, if necessary, one (1) regulatory


103

--------------------------------------------------------------------------------





counsel and one (1) local counsel in each relevant jurisdiction or for each
matter), indemnify, pay and hold harmless, Agent and each Holder, their
Affiliates and its and their respective officers, members, shareholders,
partners, directors, trustees, employees, advisors (including attorneys,
accountants and experts), representatives and agents and each of their
respective successors and assigns and each Person who controls any of the
foregoing (each, an “Indemnitee”), from and against any and all Indemnified
Liabilities, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH
INDEMNITEE; provided, no Note Party shall have any obligation to any Indemnitee
hereunder with respect to any Indemnified Liabilities if such Indemnified
Liabilities arise from the gross negligence, willful misconduct or bad faith of
that Indemnitee as determined by a court of competent jurisdiction in a final,
nonappealable order, provided that each Note Party shall not indemnify any
Indemnitee for (i) claims among the Holders and Agent or between the Holders and
their related parties to the extent not related to a breach of an obligation of
a Note Party or (ii) losses, claims, damages, liabilities or related expenses
that are determined by a court of competent jurisdiction by final and
nonappealable judgment to be a direct result of a breach of this Agreement by an
Indemnitee. To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in this Section 10.3 may be unenforceable in whole or in
part because they are violative of any law or public policy, the applicable Note
Party shall contribute the maximum portion that it is permitted to pay and
satisfy under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by Indemnitees or any of them
(b)    To the extent permitted by applicable law, no party hereto and no Note
Party shall assert, and each party hereto and each Note Party hereby waives,
releases and agrees not to sue upon any claim against any other party hereto and
any Indemnitee, on any theory of liability, for special, indirect, exemplary,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement, any Note Document or any
agreement or instrument contemplated hereby or thereby or referred to herein or
therein, the transactions contemplated hereby or thereby, any Note or the use of
the proceeds thereof or any act or omission or event occurring in connection
therewith, and each party hereto and each Note Party hereby waives, releases and
agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.
(c)    Each Note Party hereby acknowledges and agrees that an Indemnitee may now
or in the future have certain rights to indemnification provided by other
sources (“Other Sources”). Each Note Party hereby agrees that (i) it is the
indemnitor of first resort (i.e., its obligations to the Indemnitees are primary
and any obligation of the Other Sources to provide indemnification for the same
Indemnified Liabilities are secondary to any such obligation of the Note Party),
(ii) that it shall be liable for the full amount of all Indemnified Liabilities,
without regard to any rights the Indemnitees may have against the Other Sources,
and (iii) it irrevocably waives, relinquishes and releases the Other Sources and
the Indemnitees from any and all claims (A) against the Other Sources for
contribution, indemnification, subrogation or any other recovery of any kind in
respect thereof and (B) that an Indemnitee must seek expense advancement or


104

--------------------------------------------------------------------------------





reimbursement, or indemnification, from the Other Sources before the Note Party
must perform its obligations hereunder. No advancement or payment by the Other
Sources on behalf of an Indemnitee with respect to any claim for which such
Indemnitee has sought indemnification from a Note Party shall affect the
foregoing. The Other Sources shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery which the Indemnitee would have had against a Note Party if the Other
Sources had not advanced or paid any amount to or on behalf of the Indemnitee.
10.4    Set Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Holder and its/their respective
Affiliates is hereby authorized by each Note Party at any time or from time to
time subject to the consent of Agent (such consent to be given or withheld at
the written direction of the Requisite Holders), without notice to any Note
Party or to any other Person (other than Agent), any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts (in
whatever currency)) and any other Indebtedness at any time held or owing by such
Holder to or for the credit or the account of any Note Party (in whatever
currency) against and on account of the obligations and liabilities of any Note
Party to such Holder hereunder, and under the other Note Documents, including
all claims of any nature or description arising out of or connected hereto or
any other Note Document, irrespective of whether or not (a) such Holder shall
have made any demand hereunder, (b) the principal of or the interest on the
Notes or any other amounts due hereunder shall have become due and payable
pursuant to Article II and although such obligations and liabilities, or any of
them, may be contingent or unmatured, or (c) such obligation or liability is
owed to a branch or office of such Holder different from the branch or office
holding such deposit or obligation or such Indebtedness.
10.5    Sharing of Payments by the Holders. If any Holder shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest in any of its Notes or other Obligations hereunder
resulting in such Holder receiving payment of a proportion of the aggregate
amount of its Notes and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Holder
receiving such greater proportion shall (a) notify Agent of such fact, and
(b) purchase (for Cash at face value) participations in the Notes and other
Obligations of the Holders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Holders ratably in accordance with the aggregate amount of principal and accrued
interest on their respective Notes and other amounts owing them; provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Issuer pursuant to and in accordance with the
express terms of this Agreement, or (B) any payment obtained by a Holder as
consideration for the assignment of or sale of a participation in any of its
Notes or Obligations to any assignee


105

--------------------------------------------------------------------------------





or participant, other than to the Issuer or any Restricted Subsidiary thereof
(as to which the provisions of this paragraph shall apply).
The Issuer consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Holder acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Issuer rights of setoff and counterclaim with respect to such participation as
fully as if such Holder were a direct creditor of the Issuer in the amount of
such participation.
10.6    Amendments and Waivers.
(a)    Requisite Holders’ Consent. Subject to Sections 10.6(b) and 10.6(c), no
amendment, modification, termination or waiver of any provision of the Note
Documents, or consent to any departure by any Note Party therefrom, shall in any
event be effective without the written concurrence of (i) in the case of this
Agreement, the Issuer, Agent and the Requisite Holders or (ii) in the case of
any other Note Document, the Issuer and Agent with the consent of the Requisite
Holders.
(b)    Affected Holders’ Consent. Without the written consent of each Holder
that would be affected thereby, no amendment, modification, or consent shall be
effective if the effect thereof would:
(i)    extend the scheduled final maturity of any Note of such Holder;
(ii)    waive, reduce or postpone any scheduled repayment due such Holder (but
not prepayment);
(iii)    reduce the rate of interest on any Note of such Holder or reduce any
fee payable hereunder;
(iv)    increase the Commitment of such Holder;
(v)    extend the time for payment of any such interest or fees to such Holder;
(vi)    reduce the principal amount of any Note;
(vii)    release (A) the Liens securing all or substantially all of the
Collateral (including as a result of releasing Guarantors) or (B) all or
substantially all of the Guarantors from the Guarantee and Collateral Agreement;
(viii)    amend, modify, terminate or waive any provision of Sections 2.11,
2.12(f), 2.12(g), 2.13, 10.5, or Section 10.6(b); or
(ix)    amend the definition of “Material Subsidiary”, “Subsidiary”, “Requisite
Holders” or “Pro Rata Share”;


106

--------------------------------------------------------------------------------





(c)    Other Consents. No amendment, modification, termination, or waiver of any
provision of the Note Documents, or consent to any departure by any Note Party
therefrom, shall amend, modify, terminate or waive any provision of Article IX
as the same applies to Agent or any Indemnitee Agent Party, or any other
provision hereof as the same applies to the rights or obligations of Agent, in
each case without the consent of Agent or any Indemnitee Agent Party.
(d)    Execution of Amendments, etc. Agent shall, at the direction of the
Holders, execute amendments, modifications, waivers or consents on behalf of the
Holders. Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given. No notice to or demand on
any Note Party shall entitle any Note Party to any other or further notice or
demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 10.6(d)
shall be binding upon each Holder at the time outstanding, each future Holder
and, if signed by a Note Party, on such Note Party. Agent will deliver executed
or true and correct copies of each amendment, modification, waiver, or consent
effected pursuant to this Section 10.6 to each Holder promptly following the
date on which it is executed and delivered, or receives the consent or approval
of the requisite percentage of the Holders applicable thereto.
(e)    Note Parties. Except as permitted or required under Sections 2.9 or 2.10,
no Note Party will, and Issuer will not permit any of its Subsidiaries or any of
the Note Parties to, directly or indirectly, offer to purchase, prepay, redeem
or otherwise acquire any outstanding Notes.
(f)    Amendment Consideration. None of Issuer or any of its Affiliates or any
other party to any Note Documents, directly or indirectly, will pay or cause to
be paid any remuneration, directly or indirectly, or grant any security as an
inducement for, any proposed amendment or waiver of any of the provisions of
this Agreement or any of the other Note Documents unless each Holder of the
Notes (irrespective of the kind and amount of Notes then owned by it) shall be
informed thereof by Issuer and, if such Holder is entitled to the benefit of any
such provision proposed to be amended or waived, shall be afforded the
opportunity of considering the same, shall be supplied by Issuer and any other
party hereto with sufficient information to enable it to make an informed
decision with respect thereto and shall paid such remuneration and granted such
security on the same terms. For the avoidance of doubt, nothing in this
Section 10.6(f) is intended to restrict or limit the amendment requirements
otherwise set forth herein.
(g)    Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 10.6 or any other Note Document by a Holder that has transferred or has
agreed to transfer its Note to any Person in connection with, or in anticipation
of, such Person acquiring, making a tender offer for or merging with the Issuer,
any Note Party and/or any of their Affiliates, shall be void and of no force or
effect except solely as to such Holder, and any amendments, modifications or
terminations effected or waivers or consents granted or to be effected or
granted that would not have been or would not be so effected or granted but for
such consent (and the consents of the Holders that were acquired under the same
or similar conditions) shall be void and of no force or effect except solely as
to such Holder.


107

--------------------------------------------------------------------------------





10.7    Successors and Assigns; Assignments.
(a)    Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and the successors and assigns of the Holders. No
Note Party’s rights or obligations hereunder nor any interest therein may be
assigned or delegated by any such Person without the prior written consent of
all the Holders (and any attempted assignment or transfer by any such Person
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, Affiliates of each of Agent
and the Holders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    Assignments. Any Holder may at any time sell, assign or otherwise
transfer to one or more Eligible Assignees any Notes and all or any portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitments and the Notes held by it).
(c)    Mechanics. The assigning Holder and the assignee thereof shall execute
and deliver to Agent an Assignment Agreement, together with (i) a $3,500
processing and recordation fee payable to Agent for its own account (other than
in the case of an assignment from a Holder to its Affiliate or a Related Fund)
and (ii) such forms, certificates or other evidence, if any, with respect to
United States federal income tax withholding matters as the assignee under such
Assignment Agreement may be required to deliver to Agent pursuant to Section
2.14(e).
(d)    Notice of Assignment. Upon its receipt and acceptance of a duly executed
and completed Assignment Agreement, any forms, certificates or other evidence
required by this Agreement in connection therewith, Agent shall record the
information contained in such Assignment Agreement in the Register, shall give
prompt notice thereof to the Issuer and shall maintain a copy of such Assignment
Agreement.
(e)    Representations and Warranties of Assignee. Each Holder upon executing
and delivering an Assignment Agreement, represents and warrants as of the
applicable Effective Date (as defined in the applicable Assignment Agreement)
that (i) it has experience and expertise in the making of or investing in notes;
and (ii) it will make or invest in, as the case may be, its Notes for its own
account in the ordinary course of its business and without a view to
distribution of such Notes within the meaning of the Securities Act or the
Exchange Act or other federal securities laws (it being understood that, subject
to the provisions of this Section 10.7(e), the disposition of Notes or any
interests therein shall at all times remain within its exclusive control). In
addition, each Holder becoming party hereto after the Closing Date, upon
executing and delivering an Assignment Agreement, shall be deemed to have made
the representations and warranties contained in Article V as of the applicable
Effective Date (as defined in the applicable Assignment Agreement).
(f)    Effect of Assignment. Subject to the terms and conditions of this
Section 10.7(f), as of the “Effective Date” specified in the applicable
Assignment Agreement and recordation in the Register: (i) the assignee
thereunder shall have the rights and obligations of a


108

--------------------------------------------------------------------------------





“Holder” hereunder to the extent such rights and obligations hereunder have been
assigned to it pursuant to such Assignment Agreement and shall thereafter be a
party hereto and a “Holder” for all purposes hereof; (ii) the assigning Holder
thereunder shall, to the extent that rights and obligations hereunder have been
assigned thereby pursuant to such Assignment Agreement, relinquish its rights
(other than any rights which survive the termination hereof under Section 10.8)
and be released from its obligations hereunder (and, in the case of an
Assignment Agreement covering all or the remaining portion of an assigning
Holder’s rights and obligations hereunder, such Holder shall cease to be a party
hereto; provided, anything contained in any of the Note Documents to the
contrary notwithstanding such assigning Holder shall continue to be entitled to
the benefit of all indemnities hereunder as specified herein with respect to
matters arising out of the prior involvement of such assigning Holder as a
Holder hereunder); and (iii) if any such assignment occurs after the issuance of
any Note hereunder, the assigning Holder shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Note to Agent for cancellation, and thereupon the Issuer shall issue and deliver
a new Note, if so requested by the assignee and/or assigning Holder, to such
assignee and/or to such assigning Holder, with appropriate insertions, to
reflect the outstanding principal balance under the Notes of the assignee and/or
the assigning Holder. Notes shall not be transferred in denominations of less
than $100,000 (unless transferred by any Holder to an Affiliate and/or a Related
Fund of such Holder), provided, that if necessary to enable the registration of
transfer by a Holder of its entire holding of Notes, a Note may be in a
denomination of less than $100,000; provided, further, that transfers by a
Holder, its Affiliates and its Related Funds shall be aggregated for purposes of
determining whether or not such $100,000 threshold has been reached.
(g)    Participations. Each Holder shall have the right at any time to sell one
or more participations to any Person (other than a natural Person, any Note
Party or any of their respective Affiliates) (each, a “Participant”) in all or
any part of such Holder’s rights and/or obligations under this Agreement
(including all or a portion of its Notes or any other Obligation); provided that
(i) such Holder’s obligations under this Agreement shall remain unchanged,
(ii) such Holder shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Issuer, Agent, and the
Holders shall continue to deal solely and directly with such Holder in
connection with such Holder’s rights and obligations under this Agreement.
(h)    Notwithstanding anything to the contrary set forth in this Agreement or
in any other Note Document, any Holder shall be permitted to assign in its
internal records or recordkeeping system a unique identifier or name to any
outstanding Note that it has purchased or assumed pursuant to the terms of this
Agreement (each unique group of Notes, a “Note Grouping”) and, upon compliance
with any applicable assignment requirements set forth in this Section 10.07,
such Holder shall be permitted to assign to its Affiliates or Related Funds one
or more Note Groupings without any requirement to assign a proportionate or
equal amount of any other Note.
Any agreement or instrument pursuant to which a Holder sells such a
participation shall provide that such Holder shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Holder will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 10.6 that affects
such Participant. The


109

--------------------------------------------------------------------------------





Issuer agrees that each Participant shall be entitled to the benefits of
Section 2.14 (subject to the requirements and limitations therein, including the
requirements under Section 2.14(e)) (it being understood that the documentation
required under Section 2.14(e) shall be delivered by the Participant to the
applicable Holder) to the same extent as if it were a Holder and had acquired
its interest by assignment pursuant to paragraph (c) of this Section 10.7;
provided that such Participant shall not be entitled to receive any greater
payment under Section 2.14 than the applicable Holder would have been entitled
to receive with respect to the participation sold to such Participant, unless
such greater payment results from a change in Law that occurs after the
Participant acquired the applicable participation. To the extent permitted by
law, each Participant shall be entitled to the benefits of Section 10.4 as
though it were a Holder; provided that such Participant agrees to be subject to
Section 10.5 as though it were a Holder. Each Holder that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Issuer,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Notes or other Obligations under the Note Documents (the “Participant
Register”); provided that no Holder shall have any obligation to disclose all or
a portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Note Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Treasury Regulation Section 5f.103-1(c), proposed Treasury
Regulation Section 1.163-5 or any applicable temporary, final or other successor
regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Holder shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
(i)    Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
(j)    Any Holder may at any time, assign all or a portion of its rights and
obligations with respect to Notes under this Agreement to a Person who is or
will become, after such assignment, an Affiliated Holder subject to the
following limitations:
(i)    the assigning Holder and the Affiliated Holder purchasing such Holder’s
Notes shall execute and deliver to the Agent an assignment agreement
substantially in the form of Exhibit K hereto (an “Affiliated Holder Assignment
and Assumption”);
(ii)    the Affiliated Holder will not receive information provided solely to
Holders by the Agent or any Holder and will not be permitted to attend or
participate in conference calls or meetings attended solely by the Holders and
the Agent, other than the right to receive notices of prepayments and other
administrative notices in respect of its Notes required to be delivered to
Holders pursuant to Article II; and


110

--------------------------------------------------------------------------------





(iii)    as a condition to each assignment pursuant to this clause (j), the
Agent shall have been provided an Affiliated Holder Notice in the form of
Exhibit L to this Agreement in connection with each assignment to an Affiliated
Holder or a Person that upon effectiveness of such assignment would constitute
an Affiliated Holder pursuant to which such Affiliated Holder shall waive any
right to bring any action in connection with such Notes against the Agent, in
its capacity as such.
Each Affiliated Holder agrees to notify the Agent promptly (and in any event
within ten (10) Business Days) if it acquires any Person who is also a Holder,
and each Holder agrees to notify the Agent promptly (and in any event within ten
(10) Business Days) if it becomes an Affiliated Holder. Such notice shall
contain the type of information required and be delivered to the same addressee
as set forth in Exhibit L.
(k)    Notwithstanding anything in Section 10.6 or the definition of “Requisite
Holders,” to the contrary, for purposes of determining whether the Requisite
Holders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Note
Document or any departure by any Note Party therefrom unless subject to Section
10.7(l), any plan of reorganization pursuant to the Bankruptcy Code, (ii)
otherwise acted on any matter related to any Note Document or (iii) directed or
required the Agent or any Holder to undertake any action (or refrain from taking
any action) with respect to or under any Note Document, no Affiliated Holder
shall have any right to consent (or not consent), otherwise act or direct or
require the Agent or any Holder to take (or refrain from taking) any such action
and (A) all Notes held by any Affiliated Holders shall be deemed to be not
outstanding for all purposes of calculating whether the Requisite Holders have
taken any actions and (B) all Notes held by Affiliated Holder shall be deemed to
be not outstanding for all purposes of calculating whether all Holders have
taken any action unless the action in question affects such Affiliated Holder in
a disproportionately adverse manner than its effect on other Holders.
(l)     Notwithstanding anything in this Agreement or the other Note Documents
to the contrary, each Affiliated Holder hereby agrees that and each Affiliated
Holder Assignment and Assumption shall provide a confirmation that, if a
proceeding under any Debtor Relief Law shall be commenced by or against the
Issuer or any other Note Party at a time when such Holder is an Affiliated
Holder, such Affiliated Holder will vote with respect to the Notes held by such
Affiliated Holder in the same manner as the Requisite Holders; provided that
such Affiliated Holder shall be entitled to vote in accordance with its sole
discretion in connection with any plan of reorganization to the extent any such
plan of reorganization proposes to treat any Obligations held by such Affiliated
Holder in a disproportionately adverse manner to such Affiliated Holder than the
proposed treatment of similar Obligations held by Holders that are not
Affiliated Holders.
10.8    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Note Purchase.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Note Party set forth in Sections 2.14, 10.2, 10.3 and 10.4
and the agreements of the Holders set forth in Sections 2.13, 9.3(b) and 9.5
shall survive the payment of the Notes, and the termination hereof.


111

--------------------------------------------------------------------------------





10.9    No Waiver; Remedies Cumulative. No failure or delay on the part of Agent
or any Holder in the exercise of any power, right or privilege hereunder or
under any other Note Document shall impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence therein, nor shall any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to Agent and each Holder hereby are cumulative
and shall be in addition to and independent of all rights, powers and remedies
existing by virtue of any statute or rule of law or in any of the other Note
Documents. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.
10.10    Marshalling; Payments Set Aside. Neither Agent nor any Holder shall be
under any obligation to marshal any assets in favor of any Note Party or any
other Person or against or in payment of any or all of the Obligations. To the
extent that any Note Party makes a payment or payments to Agent or the Holders
(or to Agent, on behalf of the Holders), or Agent or the Holders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.
10.11    Severability. In case any provision in or obligation hereunder or any
Note or other Note Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
10.12    Obligations Several; Independent Nature of the Holders’ Rights. The
obligations of the Holders hereunder are several and no Holder shall be
responsible for the obligations or Commitment of any other Holder hereunder.
Nothing contained herein or in any other Note Document, and no action taken by
the Holders pursuant hereto or thereto, shall be deemed to constitute the
Holders as a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Holder shall be a
separate and independent debt, and each Holder shall be entitled to protect and
enforce its rights arising out hereof and it shall not be necessary for any
other Holder to be joined as an additional party in any proceeding for such
purpose.
10.13    [Reserved].
10.14    Headings. Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.


112

--------------------------------------------------------------------------------





10.15    APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
10.16    CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
NOTE PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER NOTE DOCUMENT, OR ANY
OF THE OBLIGATIONS, SHALL BE BROUGHT IN STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH NOTE PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE NOTE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 10.1 IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
APPLICABLE NOTE PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (D) AGREES THAT
AGENT AND THE HOLDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY NOTE PARTY IN THE COURTS OF
ANY OTHER JURISDICTION.
10.17    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER NOTE DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR THE
HOLDER/ISSUER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL


113

--------------------------------------------------------------------------------





WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.17 AND EXECUTED BY EACH
OF THE PARTIES HERETO THAT IS PARTY TO SUCH JUDICIAL PROCEEDING), AND THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER NOTE DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE NOTES PURCHASED HEREUNDER. IN THE EVENT
OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY
THE COURT.
10.18    Confidentiality. All information furnished from time to time (either
before, on or after the date hereof) by or on behalf of the Issuer or any other
Note Party to Agent or a Holder or any of their representatives or advisors
(each, a “Recipient”) is so furnished on a confidential basis (such information,
the “Confidential Information”) and the Recipients will maintain the
confidentiality thereof in accordance with the terms hereof; provided however,
that a Recipient may disclose such information (a) to its Affiliates, partners,
prospective partners, members and prospective members and its and their
respective directors, managers, officers, employees, attorneys, accountants,
advisors, auditors, consultants, agents or representatives, in each case, on a
need to know such Confidential Information (collectively “Permitted
Recipients”), (b) to any potential assignee or transferee of any of its rights
or obligations hereunder (including without limitation, in connection with a
sale of any or all of the Notes) or any of their agents and advisors (provided
that such potential assignee or transferee shall have been advised of and agree
in writing to be bound by the provisions of this Section 10.18), (c) if such
information (i) becomes publicly available other than as a result of a breach of
this Section 10.18 or (ii) becomes available to a Recipient or any of its
Permitted Recipients on a non- confidential basis from a source other than the
Note Parties and other than any other source that such Recipient or Permitted
Recipient had reason to believe is subject to confidentially obligations with
respect thereto, (iii) to enable it to enforce or otherwise exercise any of its
rights and remedies under any Note Document or (iv) as consented to by the
Issuer. Notwithstanding anything to the contrary set forth in this Section 10.18
or otherwise, nothing herein shall prevent a Recipient or its Permitted
Recipients from complying with any legal requirements (including, without
limitation, pursuant to any rule, regulation, stock exchange requirement,
self-regulatory body, supervisory authority, other applicable judicial or
governmental order or legal process) to disclose any Confidential Information.
In addition, the Recipient and its Permitted Recipients may disclose
Confidential Information if so requested by a governmental, self-regulatory or
supervisory authority (in which case, such Recipient or Permitted Recipient
shall use commercially reasonable efforts to notify the Issuer thereof (without
any liability for a failure to so notify the Issuer) to the extent lawfully
permitted to do so). Each Note Party hereby acknowledges and agrees that,
subject to the restrictions on disclosure of Confidential Information as
provided in this Section 10.18, the Recipient and their respective Affiliates
are in the business of making investments in and otherwise engaging in
businesses which may or may not be in competition with the Note Parties or
otherwise related to their and their Affiliates’ respective business and that
nothing herein shall, or shall be construed to, limit the Holders’ or their
Affiliates’ ability to make such investments or engage in such businesses.
Notwithstanding any other provision of this Section 10.18, the parties (and each
employee, representative, or other agent of the parties) may disclose to any and
all Persons, without limitation of any kind, the Tax treatment and any facts
that may be relevant to the Tax structure of the transactions contemplated by
this Agreement and the


114

--------------------------------------------------------------------------------





other Note Documents; provided, however, that no party (and no employee,
representative, or other agent thereof) shall disclose any other information
that is not relevant to an understanding of the Tax treatment and Tax structure
of the transaction (including the identity of any party and any information that
could lead another to determine the identity of any party), or any other
information to the extent that such disclosure could reasonably result in a
violation of any applicable securities law. Notwithstanding the foregoing, it is
understood and agreed that Recipient and Permitted Recipients shall use the
Confidential Information only for the express purposes contained herein and
shall not use the Confidential Information to compete in any way with the Issuer
or any other Note Party during the term of this Agreement.
10.19    Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged or agreed to be paid with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Notes purchased hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Notes purchased hereunder are repaid in full the total
interest due hereunder (taking into account the increase provided for above) is
less than the total amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect, then to the extent permitted by law, the Issuer shall pay to Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
the Holders and the Issuer to conform strictly to any applicable usury laws.
Accordingly, if any Holder contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Holder’s option be applied to the outstanding amount of the Notes purchased
hereunder or be refunded to the Issuer. In determining whether the interest
contracted for, charged, or received by Agent or a Holder exceeds the Highest
Lawful Rate, such Person may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest, throughout the contemplated term of the
Obligations hereunder.
10.20    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
10.21    USA Patriot Act. Each Holder and Agent (for itself and not on behalf of
any Holder) hereby notifies each Note Party that pursuant to the requirements of
the USA Patriot Act, it is required to obtain, verify and record information
that identifies such Note Party, which information includes the name and address
of such Note Party and other information that will allow such Holder or Agent,
as applicable, to identify such Note Party in accordance with the USA Patriot
Act.


115

--------------------------------------------------------------------------------





10.22    Disclosure. Each Note Party and each Holder hereby acknowledge and
agree that Agent and/or its Affiliates and their respective Related Funds from
time to time may hold investments in, and make loans to, or have other
relationships with any of the Note Parties and their respective Affiliates,
including the ownership, purchase and sale of Equity Interest in any Note Party
and their respective Affiliates and each Holder hereby expressly consents to
such relationships.
10.23    Appointment for Perfection. Each Holder hereby appoints each other
Holder as its agent for the purpose of perfecting Liens, for the benefit of
Agent and the Holders, in assets which, in accordance with Article 9 of the UCC
or any other applicable law can be perfected only by possession. Should any
Holder obtain possession of any such Collateral, such Holder shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver such
Collateral to Agent or otherwise deal with such Collateral in accordance with
Agent’s instructions.
10.24    Advertising and Publicity. No Holder shall issue or disseminate to the
public (by advertisement, including without limitation any “tombstone”
advertisement, press release or otherwise), submit for publication or otherwise
cause or seek to publish any information describing the credit or other
financial accommodations made available by the Holders pursuant to this
Agreement and the other Note Documents without the prior written consent of the
Issuer (such consent of the Issuer not to be unreasonably withheld, conditioned
or delayed) and the Issuer shall not identify in any such public disclosure any
Holder party hereto with the consent of such Holder (such consent of such Holder
not to be unreasonably withheld, conditioned or delayed). Nothing in the
foregoing shall be construed to prohibit (i) any Note Party from making any
submission or filing which it is required to make by applicable law (including
SEC filing and reporting requirements and other securities laws, rules and
regulations), stock exchange rules or pursuant to judicial process; provided,
that, (a) such filing or submission shall contain only such information as is
necessary to comply with applicable law, rule or judicial process and (b) unless
specifically prohibited by applicable law, rule or court order, the Issuer shall
promptly notify Agent of the requirement to make such submission or filing and
provide Agent with a copy thereof or (ii) any Holder from publicly disclosing
its purchase of Notes hereunder from and after the date of public disclosure by
the Issuer of its execution of this Agreement and the other Note Documents.
10.25    Acknowledgments and Admissions. The Issuer each hereby acknowledges and
admits that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of the Note Documents;
(b)    it has made an independent decision to enter into this Agreement and the
other Note Documents to which it is a party, without reliance on any
representation, warranty, covenant or undertaking by Agent or any Holder,
whether written, oral or implicit, other than as expressly set out in this
Agreement or in another Note Document delivered on or after the date hereof;
(c)    there are no representations, warranties, covenants, undertakings or
agreements by Agent or any Holder or any of the Placement Agents as to the Note
Documents except as expressly set out in this Agreement and the other Note
Documents;


116

--------------------------------------------------------------------------------





(d)    none of Agent or any Holder or any of the Placement Agents has any
fiduciary obligation toward it with respect to any Note Document or the
transactions contemplated thereby;
(e)    no partnership or joint venture exists with respect to the Note Documents
between any Note Party, on the one hand, and Agent or any Holder, on the other;
(f)    Agent is not any Note Party’s agent except as otherwise provided herein;
(g)    Latham & Watkins LLP is not counsel for any Note Party;
(h)    should an Event of Default or Default occur or exist, each of Agent and
each Holder will determine in its discretion and for its own reasons what
remedies and actions it will or will not exercise or take at that time;
(i)    without limiting any of the foregoing, no Note Party is relying upon any
representation or covenant by any of Agent or any Holder (including the
Placement Agent), or any representative thereof, and no such representation or
covenant has been made, that any of Agent or any Holder will, at the time of an
Event of Default or Default, or at any other time, waive, negotiate, discuss, or
take or refrain from taking any action permitted under the Note Documents with
respect to any such Event of Default or Default or any other provision of the
Note Documents; and
(j)    Agent and the Holders have all relied upon the truthfulness of the
acknowledgments in this Section 10.24 in deciding to execute and deliver this
Agreement and to become obligated hereunder.
10.26    Third Party Beneficiaries. The Placement Agents are the only third
party beneficiaries to this Agreement and may rely upon the representations,
warranties, covenants and agreements of each of the Note Parties, their
Subsidiaries and the Holders contained in Article IV, Article V, Section 9.03(d)
and Article X herein as a third party beneficiaries.
10.27    Entire Agreement. This Agreement, and the other Note Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements among the parties.
10.28    Transferability of Securities; Restrictive Legend. Each note,
certificate or other instrument evidencing the Notes issued by Issuer shall be
stamped or otherwise imprinted with a legend in substantially the following
forms:
“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. NEITHER THIS NOTE NOR ANY INTEREST HEREIN MAY BE
OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED
OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT
FROM, OR NOT SUBJECT TO, REGISTRATION.”


117

--------------------------------------------------------------------------------





Notwithstanding the foregoing, the restrictive legend set forth above shall not
be required after the date on which the securities evidenced by such note,
certificate or other instrument bearing such restrictive legend no longer
constitute “restricted securities” (as defined in Rule 144 promulgated under the
Securities Act), and upon the request of the Holder of such Notes, Issuer,
without expense to such Holder, shall issue a new note, certificate or other
instrument as applicable not bearing the restrictive legend otherwise required
to be borne thereby.
10.29    Replacement of Notes. Upon receipt by Issuer of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note, and (a) in the case of loss, theft or destruction, of
indemnity reasonably satisfactory to it (provided that if the Holder of such
Note is, or is a nominee for, another Holder with a minimum net worth of at
least $10,000,000, such Person’s own unsecured agreement of indemnity shall be
deemed to be satisfactory), or (b) in the case of mutilation, upon surrender and
cancellation thereof, Issuer at its own expense shall execute and deliver, in
lieu thereof, a new Note of the same series, dated and, in the case of a Note,
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.
10.30    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Note Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Note Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Note Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
[Signature Pages Follow]


118

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Note Purchase Agreement
to be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.
ISSUER:    SILVERBOW RESOURCES, INC.
By:    /s/ G. Gleeson Van Riet    
Name:    G. Gleeson Van Riet
Title:    Executive Vice President and Chief
Financial Officer


SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT











--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION, as Agent
By: /s/ Laurel A. Melody-Casasanta    
Name:    Laurel A. Melody-Casasanta
Title:    Vice President


SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT











--------------------------------------------------------------------------------







HOLDERS:
EIG GLOBAL PRIVATE DEBT FUND-A, L.P.
By:
EIG Credit Management Company, LLC, its manager





By:/s/ Robert H. Johnson, Jr.    
Name: Robert H. Johnson, Jr.
Title: Managing Director    




By:/s/ Nicholas Fersen    
Name:
Nicholas Fersen

Title:
Vice President





EIG GLOBAL PRIVATE DEBT FUND-A (UL), L.P.
By:
EIG Credit Management Company, LLC, its manager



By:/s/ Robert H. Johnson, Jr.    
Name: Robert H. Johnson, Jr.
Title: Managing Director    




By:/s/ Nicholas Fersen    
Name:
Nicholas Fersen

Title:
Vice President



EIG GLOBAL PRIVATE DEBT FINCO-B (UL), LLC




By:/s/ Robert H. Johnson, Jr.                
Name: Robert H. Johnson, Jr.
Title: Managing Director    




By:/s/ Nicholas Fersen    
Name:
Nicholas Fersen

Title:    Vice President




SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT











--------------------------------------------------------------------------------







TRILOMA EIG ENERGY INCOME FUND




By:
/s/ Deryck Harmer    

Name:
Deryck Harmer

Title:
President







TRILOMA EIG ENERGY INCOME FUND – TERM I




By:
/s/ Deryck Harmer    

Name:
Deryck Harmer

Title:
President







SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT











--------------------------------------------------------------------------------







ALLIANZ GLOBAL INVESTORS GMBH, acting on behalf of Allianz L-PD Fonds
By:
EIG Management Company, LLC, acting in its capacity as Manager for the account
of Allianz L-PD Fonds





By:/s/ Robert H. Johnson, Jr.    
Name:
Robert H. Johnson, Jr.

Title:
Managing Director





By:/s/ Nicholas Fersen    
Name:
Nicholas Fersen

Title:
Vice President











ALLIANZ GLOBAL INVESTORS GMBH, acting on behalf of Allianz PK-PD Fonds
By:
EIG Management Company, LLC, acting in its capacity as Manager for the account
of Allianz PK-PD Fonds





By:/s/ Robert H. Johnson, Jr.    
Name:
Robert H. Johnson, Jr.

Title:
Managing Director





By:/s/ Nicholas Fersen    
Name:
Nicholas Fersen

Title:
Vice President





SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT











--------------------------------------------------------------------------------







ALLIANZ GLOBAL INVESTORS GMBH, acting on behalf of Allianz PKV-PD Fonds
By:
EIG Management Company, LLC, acting in its capacity as Manager for the account
of Allianz PKV-PD Fonds





By:/s/ Robert H. Johnson, Jr.    
Name:
Robert H. Johnson, Jr.

Title:
Managing Director





By:/s/ Nicholas Fersen    
Name:
Nicholas Fersen

Title:
Vice President











ALLIANZ GLOBAL INVESTORS GMBH, acting on behalf of Allianz SE-PD Fonds
By:
EIG Management Company, LLC, acting in its capacity as Manager for the account
of Allianz SE-PD Fonds





By:/s/ Robert H. Johnson, Jr.    
Name:
Robert H. Johnson, Jr.

Title:
Managing Director





By:/s/ Nicholas Fersen    
Name:
Nicholas Fersen

Title:
Vice President





SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT











--------------------------------------------------------------------------------







ALLIANZ GLOBAL INVESTORS GMBH, acting on behalf of Allianz V-PD Fonds
By:
EIG Management Company, LLC, acting in its capacity as Manager for the account
of Allianz V-PD Fonds





By:/s/ Robert H. Johnson, Jr.    
Name:
Robert H. Johnson, Jr.

Title:
Managing Director





By:/s/ Nicholas Fersen    
Name:
Nicholas Fersen

Title:
Vice President





SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT











--------------------------------------------------------------------------------







EIG SUNSUPER CO-INVESTMENT FINCO, LLC


By:
EIG Sunsuper Co-Investment, L.P., its sole member

By:
EIG Credit Management Company, LLC, its manager





By:/s/ Robert H. Johnson, Jr.    
Name:
Robert H. Johnson, Jr.

Title:
Managing Director





By:/s/ Nicholas Fersen    
Name:
Nicholas Fersen

Title:
Vice President





SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT











--------------------------------------------------------------------------------







FS ENERGY AND POWER
By: FS Investment Advisor, its investment advisor




By: /s/ Sean Coleman    
Name: Sean Coleman
Title: Chief Credit Officer






SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT











--------------------------------------------------------------------------------






APPENDIX A
COMMITMENTS
Holder
Commitment
Pro Rata Share
EIG GLOBAL PRIVATE DEBT FUND-A, L.P.


$3,023,306.38


1.51
%
EIG GLOBAL PRIVATE DEBT FUND-A (UL), L.P.


$23,695,820.19


11.85
%
EIG GLOBAL PRIVATE DEBT FINCO-B (UL), LLC


$12,380,873.43


6.19
%
TRILOMA EIG ENERGY INCOME FUND


$2,400,000.00


1.20
%
TRILOMA EIG ENERGY INCOME FUND – TERM I


$1,600,000.00


0.80
%
ALLIANZ GLOBAL INVESTORS GMBH, acting on behalf of ALLIANZ L-PD FONDS


$78,504,000.00


39.25
%
ALLIANZ GLOBAL INVESTORS GMBH, acting on behalf of ALLIANZ PK-PD FONDS


$6,492,000.00


3.25
%
ALLIANZ GLOBAL INVESTORS GMBH, acting on behalf of ALLIANZ PKV-PD FONDS


$11,004,000.00


5.50
%
ALLIANZ GLOBAL INVESTORS GMBH, acting on behalf of ALLIANZ SE-PD FONDS


$8,196,000.00


4.10
%
ALLIANZ GLOBAL INVESTORS GMBH, acting on behalf of ALLIANZ V-PD FONDS


$15,804,000.00


7.90
%
EIG SUNSUPER CO-INVESTMENT FINCO, LLC
$
21,900,000.00


10.95
%
FS ENERGY AND POWER FUND


$15,000,000.00


7.50
%
Total


$200,000,000


100.00
%







APPENDIX A TO NOTE PURCHASE AGREEMENT

--------------------------------------------------------------------------------






APPENDIX B
NOTICE ADDRESSES


Issuer’s Office:
SilverBow Resources, Inc.
575 North Dairy Ashford, Suite 1200
Houston, Texas 77079
Attention: G. Gleeson Van Riet and Chris Abundis
Fax No.: (281) 423-0040
Email: Gleeson.VanRiet@sbow.com; chris.abundis@sbow.com 
Agent’s Office:
U.S. BANK NATIONAL ASSOCIATION
Global Corporate Trust Services
214 North Tryon Street - 27th Floor
Charlotte, NC 28202-1078 | CN-NC-H27Q
Attn: Lisa Dowd
Email: Lisa.Dowd@usbank.com
Tel: (704) 335-4576


With a copy to (correspondence, and documents evidencing collateral security
only):


U.S. Bank National Association Global Corporate Trust Services
225 Asylum Street- 23rd Floor
Hartford, CT 06103
Attn: Laurel Casasanta
Email: Laurel.Casasanta@usbank.com
Tel: (860) 241-6822



APPENDIX B TO NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------





The Holders’ Offices:
EIG GLOBAL PRIVATE DEBT FUND-A, L.P.
EIG GLOBAL PRIVATE DEBT FUND-A (UL), L.P.
c/o EIG Credit Management Company, LLC
1700 Pennsylvania Ave
Suite 800, NW
Washington, DC 20006
Attn: Nicholas Fersen & Bryan Lothrop
Email: Nicholas.Fersen@eigpartners.com; bryan.lothrop@eigpartners.com; cc to
wdc@eigpartners.com
Fax: 202.600.3409
 
EIG GLOBAL PRIVATE DEBT FINCO-B (UL), LLC
c/o EIG Credit Management Company, LLC
1700 Pennsylvania Ave
Suite 800, NW
Washington, DC 20006
Attn: Nicholas Fersen & Bryan Lothrop
Email: Nicholas.Fersen@eigpartners.com; bryan.lothrop@eigpartners.com; cc to
wdc@eigpartners.com
Fax: 202.600.3409
 
TRILOMA EIG ENERGY INCOME FUND
TRILOMA EIG ENERGY INCOME FUND – TERM I
c/o EIG Credit Management Company, LLC
1700 Pennsylvania Ave
Suite 800, NW
Washington, DC 20006
Attn: Nicholas Fersen & Bryan Lothrop
Email: Nicholas.Fersen@eigpartners.com; bryan.lothrop@eigpartners.com; cc to
wdc@eigpartners.com 
Fax: 202.600.3409



APPENDIX B TO NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------





 
ALLIANZ L-PD FONDS
ALLIANZ PK-PD FONDS
ALLIANZ PKV-PD FONDS
ALLIANZ SE-PD FONDS
ALLIANZ V-PD FONDS
ALLIANZ GLOBAL INVESTORS GMBH
c/o EIG Management Company, LLC
1700 Pennsylvania Ave
Suite 800, NW
Washington, DC 20006
Attn: Nicholas Fersen & Bryan Lothrop
Email: Nicholas.Fersen@eigpartners.com; bryan.lothrop@eigpartners.com; cc to
wdc@eigpartners.com 
Fax: 202.600.3409
 
EIG SUNSUPER CO-INVESTMENT FINCO, LLC
c/o EIG Credit Management Company, LLC
1700 Pennsylvania Ave
Suite 800, NW
Washington, DC 20006
Attn: Nicholas Fersen & Bryan Lothrop
Email: Nicholas.Fersen@eigpartners.com; bryan.lothrop@eigpartners.com; cc to
wdc@eigpartners.com 
Fax: 202.600.3409
 
FS ENERGY AND POWER FUND
FS Investments
201 Rouse Boulevard
Philadelphia, PA 19112
Attn: Fund Management, 3rd Floor
Email: FSEP_Team@fsinvestments.com





APPENDIX B TO NOTE PURCHASE AGREEMENT

